Exhibit 10.3

 

--------------------------------------------------------------------------------

 

KINGSTON BEDFORD JOINT VENTURE LLC

 

Landlord

 

TO

SSB REALTY LLC

 

Tenant

 

LEASE

 

--------------------------------------------------------------------------------

 

Premises at:

 

One Lincoln Street

Boston, Massachusetts

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1 BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS

   1

1.1

  

INTRODUCTION

   1

1.2

  

BASIC DATA

   1

1.3

  

ENUMERATION OF EXHIBITS

   5

1.4

  

OTHER DEFINITIONS

   6

ARTICLE 2 PREMISES

   10

2.1

  

DEMISE PREMISES

   10

2.2

  

APPURTENANT RIGHTS AND RESERVATIONS

   10

ARTICLE 3 LEASE TERM; IP LEASES

   11

3.1

  

LEASE TERM

   11

3.2

  

IP LEASES

   12

3.3

  

LANDLORD’S RESPONSIBILITY FOR DELAYS

   13

3.4

  

STEEL ERECTION OUTSIDE DATES

   17

ARTICLE 4 COMPLETION OF THE BUILDING AND THE PREMISES

   18

4.1

  

BASE BUILDING CONSTRUCTION AND LANDLORD’S WORK

   18

4.2

  

REMEASUREMENT

   19

4.3

  

SPECIFICATION OF SHELL COMPLETION DATE

   19

4.4

  

QUALITY AND PERFORMANCE OF WORK

   19

4.5

  

TENANT COMPLIANCE WITH AGREEMENTS

   20

ARTICLE 5 ANNUAL FIXED RENT AND FIRST MONTH’S RENT

   21

5.1

  

FIXED RENT

   21

5.2

  

PAYMENT OF FIRST MONTH’S RENT

   21

5.3

  

ADDITIONAL RENT

   22

5.4

  

LATE PAYMENT

   22

5.5

  

RENT CONCESSION

   22

ARTICLE 6 ESCALATION

   24

6.1

  

TAX ESCALATION

   24

6.2

  

OPERATING EXPENSE ESCALATION

   26

6.3

  

AUDIT RIGHTS

   34

ARTICLE 7 REPAIRS AND SERVICES

   35

7.1

  

LANDLORD’S OBLIGATION TO REPAIR

   35

7.2

  

TENANT’S REPAIRS AND MAINTENANCE

   36

7.3

  

SERVICES

   38

7.4

  

LANDLORD’S FAILURE TO REPAIR OR PROVIDE SERVICES

   38

7.5

  

LIMITED REQUIREMENT FOR OVERTIME WORK

   39

7.6

  

FAILURE OF BUILDING MANAGER OR GARAGE MANAGER TO PERFORM

   40

ARTICLE 8 ALTERATIONS

   40

8.1

  

TENANT’S RIGHTS

   40

8.2

  

CONFORMITY WITH LAW

   42

8.3

  

PERFORMANCE OF WORK, GOVERNMENTAL APPROVALS AND INSURANCE

   42

8.4

  

LIENS

   43

8.5

  

VIOLATIONS; DISRUPTION

   44

8.6

  

TENANT’S PROPERTY

   44

8.7

  

SURVIVAL

   45

 

i



--------------------------------------------------------------------------------

ARTICLE 9 LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

   45

9.1

  

CERTIFICATE OF OCCUPANCY

   45

9.2

  

TENANT’S OBLIGATIONS

   45

9.3

  

TENANT’S RIGHT TO CONTEST

   45

ARTICLE 10 USE

   46

10.1

  

OFFICE USE

   46

10.2

  

RETAIL SPACE

   46

10.2

  

ADDITIONAL PERMITTED USES

   46

10.3

  

RESTRICTIONS

   47

10.4

  

PROHIBITED USES

   47

10.5

  

LICENSES AND PERMITS

   48

10.6

  

LOBBY USE

   48

ARTICLE 11 TENANT’S INDEMNITY AND INSURANCE

   49

11.1

  

TENANT’S INDEMNITY

   49

11.2

  

TENANT’S INSURANCE

   50

11.3

  

LANDLORD’S INDEMNITY

   51

11.4

  

LANDLORD’S INSURANCE

   52

11.5

  

TENANT’S FIRE INSURANCE

   52

11.6

  

CERTIFICATES OF INSURANCE

   52

11.7

  

NO VIOLATION OF BUILDING POLICIES

   53

11.8

  

TENANT TO PAY PREMIUM INCREASES

   53

11.9

  

WAIVER OF SUBROGATION

   53

11.10

  

REQUIREMENTS FOR INSURANCE CARRIERS

   54

ARTICLE 12 FIRE, CASUALTY OR TAKING

   54

12.1

  

RIGHT TO TERMINATE LEASE

   54

12.2

  

RESTORATION OF THE PREMISES

   55

12.3

  

PAYMENT OF RENT FOLLOWING CASUALTY

   56

12.4

  

UNINSURED CASUALTY

   56

12.5

  

LANDLORD NOT TO INSURE TENANT’S PROPERTY

   57

12.6

  

EMINENT DOMAIN — COMPLETE OR SUBSTANTIAL TAKING

   57

12.7

  

EMINENT DOMAIN — PARTIAL TAKING

   58

12.8

  

LANDLORD TO RECEIVE ENTIRE AWARD

   59

ARTICLE 13 ASSIGNMENT, SUBLETTING, MORTGAGING

   59

13.1

  

LANDLORD’S CONSENT REQUIRED

   59

13.2

  

OFFER NOTICE

   60

13.3

  

LANDLORD’S RIGHT TO UNDERLET

   62

13.4

  

LANDLORD’S RIGHT TO TERMINATE

   64

13.5

  

CONDITIONS ON SUBLETTING

   64

13.6

  

CONSENT TO ASSIGNMENT; LANDLORD MAY COLLECT RENT FROM ASSIGNEE

   66

13.7

  

ASSUMPTION OF LEASE

   66

13.8

  

TENANT’S INDEMNIFICATION

   67

13.9

  

TIME LIMITATION; AMENDMENTS

   67

13.10

  

ADDITIONAL RENT DUE UPON ASSIGNMENT OR SUBLETTING

   67

13.11

  

LIABILITY NOT DISCHARGED

   68

13.12

  

EFFECT OF LISTING OF NAMES

   68

13.13

  

EXCEPTIONS TO SECTIONS 13.3, 13.4, AND 13.10

   68

13.14

  

RECAPTURE OF RETAIL SPACE

   69

ARTICLE 14 NO LIABILITY OR REPRESENTATIONS BY LANDLORD; FORCE MAJEURE

   69

14.1

  

NO LIABILITY

   69

14.2

  

NO REPRESENTATIONS BY LANDLORD

   70

 

ii



--------------------------------------------------------------------------------

14.3

  

FORCE MAJEURE

   70

ARTICLE 15 ENTRY, RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING

   72

15.1

  

LANDLORD’S RIGHT OF ENTRY

   72

15.2

  

LANDLORD’S RIGHT TO CHANGE ENTRIES, ETC.

   73

15.3

  

EXCAVATION

   73

ARTICLE 16 ELECTRICITY

   73

16.2

  

LANDLORD NOT LIABLE

   74

16.3

  

TENANT NOT TO OVERLOAD CIRCUITS

   74

16.4

  

TENANT NOT TO EXCEED CAPACITY; LIGHT BULBS

   74

ARTICLE 17 SUBORDINATION; ASSIGNMENT OF RENTS

   76

17.1

  

SUBORDINATION TO MORTGAGES, ETC.

   76

17.2

  

RIGHTS OF MORTGAGEES, ETC.

   76

17.3

  

MODIFICATIONS REQUIRED BY LENDERS

   76

17.4

  

ASSIGNMENT OF LEASE TO MORTGAGEE, ETC.

   77

17.5

  

SUBORDINATION OF MORTGAGE, ETC, TO LEASE

   77

17.6

  

NON-DISTURBANCE AND ATTORNMENT

   77

ARTICLE 18 CERTAIN ADDITIONAL TENANT COVENANTS

   79

ARTICLE 19 TENANT’S DEFAULT; LANDLORD’S REMEDIES

   80

19.1

  

TENANT’S DEFAULT

   80

19.2

  

TERMINATION

   82

19.3

  

RE-ENTRY; CONTINUED LIABILITY; RELETTING.

   84

19.4

  

LIQUIDATED DAMAGES

   85

19.5

  

RIGHTS IN THE EVENT OF TENANT’S BANKRUPTCY

   86

19.6

  

WAIVER OF REDEMPTION, ETC.

   86

19.7

  

ADDITIONAL RIGHTS OF LANDLORD

   87

19.8

  

LANDLORD’S DEFAULT

   87

ARTICLE 20 MISCELLANEOUS

   88

20.1

  

WAIVER

   88

20.2

  

CONSENTS

   89

20.3

  

QUIET ENJOYMENT

   89

20.4

  

SURRENDER

   89

20.5

  

BROKER

   90

20.6

  

INVALIDITY OF PARTICULAR PROVISIONS

   90

20.7

  

PROVISIONS BINDING, ETC.

   90

20.8

  

RECORDING

   90

20.9

  

NOTICES

   91

20.10

  

WHEN LEASE BECOMES BINDING

   91

20.11

  

HEADINGS

   91

20.12

  

SUSPENSION OF SERVICES

   92

20.13

  

RULES AND REGULATIONS

   92

20.14

  

TENANT’S SET-OFF RIGHT

   93

20.15

  

ESTOPPEL CERTIFICATES

   93

20.16

  

SELF-HELP

   93

20.17

  

HOLDING OVER

   94

20.18

  

COUNTERPARTS

   95

20.19

  

ENTIRE AGREEMENT

   95

20.20

  

NO PARTNERSHIP

   95

20.21

  

GUARANTY

   95

20.22

  

FINANCIAL STATEMENTS

   96

20.23

  

GOVERNING LAW

   96

 

iii



--------------------------------------------------------------------------------

20.24

  

NAME OF BUILDING, SIGNAGE

   97

20.25

  

DEEMED APPROVAL

   98

20.26

  

TENANT’S SECURITY SYSTEM

   99

20.27

  

STORAGE SPACE

   99

20.28

  

RETAIL TENANT APPROVAL

   99

20.29

  

TENANT’S OPTION TO PROVIDE SERVICES

   100

ARTICLE 21 OPTION TO EXTEND

   100

21.1

  

TENANT’S OPTION

   100

21.2

  

EXTENDED TERM RENT

   101

21.3

  

FAIR MARKET RENT

   101

21.4

  

RETROACTIVE ADJUSTMENTS

   104

ARTICLE 22 OPTIONS TO EXPAND

   104

22.1

  

EXPANSION

   104

22.2

  

RENT FOR EXPANSION OPTION SPACE

   107

22.3

  

FAIR MARKET RENT

   107

22.4

  

RETROACTIVE ADJUSTMENTS

   107

22.5

  

TERM OF OPTION SPACE

   107

ARTICLE 23 OPTION TO ADD GARAGE SPACE

   108

23.1

  

TENANT’S RIGHTS

   108

23.2

  

CONDITION OF GARAGE

   108

23.3

  

GARAGE COMMENCEMENT DATE

   108

23.4

  

RENT FOR THE GARAGE

   108

23.5

  

FAIR MARKET RENT

   109

23.6

  

RETROACTIVE ADJUSTMENTS

   109

23.7

  

TERM OF THIS LEASE WITH RESPECT TO THE GARAGE

   109

23.8

  

TENANT’ SELECTION NOT TO LEASE

   109

ARTICLE 24 RIGHT OF FIRST OFFER ON SALE

   110

24.1

  

GRANT OF RIGHT OF FIRST OFFER

   110

24.2

  

SALE AND REPLY NOTICES

   110

24.3

  

TENANT’S PURCHASE OFFER

   111

24.4

  

PURCHASE AND SALE AGREEMENT

   111

24.5

  

CLOSING DATE

   112

24.6

  

REJECTION OF TENANT’S PURCHASE OFFER

   112

ARTICLE 25 COMMUNICATIONS EQUIPMENT

   113

25.1

  

RIGHT TO INSTALL COMMUNICATIONS EQUIPMENT

   113

25.2

  

REMOVAL

   115

25.3

  

TENANT’S CONTRACTORS

   115

25.4

  

LICENSE

   116

ARTICLE 26 PARKING

   116

26.1

  

NUMBER OF PARKING SPACES

   116

26.2

  

VALET-PARKING

   117

26.3

  

PARKING RULES AND REGULATIONS

   117

26.4

  

HOURS OF OPERATION

   117

26.5

  

LANDLORD NOT RESPONSIBLE

   117

ARTICLE 27 TENANT’S EMERGENCY GENERATORS

   117

27.1

  

RIGHT TO INSTALL GENERATORS

   117

27.2

  

INDEMNITY BY TENANT

   118

27.3

  

TENANT’S RESPONSIBILITIES REGARDING GENERATORS

   118

27.4

  

ACCESS

   119

 

 

iv



--------------------------------------------------------------------------------

27.5

  

TESTING

   119

ARTICLE 28 FIRST RIGHT TO LEASE

   119

28.1

  

TENANT’S RIGHTS

   119

28.2

  

CONFIRMATION OF OFFERED SPACE COMMENCEMENT DATE

   119

28.3

  

TENANT’S ELECTION NOT TO LEASE

   119

28.4

  

RE-OFFER

   120

28.5

  

DELAY IN DELIVERY OF POSSESSION

   120

28.6

  

SPACE DELIVERED

   120

ARTICLE 29 RETAIL SPACE OPTION TO EXPAND

   120

ARTICLE 30 RESOLUTION OF DISPUTES

   121

30.1

  

DISPUTE NOTICE

   121

30.2

  

SELECTION OF ARBITRATORS

   121

30.3

  

ARBITRATION PROCEDURE

   121

 

v



--------------------------------------------------------------------------------

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
(the “Building”) known as, and with an address at, One Lincoln Street, Boston,
Massachusetts.

 

The parties to this instrument hereby agree with each other as follows:

 

ARTICLE 1

 

BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS

 

1.1 INTRODUCTION. The following sets forth the basic data and identifying
Exhibits, elsewhere hereinafter referred to in this Lease, and, where
appropriate, constitutes definitions of the terms hereinafter listed.

 

1.2 BASIC DATA.

 

Date:

   May 9, 2001

Landlord:

  

KINGSTON BEDFORD JOINT VENTURE LLC

a Delaware limited liability company

Present Mailing Address of Landlord:

  

c/o Gale & Wentworth, LLC

70 Federal Street, 3rd Floor

Boston, MA 02110

Attn:John B. Hynes, III

         Senior Vice President

Landlord’s Construction Representative:

  

John B. Hynes, III

Senior Vice President

c/o Gale & Wentworth, LLC

70 Federal Street, 3rd Floor

Boston, MA 02110

Tenant:

  

SSB REALTY LLC

a Delaware limited liability company

Present Mailing Address of Tenant:

  

1776 Heritage Drive

Quincy, MA 02171

Attn.: President

 

- 1 -



--------------------------------------------------------------------------------

Tenant’s Construction Representative:

   Thomas F. Cataldo or Suzanne Leblanc (either shall have full authority to
act)

Commencement Date:

   As defined in Article 3 hereof.

Rent Commencement Date:

   As defined in Section 5.5 hereof.

Expiration Date:

   As defined in Article 3 hereof.

Lease Term:

   As defined in Article 3 hereof.

Lease Year:

   A period of twelve (12) consecutive calendar months, commencing on the first
day of January in each year, except that the first Lease Year of the Lease Term
shall be the period commencing on the Commencement Date with respect to the
first floor of the Premises as to which the Commencement Date shall have
occurred (the “Base Rent Commencement Date”), and ending on the succeeding
December 31, and the last Lease Year of the Lease Term shall be the period
commencing on January 1 of the calendar year in which the Lease Term ends and
ending on the Expiration Date.

Building:

   The building to be erected on the Land known as and by the street number One
Lincoln Street, Boston, MA 02111.

Premises:

   Subject to initial phase-in as set forth in Article 4, that portion of the
Building depicted in Exhibit B hereto and consisting of floors 1 through 36,
inclusive, as the same may change in accordance with Articles 2, 3 and 4, plus
any Option Space added in accordance with Article 22, and any Offered Space
added in accordance with Article 28.

Lease Anniversary Date:

   If the Base Rent Commencement Date occurs on the first day of a calendar
month, then each anniversary (i) of the Base Rent Commencement Date, or, (ii) if
the Base Rent Commencement Date does not occur on the first day of a calendar
month, then on the first day of the calendar month following the month in which
each anniversary of the Base Rent Commencement Date occurs.

Annual Fixed Rent:

   Years 1-5. For the period commencing on the Base Rent Commencement Date
through the day preceding the fifth (5th) Lease Anniversary Date, at a rate per
annum equal to the product of

 

- 2 -



--------------------------------------------------------------------------------

   

(a) Fifty-Six ($56.00) Dollars and

   

(b) the number of Rentable Square Feet of space included within the Premises,
adjusted to reflect the initial phase-in of each floor of the Premises, and

    Years 6-10. For the period from the fifth (5th) Lease Anniversary Date,
through the day preceding the tenth (10th) Lease Anniversary Date, at a rate per
annum equal to the product of    

(a) Sixty-Two ($62.00) Dollars and

   

(b) the number of Rentable Square Feet of space then included within the
Premises, and

    Years 11-15. For the period from the tenth (10th) Lease Anniversary Date
through the day preceding the fifteenth (15th) Lease Anniversary Date, at a rate
per annum equal to the product of    

(a) Sixty-Seven ($67.00) Dollars and

   

(b) the number of Rentable Square Feet of space then included within the
Premises, and

    Years 16-20. For the period from the fifteenth (15th) Lease Anniversary Date
through the day preceding the twentieth (20th) Lease Anniversary Date, at a rate
per annum equal to the product of    

(a) Seventy-Two ($72.00) Dollars and

   

(b) the number of Rentable Square Feet of space then included within the
Premises.

    Expansion Option Space. The amount of Annual Fixed Rent for the Expansion
Option Space shall be determined in accordance with Article 22.     Extended
Term(s). For the period of either the First Extended Term or the Second Extended
Term, the amount of the Annual Fixed Rent determined in accordance with Article
21.

 

- 3 -



--------------------------------------------------------------------------------

Additional Rent:

   All charges and other sums payable by Tenant as set forth in this Lease,
other than and in addition to Annual Fixed Rent.

Tenant’s Share:

   The percentage determined by dividing (x) the number of Rentable Square Feet
in the Premises as of the applicable time or time period, by (y) the number of
Rentable Square Feet of Office Space and Retail Space in the Building, all as
finally determined in accordance with Section 4.2 below, and multiplying the
result by 100.

Broker:

  

John P. Barry

Trammell Crow Company

125 High Street

Boston, MA 02110

Guarantor:

  

State Street Corporation

225 Franklin Street

Boston, MA 02110

Rentable Square Foot (or plural Rentable Square Feet):    The rentable area of
the Building or any portion thereof, computed consistently with respect to the
entire Building using a modified Real Estate Board of New York Standard method
of floor measurements as defined in Exhibit M.

Boston Central Business District

   The downtown area of Boston generally known by commercial real estate brokers
as the Financial District and South Station area.

Base Operating Expenses

   $16.00 times the number of Rentable Square Feet of space included in the
Office Space and the Retail Space (both as defined below), less the cost to
insure Tenant’s Work, Tenant’s Restoration Work, and Tenant’s Alterations, which
Landlord shall not be required to insure, and which cost shall not be included
in Operating Expenses.

Landlord’s Contribution

   Forty-Three ($43.00) Dollars for each Rentable Square Foot of space included
within the Premises (which includes $1.00 per Rentable Square Foot for a
sprinkler allowance), subject to the requirements and limitations contained in
Exhibit C.

 

- 4 -



--------------------------------------------------------------------------------

1.3 ENUMERATION OF EXHIBITS. The following Exhibits are a part of this Lease,
are incorporated herein by reference, attached hereto, and are to be treated as
a part of this Lease for all purposes. Undertakings contained in such Exhibits
are agreements on the part of Landlord and Tenant, as the case may be, to
perform the obligations stated therein.

 

Exhibit A

 

—

   Description of the Land.

Exhibit B

 

—

   Floor Plans of Premises

Exhibit B-1

 

—

   Floor Plan of Storage Space

Exhibit C

 

—

   Work Letter

Schedule C-1

 

—

   Base Building Design and Technical Specifications

Schedule C-2

 

—

   Responsibility for Interior Improvements

Schedule C-3

 

—

   Construction Procedures

Schedule C-4

 

—

   Information Technology Provisions

Exhibit D

 

—

   Landlord’s Services

Schedule D-1

 

—

   General Cleaning Specifications

Exhibit E

 

—

   Rules and Regulations

Exhibit F

 

—

   Form of Commencement Date Agreement

Exhibit G

 

—

   Schedule of Critical Activities

Exhibit H

 

—

   Building Alteration Rules and Regulations

Exhibit I

 

—

   Form of Guaranty

Exhibit J

 

—

   Form of SNDA Agreement

Exhibit K

 

—

   Form of Estoppel Certificate

Exhibit L

 

—

   Intentionally Deleted

Exhibit M

 

—

   New York Standard of Measurement

Exhibit N

 

—

   Delivery Conditions

Exhibit O

 

—

   Plan Showing Location of the Park

 

 

- 5 -



--------------------------------------------------------------------------------

1.4 DEFINITIONS. The following list of terms includes the definitions contained
in Section 1.2 and certain other definitions which are defined elsewhere in the
Lease. Wherever used in this Lease (unless the context requires otherwise),
these defined terms shall have the respective meanings specified in the Sections
of this Lease set forth below after such terms:

 

“Additional Insureds”

   Section 11.2

“Additional Rent”

   Section 1.2

“Additional Space”

   Section 5.5(b)

“Additional Space Delivery Date Notice”

   Exhibit C

“Affiliate”

   Section 13.1

“Alterations”

   Section 8.1

“Annual Fixed Rent”

   Section 1.2

“Communications Equipment”

   Article 25

“Appraisal”

   Section 21.3

“ASP”

   Section 16.5

“Average Daily Piece Count”

   Exhibit G

“Base Building Construction”

   Exhibit C

“Base Building Modifications”

   Exhibit C

“Base Building Plans”

   Exhibit C

“Base Building Work Schedule”

   Exhibit C

“Base Operating Expenses”

   Section 1.2

“Boston Central Business District”

   Section 1.2

“Broker”

   Section 1.2

“Building”

   Recital

“Cleaning Services”

   Section 20.29

“C/O”

   Section 3.1

“C/O Date”

   Exhibit C

“Communications Equipment User”

   Section 25.1

“Competitor”

   Section 20.28

“Commencement of Steel Erection”

   Section 3.4.1

“Critical Activities”

   Exhibit G

“Date of the taking”

   Section 12.6

“Delivery Conditions”

   Exhibit N

“Decorative Alterations”

   Section 8.1

“Depository”

   Section 12.5

“Designated Overtime Work”

   Section 7.5

“Dispute Notice”

   Article 30

“due date”

   Section 5.4

“Environmental Law”

   Section 7.2

“Event of Default”

   Section 19.1

“Excess Operating Expenses”

   Section 6.2

“Expansion Option”

   Section 22.1

“Expansion Option Delivery Date”

   Section 22.1

 

 

- 6 -



--------------------------------------------------------------------------------

“Expansion Option Rent Commencement Date”

   Section 22.2

“Expansion Option Space”

   Section 22.1

“Extended Term”

   Section 21.1

“Fair Market Rent”

   Section 21.3

“First Extended Term”

   Section 21.1

“First Steel Erection Outside Date”

   Section 3.4.1

“Force Majeure”

   Section 14.3

“Free Rent Floors”

   Section 5.5

“Garage”

   Section 26.1

“Generators”

   Section 27.1

“Guarantor”

   Section 1.2

“Guaranty”

   Section 20.21

“Hazardous Materials Activities”

   Section 7.2

“Hazardous Materials”

   Section 7.2

“Holdover Damages”

   Section 3.3.1

“Initiating Party”

   Section 21.3

“International Place”

   Section 3.2.1

“International Place Space”

   Section 3.2.1

“IP Equivalent Space”

   Section 13.13

“IP Extension Deletion Option”

   Section 3.3.6

“IP Lease Extension Notice”

   Section 3.3.6

“IP Leases”

   Section 3.2.1

“Land”

   Section 2.1

“Landlord”

   Section 1.2

“Landlord’s Architect”

   Section 4.2; Exhibit C

“Landlord’s Construction Representative”

   Section 1.2

“Landlord’s Contribution”

   Section 1.2; Exhibit C

“Landlord’s Design and Construction Team”

   Exhibit C

“Landlord’s Delay Notice”

   Section 3.3.3(a)

“Landlord’s Electric Consultant”

   Exhibit C

“Landlord’s Expedition Response Notice”

   Section 3.3.3(b)

“Landlord’s Mitigation Measures”

   Section 3.3.3(a)

“Landlord’s Restoration Work”

   Section 11.4

“Landlord’s Restoration Work Schedule”

   Section 12.1

“Landlord’s Work”

   Exhibit C

“Latent Defects”

   Exhibit C

“Lease Interest Rate”

   Section 5.4

“Lease Year”

   Section 1.2

“Leeway Period”

   Section 22.1

“Lien”

   Section 8.4

“Main Lobby”

   Section 10.6

“Maximum Landlord Delay Cost”

   Section 3.3.4

“Milestone Dates

   Exhibit G

“Minimum Area”

   Section 3.3

“Mortgagee”

   Section 17.1

“Non-Standard Alterations”

   Section 8.1

 

- 7 -



--------------------------------------------------------------------------------

“Notice”

   Section 20.9; Exhibit C

“NYSE”

   Exhibit D

“Occupancy Requirement”

   Section 24.1

“Offer Decision Notice”

   Section 24.4

“Offered Space”

   Article 28

“Offered Space Commencement Date”

   Article 28

“Office Space”

   Section 6.2.1

“One IP Lease”

   Section 3.2.1

“Operating Budget”

   Section 6.2.4

“Operating Days”

   Exhibit D

“Operating Expenses”

   Section 6.2

“Operating Hours”

   Exhibit D

“Operating Year”

   Section 6.2

“Outside Completion Date”

   Exhibit C

“Outside Delivery Date”

   Section 3.3.1

“Outside Occupancy Date”

   Section 3.3.1

“Overlandlord”

   Section 17.1

“Overtime Costs”

   Section 7.5

“Overtime Service”

   Exhibit D

“Park”

   Section 6.2.1(d)

“Plans and Specifications”

   Exhibit C

“Premises”

   Section 1.2

“Prime Rate”

   Section 5.4

“Property”

   Section 6.2

“Punch List”

   Exhibit C

“Punch List Items”

   Exhibit C

“Qualified Appraiser”

   Section 21.3

“rent”

   Section 5.3

“Rentable Square Foot (Feet)”

   Section 1.2

“Reply Notice”

   Section 24.3

“Responsible Persons”

   Section 14.3

“Retail Space”

   Section 6.2

“Responding Party”

   Section 21.3

“Retail Tenant”

   Section 20.28

“Retail Tenant Notice”

   Section 20.28

“Right of First Offer”

   Section 24.1

“Rules and Regulations”

   Section 20.13

“Sale Notice”

   Article 24

“Schedule of Critical Activities”

   Exhibit G, Section 3.4.1

“Second Extended Term”

   Section 21.1

“Second Steel Erection Outside Date”

   Section 3.4.2

“Secured Areas”

   Section 15.1

“Shell Completion Date”

   Exhibit C

“Storage Space”

   Section 20.27

“Storage Space Commencement Date”

   Section 20.27

“Tanks”

   Section 27.1

 

- 8 -



--------------------------------------------------------------------------------

“Taxes”

   Section 6.1

“Tax Expenses”

   Section 6.1

“Tax Year”

   Section 6.1

“Tenant”

   Section 1.2

“Tenant’s Construction Representative”

   Section 1.2

“Tenant Delays”

   Exhibit C

“Tenant Mitigation Costs”

   Section 3.3.2

“Tenant’s Architect”

   Section 4.2

“Tenant’s Audit”

   Section 6.3

“Tenant’s Cost”

   Exhibit C

“Tenant’s Delay Response Notice”

   Section 3.3.3(a)

“Tenant’s Electric Consultant”

   Exhibit C

“Tenant’s Expedition Costs”

   Section 3.3.3(b)

“Tenant’s Expedition Notice”

   Section 3.3.3(b)

“Tenant’s Personal Property”

   Section 11.5

“Tenant’s Property”

   Section 8.6

“Tenant’s Proposed Expedition Costs”

   Section 3.3.3(b)

“Tenant’s Proposed Expedition Measures”

   Section 3.3.3(b)

“Tenant’s Purchase Offer”

   Article 24

“Tenant’s Share”

   Section 1.2

“Tenant’s Restoration Work”

   Section 11.5

“Tenant’s Restoration Work Schedule”

   Section 12.1

“Tenant’s Work”

   Exhibit C

“Third Party Costs”

   Section 3.4.1

“Third Qualified Appraiser”

   Section 21.3

“Transaction Expenses”

   Section 13.10

“Two IP Lease”

   Section 3.2.1

“Underlying Lease”

   Section 17.1

“Warranties”

   Exhibit C

“Work Letter”

   Exhibit C

 

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 2

 

PREMISES

 

2.1 DEMISE OF PREMISES. Landlord hereby demises and leases to Tenant, and Tenant
hereby takes and hires from Landlord, a portion of the Building erected on the
land (the “Land”) more particularly described in Exhibit A hereto, which portion
of the Building (the “Premises”) contains approximately 1,034,292 Rentable
Square Feet (including 15,000 square feet of Storage Space, as to which there is
no Annual Fixed Rent payable, in accordance with Section 20.27 of the Lease),
and is depicted in the floor plans annexed hereto as part of Exhibit B, for the
term hereinafter stated, for the rent hereinafter reserved and upon and subject
to the covenants, agreements, terms, conditions, limitations, exceptions and
reservations contained in this Lease. Subject to Section 4.2, Landlord and
Tenant agree that the attached Exhibit B is a schedule setting forth the
Rentable Square Feet of each floor of the Premises.

 

2.2 APPURTENANT RIGHTS AND RESERVATIONS.

 

(a) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use in common with others, subject to reasonable rules of general
applicability to tenants of the Building from time to time made by Landlord of
which Tenant is given notice: (i) the common lobbies, corridors, stairways and
elevators of the Building, and (ii) if the Premises includes less than the
rentable floor area of any floor, the common toilets, corridors and elevator
lobby of such floor.

 

(b) Landlord reserves the right from time to time: (i) to install, use,
maintain, repair, replace and relocate, for service to the Premises and/or other
parts of the Building, shafts, pipes, ducts, conduits, wires, risers and other
facilities and appurtenant fixtures, in the Premises or in other parts of the
Building, and (ii) to alter or relocate other common facilities, whether located
in the Premises or in other parts of the Building; provided that, with respect
to clauses (i) and (ii): (A) any replacements, substitutions or alterations are
substantially equivalent to or better than then-existing facilities, (B)
installations, replacements and relocations shall be located so far as
practicable in the central core area of the Building, above ceiling surfaces,
below floor surfaces, within perimeter walls of the Premises or otherwise in
boxed enclosures, (C) all such work within the Premises shall be performed at
such times and in such manner, after consultation with Tenant, as to create the
least practicable interference with Tenant’s use of the Premises (it being
understood that the foregoing shall in no event obligate Landlord to do such
work on an “overtime” basis except as provided in Section 7.5), (D) Landlord
shall reimburse Tenant for any reasonable out-of-pocket costs incurred by Tenant
to relocate computer or communications cabling/fiber optics required as a result
of such work by Landlord, (E) unless required by law or insurance requirements,
no changes shall be made by Landlord in entrances, doorways or corridors on the
floors on which the Premises are located without Tenant’s express consent, which
shall not be unreasonably withheld, (F) Landlord shall consult with Tenant
before making any changes in the immediate vicinity of the Premises which could
reasonably be anticipated to jeopardize the security of the Premises for the
conduct of Tenant’s business, and (E) no such work shall reduce the Rentable
Square Footage of the floor area of the Premises (unless Landlord shall make an
appropriate reduction in Annual Fixed Rent to reflect such reduction in the

 

- 10 -



--------------------------------------------------------------------------------

Rentable Square Footage of the Premises). If any such work (after the initial
completion of the Premises) shall increase the Rentable Square Footage of the
Premises (whether through an increase in the amount of square footage in the
Premises or through an adjustment in the common areas of the Building) then if
such work shall increase the Rentable Square Footage of the Premises, Annual
Fixed Rent and Additional Rent shall be appropriately increased to reflect such
increase in the square footage of the Premises.

 

ARTICLE 3

 

LEASE TERM

 

3.1 LEASE TERM. (a) The term of this Lease and the estate hereby granted (the
“Lease Term”) shall commence, with respect to each floor of the Premises, on the
first to occur of:

 

(i) six (6) months after the respective Shell Completion Dates for each floor in
the Premises; and

 

(ii) the date upon which Tenant, or anyone associated with Tenant, commences
beneficial use of such floor of the Premises (as opposed to use by Tenant’s
personnel or contractors in the space preparing the same for occupancy,
occupancy by persons administering Tenant’s relocation, including the
installation or testing of telephones, computers and other equipment, cabling,
wiring, furnishings, fixtures, furniture and other property of Tenant).

 

On such date, either (i) the Inspectional Services Department of the City of
Boston shall have issued a temporary or permanent certificate of occupancy (a
“C/O”) permitting Tenant to occupy the Premises or any floor or floors thereof
as to which the Shell Completion Date shall have occurred, or (ii) the Base
Building Construction shall have been completed to such a condition that
Landlord would be able to obtain a temporary or permanent C/O but for the
incomplete performance of Tenant’s Work which is required to be completed in
order for a C/O to be issued, unless such incomplete performance of Tenant’s
Work is directly attributable to delays caused by Landlord in which case such
date shall be delayed one day for each day that the incompletion of Tenant’s
Work is so directly attributed to delays caused by Landlord. If a C/O has not
been obtained by the date which would otherwise have been the date for
commencement of the Lease Term, then such date shall be delayed until a
temporary or permanent C/O for the Base Building Construction has been obtained.

 

(b) Such date of commencement as to any floor is hereinafter called the
“Commencement Date.” Tenant shall, in all events, be treated as having commenced
beneficial use of each floor of the Premises when it first occupies all or any
portion of such floor of the Premises for the conduct of its business
operations.

 

(c) Each Shell Completion Date and each Commencement Date shall be confirmed in
writing by Landlord and Tenant. As soon as may be convenient after the final
determination of

 

- 11 -



--------------------------------------------------------------------------------

all Shell Completion Dates and Commencement Dates with respect to the Premises,
Landlord and Tenant agree to join with each other in the execution of a written
agreement, in the form of Exhibit F hereto, in which the Commencement Date and
specified Lease Term shall be stated, but the failure by either party to so
execute or deliver such agreement shall not in any way reduce the respective
obligations or rights of Landlord or Tenant under this Lease.

 

(d) The Lease Term shall end on the last day of the calendar month in which
occurs the twentieth (20th) Lease Anniversary Date, which ending date is
hereinafter called the “Expiration Date,” or shall end on such earlier date upon
which the Lease Term may expire or be terminated pursuant to any of the
conditions of limitation or other provisions of this Lease or pursuant to law.

 

3.2 IP LEASES.

 

3.2.1 DESCRIPTION. Tenant is currently in occupancy of approximately 214,546
rentable square feet of space (the “International Place Space”) located in the
two office tower buildings known as and comprising “International Place” in
Boston, Massachusetts (“International Place”). Tenant occupies the International
Place Space pursuant to two leases (collectively, the “IP Leases”), as follows:

 

(i) Lease dated January 1, 1997 (as amended by First Amendment dated as of July
1, 1997) regarding approximately 86,874 rentable square feet of space at One
International Place (the “One IP Lease”); and

 

(ii) Lease dated March 5, 1993 (as amended by First Amendment to Lease dated as
of January 28, 1994; Second Amendment to Lease dated as of April 1, 1994; Third
Amendment to Lease dated as of September 1, 1995; Fourth Amendment to Lease
dated as of January 1, 1997; Fifth Amendment to Lease dated as of July 1, 1997;
Sixth Amendment to Lease dated as of September 11, 1998; and Seventh Amendment
to Lease dated as of July 21, 1999) regarding approximately 127,672 rentable
square feet of space at Two International Place (the “Two IP Lease”).

 

3.2.2 TENANT WARRANTIES. Tenant warrants and represents that (i) the IP Leases
are in full force and effect and have not been amended, modified or terminated
except as specified in Section 3.2.1; (ii) there are no defaults by the landlord
or Tenant pursuant to the IP Leases; (iii) there is no litigation pending or, to
the best of Tenant’s knowledge, threatened with respect to the IP Leases; (iv)
there are no other payments or amounts due or payable to the landlord under the
IP Leases except for payments of fixed annual rent, taxes and operating expenses
as provided therein, and (v) the copies of the IP Leases heretofore provided to
Landlord are true complete and correct. After the date hereof, Tenant shall not
amend the IP Leases without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned. Any decision by
Tenant to extend the term of either one or both of the IP Leases, in accordance
with the terms thereof shall be within Tenant’s sole discretion, provided that
Tenant notifies Landlord before such extension as provided in Section 3.3.6.

 

- 12 -



--------------------------------------------------------------------------------

3.3 LANDLORD’S RESPONSIBILITY FOR DELAYS.

 

3.3.1 HOLDOVER DAMAGES.

 

If (i) the Shell Completion Date with respect to approximately 406,085 Rentable
Square Feet of the Premises (the “Minimum Area”, which shall in all events
include Floors 2 through 4, inclusive, 13 through 16, inclusive, 21, 22, 26
through 29, inclusive, and 31 through 36, inclusive) shall not have occurred on
or before the date which is thirty (30) days after notice from Tenant to
Landlord that Landlord has failed to achieve the applicable Outside Completion
Date as to a particular portion or portions of the Minimum Area as provided in
Section 1.4 of Exhibit C (the “Outside Delivery Date”), which date shall be
extended day for day for any period of Force Majeure (as defined in Section
14.3), or Tenant Delays (as defined in Exhibit C), and

 

if (ii) as a result thereof, the substantial completion of Tenant’s Work with
respect to a portion of the Premises containing at least the Minimum Area shall
be delayed, and

 

if (iii) as a result thereof, Tenant’s occupancy of a portion of the Premises
containing at least the Minimum Area shall be delayed beyond the date which is
six (6) months after the Outside Delivery Date (the “Outside Occupancy Date”),

 

then, subject to the limitation hereinafter set forth, to the extent that
Tenant’s occupancy of space containing the Minimum Area shall be delayed beyond
the Outside Occupancy Date, Tenant shall receive (being referred to herein as
the “Holdover Damages”) an amount equal to the reasonable costs and expenses
incurred by Tenant as a result of such delay, including, without limitation,
attorney’s fees required to defend eviction proceedings at International Place
and to negotiate a settlement or other arrangement with the owner of the
International Place Space; the excess, if any of rent at International Place
over the rent payable under this Lease as to the Minimum Area for the period
after the Outside Occupancy Date during which Tenant is not able to occupy a
portion of the Premises containing at least the Minimum Area; any consequential
or other damages payable to the owner of the International Place Space as a
result of Tenant holding over at International Place; costs and expenses
attributable to Tenant’s being reasonably required to obtain substitute space in
order to avoid a holdover at International Place (such as legal fees, broker’s
fees, set up, demolition, renovation, removal and restoration costs at the
substitute space), and moving costs from International Place to such substitute
space. The Holdover Damages so calculated shall be subject to the limit imposed
by the Maximum Landlord Delay Cost as provided in Subsection 3.3.4. At
Landlord’s election, the Holdover Damages shall be paid either in the form of
(A) a credit against rent next coming due under this Lease, or (B) a payment
directly to Tenant, in either case in the amount described below in this
Subsection 3.3.1.

 

3.3.2. TENANT’S MITIGATION. Tenant shall use reasonable and diligent efforts to
mitigate the Holdover Damages for which Landlord is liable to Tenant hereunder,
including working in good faith with Landlord to explore reasonable
opportunities to mitigate such Holdover Damages. Landlord may require Tenant to
use overtime labor and/or to take other time saving measures specified by
Landlord to expedite the completion of Tenant’s Work

 

- 13 -



--------------------------------------------------------------------------------

with respect to the Minimum Area. If Landlord shall so require Tenant to use
overtime labor and/or to take other time saving measures, then Landlord shall
reimburse Tenant for all additional costs (“Tenant Mitigation Costs”) reasonably
incurred by Tenant as a result thereof.

 

3.3.3 LANDLORD’S MITIGATION.

 

(a) From and after February 1, 2002, if the periodic reports provided to Tenant
in accordance with Exhibit C disclose that in order to complete the Delivery
Conditions so that the Shell Completion Date for the Minimum Area will occur on
or before the applicable Outside Delivery Dates, it would be necessary to use
overtime labor and/or to take other measures to expedite the completion of such
Delivery Conditions, then Landlord shall so notify Tenant (“Landlord’s Delay
Notice”) of the reasons for the delay and the then estimated Shell Completion
Dates for the Minimum Area. Landlord shall give such notice notwithstanding the
fact that the applicable Outside Delivery Dates may have been extended by reason
of Force Majeure, if any delay caused by Force Majeure is of such a nature that
Landlord can reasonably make up or reduce the period of the delay caused by
Force Majeure, in order to cause the Shell Completion Date for at least the
Minimum Area to occur on or before the applicable Outside Delivery Dates as
provided above. Landlord’s Delay Notice shall also specify the estimated time
savings to be realized by utilizing overtime labor and/or by taking other
specified time savings measures (collectively, “Landlord’s Mitigation
Measures”), and the estimated cost thereof (“Landlord Mitigation Costs”). Within
ten (10) days after Landlord’s Delay Notice, Tenant shall give notice (“Tenant’s
Delay Response Notice”) as to whether or not Tenant wishes Landlord to utilize
the Landlord’s Mitigation Measures described in Landlord’s Delay Notice. If
Tenant elects in Tenant’s Delay Response Notice that Landlord shall utilize the
Landlord’s Mitigation Measures described in Landlord’s Delay Notice, then
Landlord shall proceed to take such Landlord’s Mitigation Measures, and the
Landlord’s Mitigation Costs relating thereto which are incurred by Landlord (and
without regard to whether or not, in hindsight, the taking of Landlord’s
Mitigation Measures shall have been required) shall be included in the Maximum
Landlord Delay Cost. If Tenant either specifically responds that Landlord shall
not utilize the Landlord’s Mitigation Measures described in Landlord’s Delay
Notice, of if Tenant fails to give a Tenant Delay Response Notice within ten
(10) days after Landlord’s Delay Notice, Tenant shall be deemed to have elected
that Landlord shall not take such Landlord’s Mitigation Measures. If Landlord
elects to take such Landlord’s Mitigation Measures notwithstanding the fact that
Tenant has elected (or is deemed to have elected) otherwise, then the Landlord’s
Mitigation Costs associated with such Landlord’s Mitigation Measures shall not
be included in the Maximum Landlord Delay Cost.

 

(b) From and after February 1, 2002, if the periodic reports provided to Tenant
in accordance with Exhibit C disclose that there is a substantial likelihood
that Landlord will be unable to complete the Delivery Conditions so that the
Shell Completion Date for the respective portions of the Minimum Area will occur
on or before the applicable Outside Delivery Date, but Landlord shall have
failed to give a Landlord Delay Notice as provided in Section 3.3.3(a) above, or
if the Landlord Delay Notice shall indicate that it is not necessary to use
overtime labor and/or to take other measures to expedite the completion of such
Delivery Conditions but Tenant does not concur, then Tenant shall have the right
to specify which, if any, measures Tenant believes are necessary to assure that
such conditions will be timely satisfied, by

 

- 14 -



--------------------------------------------------------------------------------

giving Landlord a notice (“Tenant’s Expedition Notice”) setting forth in
reasonable detail what time saving measures Tenant believes should reasonably be
undertaken by Landlord in order to satisfy the foregoing conditions. Tenant’s
Expedition Notice shall also specify the estimated time savings to be realized
by utilizing overtime labor and/or by taking other specified time savings
measures (collectively, “Tenant’s Proposed Expedition Measures”), and the
estimated cost thereof (“Tenant’s Proposed Expedition Costs”). Within three (3)
Operating Days after Tenant’s Expedition Notice, Landlord shall give notice
(“Landlord’s Expedition Response Notice”) as to whether or not Landlord agrees
to undertake some or all of the Tenant’s Proposed Expedition Measures described
in Tenant’s Expedition Notice. If within five (5) Operating Days after Tenant’s
Expedition Notice, Landlord and Tenant cannot agree on which, if any, of
Tenant’s Proposed Expedition Measures will in fact save time and are
commercially reasonable to undertake, then upon the request of either party the
dispute shall be resolved by submitting the same to a disinterested third party
expert mutually acceptable to Landlord and Tenant, or in the event of inability
to agree upon such a third party by arbitration in accordance with the
provisions of Article 30 of this Lease. The actual cost to Landlord of
undertaking any of Tenant’s Proposed Expedition Measures, and which are actually
undertaken by Landlord, are referred to as “Tenant’s Expedition Costs”.

 

3.3.4 MAXIMUM LANDLORD DELAY COST. The maximum amount (the “Maximum Landlord
Delay Cost”) for which Landlord shall be liable in connection with or arising
out of any delays in delivery of the Premises to Tenant, including Landlord’s
payments for the aggregate of the Holdover Damages and Landlord Mitigation Costs
and Tenant’s Expedition Costs (but shall not include Tenant Mitigation Costs),
shall in no event exceed Five Million ($5,000,000) Dollars. Landlord shall in no
event be liable for any other costs, damages or liability incurred by Tenant as
a result of any such delay, including any liability of Tenant under any other
lease which is cross-defaulted with one or both of the IP Leases.

 

3.3.5 LANDLORD’S RIGHT TO PARTICIPATE IN DISCUSSIONS. Tenant agrees that if
Landlord is or may be liable for damages in connection with Tenant’s holding
over under the IP Leases, then Landlord and/or Landlord’s counsel shall have the
right to participate with Tenant and its counsel, at Landlord’s cost, in any
negotiations with respect to holdover penalties and/or holdover damages relating
to the IP Leases, to attend all meetings or telephone conferences at which such
holdover penalties and/or damages may be discussed, and to provide input in
connection with any holdover proceedings brought by the owner thereof to obtain
possession of the International Place Space. Tenant shall notify Landlord a
reasonable time in advance of the commencement of any such negotiations and
promptly upon notice of commencement of any holdover proceedings and shall, in
good faith, keep Landlord reasonably apprised of the progress of the same,
including reasonable notice of any scheduled meetings or telephone conferences
so that Landlord and/or Landlord’s counsel may attend or participate. Tenant
agrees to act in good faith and in a commercially reasonable manner in
connection with any agreement in settlement of any such holdover or in declining
to enter into any such agreement. Tenant shall not agree to any settlement with
the IP Landlord as to a holdover at International Place which results in
Holdover Damages for which Landlord is liable under Subsection 3.3.1 without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed.

 

- 15 -



--------------------------------------------------------------------------------

3.3.6 REDUCTION IN SIZE OF PREMISES—IP LEASE EXTENSION.

 

(a) If following and as a result of Project Delays (as hereinafter defined) in
the completion of the Base Construction of the Building Tenant reasonably
believes that the Delivery Conditions will not be met for the Minimum Area by
the applicable Outside Delivery Dates, and if Tenant shall intend to elect to
exercise its rights to extend the term of the IP Leases (or one or the other of
them) in accordance with the provisions of Section 2.4.2 of each of the IP
Leases, then Tenant shall give notice to Landlord at least thirty (30) days
prior to Tenant’s giving an extension notice to the owner of International Place
which extends the term (an “IP Lease Extension Notice”) of one or both of the IP
Leases. “Project Delays” means actual (or reasonably anticipated) material
delays (not caused by Tenant Delays, but inclusive of delays due to Force
Majeure) in the completion of the Base Building Construction and deviation from
the schedule of construction.

 

(b) In the event that Tenant shall thereafter elect to give the IP Lease
Extension Notice, Tenant shall have the option (“IP Extension Deletion Option”),
as Tenant’s sole and exclusive remedy (except for Tenant’s rights and Landlord’s
obligations contained in other subsections of this Section 3.3, and subject to
the Maximum Landlord Delay Cost as provided in Section 3.3.4) exercisable by
notice to Landlord given within sixty (60) days after the date of the IP Lease
Extension Notice, to reduce the Premises by one or more contiguous full floors,
which floors (the “IP Extension Deleted Space”) shall be designated in Tenant’s
notice. The IP Extension Deleted Space shall be all or a portion of the
Additional Space (as defined in Section 5.5(b).

 

3.3.7. REDUCTION IN PREMISES—SHELL COMPLETION. If Landlord shall not have
completed the Delivery Conditions with respect to at least the Minimum Area by
the date which is twelve (12) months after the Outside Completion Dates set
forth in Exhibit C (unless such delay was caused by any event or occurrence of
Tenant Delays, which shall extend day for day the period for Landlord to
complete the Delivery Conditions), then Tenant shall have the option, as
Tenant’s sole and exclusive remedy (except for Tenant’s rights and Landlord’s
obligations contained in other Subsections of this Section 3.3, and subject to
the Maximum Landlord Delay Cost as provided in Subsection 3.3.4), exercisable by
notice to Landlord given on or before thirty (30) days after the expiration of
such twelve (12) month period, to reduce the Premises by any one or more
contiguous full floors as to which the Delivery Conditions shall not have
occurred, which full floors shall be designated in Tenant’s notice to Landlord,
unless within thirty (30) days after Landlord receives such notice, Landlord
shall have caused the Delivery Conditions with respect to such floor(s) to have
occurred.

 

3.3.8 REDUCTION IN SIZE OF PREMISES—MINIMUM AREA.

 

If (i) Landlord shall not have completed the Delivery Conditions with respect to
at least the Minimum Area by the applicable Outside Delivery Dates (as set forth
in Exhibit C), which dates shall be extended day for day for any period of Force
Majeure or Tenant Delays; and

 

if (ii) Tenant shall not have exercised the IP Extension Deletion Option as
provided in Section 3.3.6; and

 

- 16 -



--------------------------------------------------------------------------------

if (iii) Tenant shall not have elected to extend either or both of the IP Leases
in accordance with the provisions of Section 2.4.2 of each of the IP Leases,

 

then, Tenant shall have the option (“Minimum Area Deletion Option”), as Tenant’s
sole and exclusive remedy (except for Tenant’s rights and Landlord’s obligations
contained in other subsections of this Section 3.3, and subject to the Maximum
Landlord Delay Cost as provided in Section 3.3.4), exercisable by notice to
Landlord given within sixty (60) days after the applicable Outside Delivery
Date, to reduce the Premises by one or more contiguous full floors (the “Minimum
Area Deleted Space”) constituting up to 274,819 Rentable Square Feet, which may
be all or any portion of the Additional Space (as defined in Section 5.5(b)),
which full floors shall be designated in Tenant’s notice to Landlord.
Notwithstanding the foregoing, (a) if Floors 2, 3 and 4 shall not have been
completed by the applicable Outside Delivery Date, then Tenant shall have the
right to delete up to fifty (50%) percent of the Rentable Square Feet of space
permitted to be deleted as Minimum Area Deleted Space, and (b) if the balance of
the Minimum Area is not completed by the applicable Outside Delivery Date, then
Tenant shall have the right to delete the balance (or all, if not previously
deleted by Tenant) of the Rentable Square Feet of space permitted to be deleted
as Minimum Area Deleted Space.

 

3.4. STEEL ERECTION OUTSIDE DATES; SCHEDULES OF CRITICAL ACTIVITIES; TENANT’S
TERMINATION RIGHTS.

 

3.4.1. SEPTEMBER 1, 2001.

 

(a) On or before August 24, 2001 Landlord shall submit to Tenant a report on the
status of steel erection in reasonable detail, including the number of shop
drawings produced and approved, the number of pieces of steel fabricated, the
number of pieces of steel erected to date, and the number of ironworkers on
site. If Landlord has not commenced and thereafter diligently continued the
erection of steel for the Building on or before September 1, 2001 (the “First
Steel Erection Outside Date”), which date shall be extended for a period equal
to the aggregate of delays caused by any event or occurrence of Force Majeure or
Tenant Delays, Tenant shall have the right, as its sole and exclusive remedy, to
terminate this Lease by giving notice to Landlord of Tenant’s desire to do so
within thirty (30) days after the First Steel Erection Outside Date (as the same
may have been so extended) and, upon the giving of such notice, this Lease and
the Lease Term shall cease and come to an end without further liability or
obligation on the part of either party (provided that Landlord shall reimburse
Tenant for its Third Party Costs (as defined below), unless, within thirty (30)
days after Landlord receives such notice, Landlord shall have caused the
erection of steel for the Building to have commenced. For the purposes of this
Section 3.4, Landlord shall be deemed to have “commenced” the erection of steel
for the Building (“Commencement of Steel Erection”) when (i) the primary tower
crane which is to erect the high rise tower of the Building is in place and a
column above the P-5 level has been erected, and (ii) at least thirty percent
(30%) of the total tonnage of steel shall have been fabricated (exclusive of any
steel for Base Building Modifications). Landlord shall provide reasonable
evidence confirming the foregoing. Thereafter, Landlord shall proceed diligently
to erect steel in accordance with Landlord’s steel fabrication and erection
plans and in conformity with the “Schedule of Critical Activities”

 

- 17 -



--------------------------------------------------------------------------------

attached hereto as Exhibit G. “Third Party Costs” shall mean the reasonable
actual out-of pocket third party costs for legal, architectural, engineering and
consultant’s fees incurred with respect to the Premises to the date of such
termination, and the cost of penalties or non-refundable deposits relating to
long lead time items and specially fabricated items which Tenant has paid with
respect to the Premises to the date of such termination, and is unable, using
reasonable efforts, to recover.

 

3.4.2 DECEMBER 1, 2001.

 

(a) On or before November 23, 2001 Landlord shall submit to Tenant a report on
the status of steel erection in reasonable detail, including the number of shop
drawings produced and approved, the number of pieces of steel fabricated, the
number of pieces of steel erected to date, and the number of ironworkers on
site. If Tenant shall not have exercised the option to terminate this Lease set
forth in Section 3.4.1, but nevertheless, thereafter, Landlord has not commenced
and thereafter diligently continued the erection of steel for the Building on or
before December 1, 2001 (the “Second Steel Erection Outside Date”), which date
shall be extended for a period equal to the aggregate of delays caused by any
event or occurrence of Force Majeure or Tenant Delays, Tenant shall have the
right, as its sole and exclusive remedy, to terminate this Lease by giving
notice to Landlord of Tenant’s desire to do so within thirty (30) days after the
Second Steel Erection Outside Date (as the same may have been so extended) and,
upon the giving of such notice, this Lease and the Lease Term shall cease and
come to an end without further liability or obligation on the part of either
party (provided that Landlord shall reimburse Tenant for its Third Party Costs),
unless, within thirty (30) days after Landlord receives such notice, Landlord
shall have caused the erection of steel for the Building to have commenced.

 

3.4.3 SCHEDULE OF CRITICAL ACTIVITIES. If, by ninety (90) days after
Commencement of Steel Erection, Landlord is not erecting steel (as defined in
Exhibit G), Landlord shall submit to Tenant its plan to make up any delay so as
to again comply with the Schedule of Critical Activities, including but not
limited to increasing worker count on site, working additional hours, Saturdays,
Sundays and overtime. At any time that Landlord completes a floor two (2) weeks
or more later than the Milestone Dates (as defined in Exhibit G), Landlord shall
likewise submit a recovery plan. Landlord shall submit to Tenant updated reports
on all Critical Activities (as defined in Exhibit G) monthly, and at Tenant’s
request weekly, as provided in Exhibit C.

 

ARTICLE 4

 

COMPLETION OF THE BUILDING AND THE PREMISES

 

4.1 BASE BUILDING CONSTRUCTION AND LANDLORD’S WORK. Landlord agrees to complete
the Base Building Construction and Landlord’s Work, and Tenant agrees to
complete Tenant’s Work, all as defined in and in accordance with Exhibit C.

 

- 18 -



--------------------------------------------------------------------------------

4.2 REMEASUREMENT. Within sixty (60) days after the Shell Completion Date (as
defined in Exhibit C) Landlord, at Landlord’s expense, shall cause the architect
that designed the Building (or such other architect as Landlord shall designate
(“Landlord’s Architect”) to calculate the Rentable Square Feet in the Building
and Premises. Landlord shall submit to Tenant Landlord’s Architect’s detailed
calculation by written notice, which shall include CAD drawings. If Tenant shall
dispute the Rentable Square Feet calculation of the Building or the Premises,
Tenant may send a Dispute Notice (as defined in Article 30) disputing Landlord’s
Architect’s calculation to Landlord within sixty (60) days after the delivery of
such Landlord’s Architect’s calculation to Tenant, which Dispute Notice shall
specify the respects in which Tenant’s Architect believes Landlord’s Architect’s
calculation is incorrect, and the dispute resolution mechanism of Article 30
shall become applicable. If Tenant does not send a Dispute Notice to Landlord
within the sixty (60) day period after the delivery of Landlord’s Architect’s
calculation to Tenant, then the amount of Rentable Square Feet stated in
Landlord’s Architect’s calculations shall be deemed correct for all purposes of
this Lease and shall no longer be subject to change. Landlord and Tenant hereby
agree that all measures of Rentable Square Feet set forth in this Lease shall be
deemed conclusive and binding on Landlord and Tenant, unless altered in
accordance with Section 2.2 (b) of this Lease. Upon finalization of the Rentable
Square Feet of the Building, the parties agree to enter into an amendment to
this Lease specifying the final plans of each of the floors of the Premises, the
Lease Term, the rent hereunder, floor by floor Rentable Square Feet
measurements, Tenant’s Share and other items that are based on the Rentable
Square Feet in the Premises and the Building. During the pendency of any such
dispute Tenant shall pay Annual Fixed Rent to Landlord based on Landlord’s
determination, with an appropriate adjustment once such dispute has been
resolved.

 

4.3 SPECIFICATION OF SHELL COMPLETION DATE.

 

If Tenant shall dispute Landlord’s determination of the Shell Completion Date
with respect to any floor of the Premises, Tenant shall give a Dispute Notice to
Landlord on or before ten (10) days after the date which shall have been
specified by Landlord as the Shell Completion Date. Such Dispute Notice shall
specify in reasonable detail such respects in which Tenant believes the Delivery
Conditions (as defined in Exhibit N) have not been fulfilled and the dispute
resolution mechanism of Article 30 shall become applicable. If Tenant shall fail
to give a Dispute Notice to Landlord within such time period, then the Shell
Completion Date specified by Landlord shall be conclusive and binding upon
Landlord and Tenant.

 

4.4 QUALITY AND PERFORMANCE OF WORK.

 

(a) All construction work required or permitted by this Lease, whether by
Landlord or by Tenant, shall be done in a good and workmanlike manner and in
compliance with all applicable laws and all ordinances, regulations and orders
of governmental authorities and insurers of the Building. Each party may inspect
the work of the other at reasonable times, and the Construction Representative
of each party shall promptly give notice of any approvals and other actions on
the party’s behalf required to be given in connection with design and
construction. Landlord’s obligations under this Article 4 and Exhibit C shall be
deemed to have been performed on the earlier of (i) the Rent Commencement Date
with respect to any floor, or (ii) the date on which Tenant commences to occupy
any portion of such floor of the Premises for the purpose of conducting its
business therein, except for items which are incomplete or do not

 

- 19 -



--------------------------------------------------------------------------------

conform with the requirements of this under this Article 4 and Exhibit C, and as
to which in either case Tenant shall have given Landlord notice as provided in
the next sentence or Exhibit C. Except to the extent to which Tenant shall have
given Landlord notice (y) no later than one (1) year after the date when
Landlord’s obligations under this Article 4 and Exhibit C shall be deemed to
have been performed as provided in the preceding sentence, in the case of
defects not discoverable on a reasonable inspection within the three (3) month
period provided for below because of the season of the year then in progress, or
(z) no later than the end of the third full calendar month next beginning after
the date when Landlord’s obligations under this Article 4 and Exhibit C shall be
deemed to have been performed as provided in the preceding sentence, in the case
of any other defects, of specific construction items as to which Landlord has
failed to perform or has improperly performed the Base Building Work or
Landlord’s Work under this Article 4 and Exhibit C, Tenant shall be deemed
conclusively to have approved all such work and shall have no claim that
Landlord has failed to perform or has improperly performed any of Landlord’s
obligations under this Article 4 and Exhibit C. Landlord agrees to exercise any
rights Landlord may have against its contractor on account of any latent defects
which may be discovered after such one (1) year period, and any recovery
resulting therefrom net of the reasonable costs and expenses incurred to obtain
the same shall be credited against any Operating Expenses relating to correction
of such latent defect. Landlord agrees to promptly complete, correct or repair
at its expense those items of Base Building Work or Landlord’s Work which are
then incomplete or which Landlord has failed to perform or has improperly
performed and as to which, in any case, Tenant shall have given notice to
Landlord within such one (1) year or three (3) month period, as applicable, as
aforesaid.

 

(b) Landlord represents that to the best of its knowledge:

 

(i) Construction of the base Building and the common areas therein will be in
full compliance with Americans with Disabilities Act standards in effect as of
the Base Rent Commencement Date.

 

(ii) The Building will be in compliance with all applicable laws and regulations
governing environmental hazards or violations in or around the Building that
pose a danger to health, life or safety, in effect as of the Base Rent
Commencement Date.

 

(iii) The Building will comply with all applicable building codes on the Base
Rent Commencement Date.

 

(iv) The total load, including live, hung, and partition, of the Building is
designed to be 95 pounds per Rentable Square Foot.

 

4.5 TENANT COMPLIANCE WITH AGREEMENTS. In the conduct of Tenant’s Work,
Alterations, or any other work performed by or on behalf of Tenant in the
Premises or the Building, Tenant shall require every contractor engaged by or on
behalf of Tenant, and all subcontractors of every tier, to comply with the
following requirements by which the Landlord is bound, by including such
requirements in its contracts:

 

(a) Boston Residents Construction Employment Plan For One Lincoln Street dated
December 20, 1989;

 

- 20 -



--------------------------------------------------------------------------------

(b) Boston Residents Permanent Jobs Employment Opportunity Plan for One Lincoln
Street, dated July 17, 1990;

 

(c) Amended and Restated Cooperation Agreement for Planned Development Area No.
35 One Lincoln Street, dated May 31, 1991;

 

(d) Transportation Access Plan Agreement between The City of Boston
Transportation Department and Kingston Bedford Joint Venture, dated November 30,
1990.

 

(e) Tenant shall require its contractors and subcontractors to provide to
Landlord or Landlord’s designee all documentary and statistical information
required by the foregoing plans. Tenant agrees that any fines or sanctions
imposed upon Landlord by reason of the failure of Tenant to comply herewith
shall be the sole responsibility of Tenant, and Tenant shall indemnify and
defend Landlord, its members, managers, their agents, employees, officers and
contractors against any and all such sanctions.

 

Tenant shall comply with any of the requirements of the foregoing which may be
applicable to a tenant with respect to the leasing of the Retail Space (as
defined in Section 6.2.1).

 

If Tenant exercises the Garage Addition Option as provided in Article 23, Tenant
shall comply with all of the requirements of the foregoing which are applicable
to an operator of the Garage.

 

ARTICLE 5

 

ANNUAL FIXED RENT AND FIRST MONTH’S RENT

 

5.1 FIXED RENT. Tenant agrees to pay to Landlord, or as directed by Landlord, at
Landlord’s Present Mailing Address or at such other place as Landlord shall from
time to time designate by notice, on the applicable Rent Commencement Dates
(defined in Section 5.5 below, but subject to the provisions of Section 5.2) and
thereafter monthly, in advance, on the first day of each and every calendar
month during the Lease Term, a sum equal to one-twelfth of the Annual Fixed Rent
specified in Section 1.2 hereof with respect to all space for which a Rent
Commencement Date has occurred, in lawful money of the United States, without
any set-off or deduction whatsoever, except as specifically provided in Section
20.14. Until notice of some other designation is given, Annual Fixed Rent and
all other charges for which provision is herein made shall be paid by remittance
to or to the order of “Escrow Bank, USA, as Agent,” at the Present Mailing
Address of Landlord, and all remittances received by Escrow Bank, USA, as Agent
as aforesaid, or by any subsequently designated recipient, shall be treated as
payments to Landlord. Landlord may in the alternative require that payments be
made by wire transfer of funds to a bank account designated by Landlord.

 

5.2 PAYMENT OF FIRST MONTH’S RENT. Tenant shall, on the Rent Commencement Date
with respect to each floor of the Premises, pay to Landlord an amount equal to
one-twelfth of the Annual Fixed Rent, calculated on the basis of such floor of
the Premises. If a Rent Commencement Date is other than the first day of a
calendar month, Annual

 

- 21 -



--------------------------------------------------------------------------------

Fixed Rent for such month shall be prorated on a daily basis to the end of said
calendar month, and shall be payable, together with the payment of one-twelfth
of the Annual Fixed Rent with respect to each floor, on the applicable Rent
Commencement Date.

 

5.3 ADDITIONAL RENT. All amounts over and above, or in addition to, the Annual
Fixed Rent which are payable by Tenant to Landlord under the terms of this Lease
shall be deemed Additional Rent hereunder and shall be paid by Tenant in lawful
money of the United States, without any set-off or deduction whatsoever, except
as specifically provided in Section 20.14, and otherwise in the same manner as
an installment of the Annual Fixed Rent as elsewhere provided in this Lease; and
Landlord shall have all the rights and remedies in the event of the non-payment
thereof as it would have had in the event of the non-payment of any installment
of the Annual Fixed Rent. Tenant’s obligation to pay any Annual Fixed Rent or
any Additional Rent which shall have theretofore become due and payable shall
survive the expiration or earlier termination of this Lease. (The Annual Fixed
Rent and Additional Rent are sometimes collectively referred to in this Lease as
“rent.”) Rent for any partial months during the Lease Term shall be prorated on
a per diem basis.

 

5.4 LATE PAYMENT. All payments of Fixed Rent are due on the first day of each
calendar month as described in Section 5.1. Tenant shall use its best efforts to
instruct its personnel to schedule payment to Landlord by a wire transfer as
directed by Landlord in the regular and ordinary course of business, on or
before the first day of each month, in the amount of the Fixed Rent. If Landlord
shall not have received any payment or installment of rent on or before four (4)
days after the date (the “due date”) on which the same first becomes payable
under this Lease, other remedies for nonpayment notwithstanding,

 

(a) Tenant shall pay to Landlord a late charge of one (1%) percent of such
overdue payment for the purpose of defraying Landlord’s administrative expenses
incident to the handling of such overdue payment, and

 

(b) the amount of such payment or installment shall bear interest from the due
date through and including the date such payment or installment is received by
Landlord, at a rate (the “Lease Interest Rate”) equal to the lesser of (i) the
Prime Rate (defined below), plus two (2%) percent, or (ii) the maximum
applicable legal rate, if any. “Prime Rate” shall mean the rate (or the average
of rates, if more than one rate appears) inserted in the blank of the “Money
Rate” section of the Wall Street Journal (Eastern Edition) in the Section
reading “Prime Rate         %.” Landlord may credit payments received first
against rent and other charges currently due, before crediting payments against
rent and other charges which are unpaid from prior periods, unless Landlord
determines in its sole discretion to make a different allocation.

 

(c) Such late charge and interest shall both be deemed Additional Rent and shall
be paid by Tenant to Landlord upon demand.

 

5.5 RENT COMMENCEMENT DATE; RENT CONCESSIONS.

 

(a) Provided that, and only so long as, an Event of Default does not exist with
respect to the payment of any Annual Fixed Rent or Excess Operating Expenses
with respect to any

 

- 22 -



--------------------------------------------------------------------------------

other portion of the Premises, Landlord hereby waives payment of Annual Fixed
Rent and Excess Operating Expenses, solely with respect to floors 3 and 4
containing approximately 119,601 Rentable Square Feet (collectively, the “Free
Rent Floors”), of the Premises, and solely for the period from and including the
Commencement Date for each of the Free Rent Floors for a period of twelve (12)
months thereafter. Landlord’s waiver of Annual Fixed Rent and Excess Operating
Expenses shall terminate, and payment of Annual Fixed Rent and Excess Operating
Expenses with respect to the Free Rent Floors shall commence, on the first day
after the expiration of such twelve (12) month period (the “Rent Commencement
Date”). If an Event of Default occurs with respect to the payment of any Annual
Fixed Rent or Excess Operating Expenses with respect to any portion of the
Premises (other than the Free Rent Floors), then Landlord’s waiver of rent with
respect to the Free Rent Floors shall immediately and automatically be
rescinded, and Tenant shall forthwith thereafter pay to Landlord all rent which
would have been paid if Landlord had not waived payment of such rent with
respect to the Free Rent Floors from the date of the initial waiver to the date
of such Default, and thereafter, Tenant shall continue to pay all rent for the
Free Rent Floors as if Landlord had never waived payment of rent with respect
thereto.

 

(b) The following provisions of this Section 5.5(b) shall apply only as to any
portion of the area described herein which shall not have been deleted, if
applicable, pursuant to the Minimum Area Deletion Option as provided in Section
3.3.8. Provided that, and only so long as, an Event of Default does not exist
with respect to the payment of any Annual Fixed Rent or Excess Operating
Expenses with respect to any other portion of the Premises, Landlord hereby
waives payment of that portion of Annual Fixed Rent, solely with respect to
floors 8 through 11, inclusive, 17 through 20, inclusive, and 23 through 25,
inclusive (collectively, the “Additional Space”), which is in excess of
Twenty-Two ($22.00) Dollars per Rentable Square Foot, and solely with respect to
the period from and including the Rent Commencement Date for each floor of the
Additional Space until September 30, 2004. Landlord’s waiver of such portion of
Annual Fixed Rent shall terminate, and payment of the full Annual Fixed Rent of
Fifty-Six ($56.00) Dollars per Rentable Square Foot with respect to the
Additional Space shall commence, on October 1, 2004. If an Event of Default
occurs with respect to the payment of any Annual Fixed Rent or Excess Operating
Expenses with respect to any portion of the Premises, then Landlord’s waiver of
such portion of the Annual Fixed Rent with respect to the Additional Space shall
immediately and automatically be rescinded, and Tenant shall forthwith
thereafter pay to Landlord the full Annual Fixed Rent which would have been paid
if Landlord had not waived payment of such portion of the Annual Fixed Rent with
respect to the Additional Space from the date of the initial reduction to the
date of such Default, and thereafter, Tenant shall continue to pay the full
amount of Annual Fixed Rent for the Additional Space as if Landlord had never
waived payment of any portion of the Annual Fixed Rent with respect thereto.
Tenant shall pay any Excess Operating Expenses with respect to the Additional
Space notwithstanding the reduction hereby given in the amount of Annual Fixed
Rent with respect to the Additional Space.

 

(c) The Rent Commencement Date with respect to the Retail Space shall be January
1, 2004.

 

- 23 -



--------------------------------------------------------------------------------

(d) The Rent Commencement Date with respect to all of the Premises except for
the Free Rent Floors and the Retail Space shall be the Commencement Date with
respect to each of such floors. In the event of any Tenant Delay causing delay
in the Shell Completion Date with respect to any floor of the Premises, the
applicable Rent Commencement Date shall be the date which would have been the
applicable Rent Commencement Date had such Tenant Delay not occurred.

 

ARTICLE 6

 

ESCALATION

 

6.1 TAXES.

 

6.1.1 DEFINITIONS. For the purposes of this Article 6, the following terms shall
have the respective meanings set forth below:

 

(a) “Taxes” shall mean the aggregate amount of all real estate and personal
property taxes and any general or special assessments (exclusive of penalties
thereon but inclusive of interest on assessments payable in installments)
assessed or imposed upon or with respect to the Building and the Land and
including, without limitation, (i) taxes or assessments made upon or with
respect to any development rights now appurtenant to or used in connection with
the construction of the Building, (ii) any fee, tax or charge imposed by any
governmental authority for, on or in respect of any vaults, vault space or other
space within or outside the boundaries of the Land which are not leased to other
tenants, (iii) any assessments for public improvement or benefit to the
Building, the Land, or the locality in which the Land is situated, including,
without limitation, all amounts payable by Landlord as a result of the Land
and/or the Building being located within a business improvement district, (iv)
any tax, assessment or charge imposed on or with respect to any fixtures,
equipment or personal property serving or used in connection with the Building
or the Land, and (v) Garage Taxes, as defined in subsection (b). There shall be
excluded from Taxes all income, estate, succession, inheritance, transfer and
franchise taxes imposed upon Landlord; provided, however, that if at any time
during the Lease Term the method of taxation of real estate shall be changed and
as a result any other tax or assessment, however denominated and including,
without limitation, any franchise, income, profit, use, occupancy, gross
receipts or rental tax, shall be imposed upon Landlord or the owner of the
Building and the Land, or the rents or income therefrom, in substitution for or
in addition to, in whole or in part, any of the taxes or assessments listed in
the preceding sentence, such other tax or assessment shall be included in and
deemed part of Taxes, but only to the extent that the same would be applicable
to owners of real estate generally, and would be payable if the Building, the
Land and all appurtenances thereto (including development rights) were the only
property of Landlord. The amount of any special assessments for public
improvements or benefits to be included in Taxes for any year, in the case where
the same may, at the option of the taxpayer, be paid in installments, shall be
included only to the extent of payments that would be incurred if such
assessment or betterment were spread over the longest period allowable by law
without penalty or over such shorter period as may be required by any Mortgagee
or Overlandlord, and shall be limited to the amount of the installment due in
respect

 

- 24 -



--------------------------------------------------------------------------------

of such year, together with any interest payable in connection therewith (other
than interest payable by reason of the delinquent payment of such installment).
Taxes shall also not include any late fees or penalties due to Landlord’s
failure to make tax payments when and as due, unless as a result of Tenant’s
nonpayment or failure to make payments when due.

 

(b) “Garage Taxes” shall mean the portion of the Taxes which is fairly allocable
to the Garage, which shall conclusively be deemed to be an amount equal to two
and one-half percent (2 ½%) of the total Taxes attributable to the entire Land
and Building.

 

(c) “Tax Year” shall mean each period from July 1 through June 30 (or such other
fiscal period as may hereafter be adopted by the City of Boston as the fiscal
year for any tax, levy or charge included in Taxes), any part or all of which
occurs during the Lease Term.

 

(d) “Tax Expenses” shall mean all expenses, including, without limitation,
attorney’s fees and disbursements and fees and expenses of experts, appraisers
and other witnesses, actually incurred by Landlord in seeking to reduce the
amount of any assessed valuation of the Land and/or Building, in contesting the
amount or validity of any Taxes, or in seeking a refund of Taxes.

 

Tenant shall pay to Landlord, as Additional Rent, Tenant’s Share of Tax Expenses
within thirty (30) days after receipt of Landlord’s invoice, which shall include
such documentation of the calculation of Tenant’s Share of Tax Expenses as
Tenant may reasonably request.

 

6.1.2 It is understood that the provisions of this Article 6 are based upon the
method of payment of City of Boston real property taxes in effect at the date of
this Lease, to wit, in quarterly installments in advance on the first days of
July, October, January and April of each Tax Year. If such method of payment is
hereafter changed, Landlord shall have the right to change the method of
calculating Taxes for inclusion in Operating Expenses so that the amount which
shall be paid to Landlord in respect of any installment of Taxes shall not be
reduced as a result of the change in the method of payment of Taxes to the City
of Boston. Landlord shall furnish to Tenant copies of the applicable tax bills
promptly after receipt of such bills by Landlord.

 

6.1.3 (a) Except as provided in Section 6.1.3(b) hereof, only Landlord shall
have the right to institute tax reduction or other proceedings to reduce the
assessed valuation of the Land and Building. Should Landlord be successful in
any such reduction proceedings and obtain a refund of Taxes for any Operating
Year or Years in respect of which Tenant shall have made a payment to Landlord
pursuant to this Article 6, Landlord shall credit Tenant’s Share of such refund
(or, in the case of a refund of Taxes for an Operating Year, only a fraction of
which is included in the Lease Term, such fraction thereof) against the monthly
installment or installments of Annual Fixed Rent next falling due under this
Lease, or if the Lease Term has then expired and Tenant has no further
obligations to Landlord, such amount shall be refunded by Landlord to Tenant. In
calculating the amount of any such credit or payment, Landlord shall have the
right to deduct from such refund all Tax Expenses incurred by Landlord in
obtaining the

 

- 25 -



--------------------------------------------------------------------------------

same, but only to the extent that the Tax Expenses incurred by Landlord in
obtaining the same have not previously been paid by Tenant. The provisions of
this subsection 6.1.3 shall survive the expiration of the Lease Term.

 

(b) Anything in this Section 6.1.3 to the contrary notwithstanding, provided
that Tenant meets the Occupancy Requirement (defined in Section 24.1 below) and
requests Landlord in writing to do so (which request is received not less than
thirty (30) days prior to the last date on which real estate tax abatement
proceedings for a particular Tax Year may be commenced), Landlord will commence
proceedings for an abatement of Taxes for such Tax Year. The manner and method
of conducting such proceedings shall be solely within the judgment of Landlord,
provided that Landlord shall not compromise, settle, cancel or withdraw any such
proceedings unless Landlord shall, at least fifteen (15) days prior thereto,
have notified Tenant of its intention to do so and Tenant shall have failed
during such period to notify Landlord of its intention to continue such
proceedings at its cost and expense. Tenant’s rights under this Section 6.1.3(b)
may be exercised after the date hereof only in respect of Tax Years commencing
subsequent to the Tax Year in which the Commencement Date of this Lease occurs,
and then only upon the condition that Tenant continues to meet the Occupancy
Requirement (as defined in Section 24.1) and that no Event of Default then
exists. From time to time, within thirty (30) days after notice from Landlord,
Tenant shall pay to Landlord, as an additional charge, Tenant’s Share of the
estimated Tax Expenses of such proceedings. If Tenant shall fail to make any
such payment within such 30-day period, Landlord shall thereafter be free from
any further obligations under this paragraph; provided, however, that Tenant may
make any such payment “under protest” and such payment shall not preclude Tenant
from thereafter disputing the appropriate amount of any Tax Expense. Should
Landlord be successful in obtaining a refund for any Tax Year in respect of
which Tenant shall have made a payment to Landlord pursuant to this Article 6,
Landlord shall credit or pay to Tenant, Tenant’s Share of such refund (or, in
the case of a refund of Taxes for an Operating Year, only a fraction of which is
included in the Lease Term, such fraction thereof). In calculating the amount of
any such credit or refund, Landlord shall have the right to deduct from such
refund or credit all Tax Expenses incurred by Landlord in obtaining same (less
all payments, if any, on account thereof paid previously by Tenant). If either
party prosecutes an application for an abatement, the other party shall
cooperate and promptly furnish any pertinent information reasonably required by
the party prosecuting the application for an abatement.

 

6.2 OPERATING EXPENSE ESCALATION.

 

6.2.1 DEFINITIONS. For the purposes of this Section 6.2, the following terms
shall have the respective meanings set forth below:

 

(a) “Base Operating Expenses” is defined in Section 1.2.

 

(b) “Operating Expenses” shall mean the aggregate of all costs and expenses
(including taxes, if any, thereon) and including Taxes, as defined above, and
Tax Expenses, actually paid or incurred by or on behalf of Landlord (whether
directly or through independent contractors) in connection with the operation
and maintenance of the Property (as hereinafter defined), including all expenses
incurred by Landlord as a result of its compliance

 

- 26 -



--------------------------------------------------------------------------------

with any of its obligations under Sections 7.1 and 7.3 hereof, but excluding
those items set forth as excluded from Operating Expenses at the end of this
subsection 6.2.1(b). Operating Expenses shall be calculated on the accrual basis
of accounting in accordance with accounting practices generally applicable to
commercial real estate and applied consistently from year to year (but subject
to the further provisions of this Section 6.2) and shall include, without
limitation, the following expenses:

 

(i) salaries, wages, medical, surgical and general welfare benefits (including
group life insurance), pension and welfare payments or contributions and all
other fringe bene fits paid to, for or with respect to all persons (whether they
be employees of Landlord or its managing agent) for their services in the
operation (including, without limitation, security services), maintenance,
repair, or cleaning of the Property, and payroll taxes, workers’ compensation,
uniforms and dry cleaning costs for such persons. To the extent that Landlord’s
personnel perform services at other buildings, such costs shall be pro-rated;

 

(ii) payments under service contracts with independent contractors for operating
(including, without limitation, providing security services), maintaining,
repairing or cleaning of the Property or any portion thereof or any fixtures or
equipment therein;

 

(iii) all costs or charges for steam, heat, ventilation, air conditioning and
water (including sewer charges) furnished to the Property and/or used in the
operation of the Property and all costs or charges for electricity furnished to
the public and service areas of the Property and/or used in the operation of the
service facilities of the Property, including any taxes on any such utilities;

 

(iv) repairs and replacements which are appropriate to the continued operation
of the Property as a first-class Boston Central Business District office
building, provided that to the extent the cost of any such repair and/or
replacement is required to be capitalized for federal income tax purposes, such
cost shall be amortized on a straight-line basis over the useful life thereof
required to be utilized for federal income tax purposes, and the annual
amortization of such repair and/or replacement, together with interest on the
unamortized balance of such cost at a fixed interest rate equal to the rate then
being charged by commercial banks for loans for a term equivalent to the
amortization period, shall be included in Operating Expenses;

 

(v) costs of lobby decoration, painting and decoration of non-tenant areas;

 

(vi) cost of snow removal and landscaping in and about the Property, including,
without limitation, with respect to the Park (defined in Section 6.2.1(d)
below);

 

(vii) cost of building and cleaning supplies and equipment, cost of replacements
for tools and equipment used in the operation, maintenance and repair of the

 

- 27 -



--------------------------------------------------------------------------------

Property, and the actual charges for communications services for the management
office for the Property;

 

(viii) financial expenses incurred in connection with the operation of the
Property, such as insurance premiums and deductibles (including, without
limitation, liability insurance, fire and casualty insurance, rent interruption
insurance and any other insurance that is then generally carried by owners of
major first-class office buildings in the Boston Central Business District or
may be required by the holder of any mortgage on the Property, except for the
cost of to insure Tenant’s Work, Tenant’s Restoration Work, and Tenant’s
Alterations, which Landlord is not required to insure), attorneys fees and
disbursements (exclusive of any such fees and disbursements incurred in
connection with the leasing of space in the Property, or any such fees and
disbursements which have been paid by Tenant as a part of Tax Expenses),
auditing and other professional fees and expenses, Landlord’s reasonable home
office accounting charges, association dues and any other ordinary and customary
financial expenses incurred in connection with the operation of the Property;

 

(ix) management fees at a rate not to exceed one (1%) percent of gross receipts
from the Property, and all costs of maintaining a management office in the
Building, including, without limitation, either (x) the actual rent paid for the
management office under a lease or sublease in effect with respect thereto from
time to time, or (y) if no lease or sublease for the management office is in
effect at any time, an imputed rental at the rate per Rentable Square Foot equal
to the Fixed Rent and Additional Rent per Rentable Square Foot being paid by
Tenant for the Premises from time to time, for the number of Rentable Square
Feet in the Building being utilized for the management office;

 

(x) the cost of capital improvements made by Landlord either (1) for the purpose
of reducing Operating Expenses, which expense is undertaken in good faith by
Landlord based upon information upon which Landlord could reasonably conclude
that the cost of such capital improvement(s) would be likely to result in a
reduction of Operating Expenses equal to or greater than the cost of such
capital improvements, whether or not such a reduction does in fact occur, or (2)
pursuant to a requirement of law, ordinance, order, rule or regulation of any
public authority having jurisdiction or the requirement of any insurance carrier
or insurance rating organization or underwriting board first effective after the
Date of this Lease, whether or not such requirement is valid or mandatory, in
either case calculated as follows: the cost of any such capital improvement
shall be included in Operating Expenses for the Operating Year in which such
improvement was made, provided that to the extent the cost of such capital
improvement is required to be capitalized for federal income tax purposes, such
cost shall be amortized over the useful life thereof required to be utilized by
Landlord for federal income tax purposes (or, in the event that Landlord is not
required to pay federal income taxes, the useful life thereof that would be
required to be utilized if the Landlord were required to pay federal income
taxes), and the annual amortization of such capital improvement, together with
interest on the unamortized balance of such cost at a fixed interest rate equal
to the rate then being charged by commercial banks for loans for a term
equivalent to the amortization period, shall be included in Operating Expenses.
If a capital improvement which was anticipated to result in a reduction in
Operating Expenses does not in fact result in such a reduction, Landlord shall

 

- 28 -



--------------------------------------------------------------------------------

provide a reasonably detailed explanation to Tenant of the reason why the
anticipated savings did not occur;

 

(xi) rental payments made for equipment used in the operation and maintenance of
the Property; and

 

(xii) the cost of governmental licenses and permits, or renewals thereof,
necessary for the operation of the Property;

 

(xiii) Taxes with respect to the portion of any Tax Year included within an
Operating Year. For example, the 2004 Operating Year, which commences January 1,
2004 and ends December 31, 2004, shall include the Taxes with respect to the
second half of the 2004 Tax Year (i.e., the period from January 1, 2004 to June
30, 2004), and the Taxes for the first half of the 2005 Tax Year (i.e., the
period from July 1, 2004 to December 31, 2004); and

 

(xiv) all other reasonable and necessary expenses paid in connection with the
operation, maintenance, repair and cleaning of the Property which are properly
chargeable against income.

 

To the extent Landlord utilizes the services of independent contractors as
provided in (ii) hereinabove, Landlord shall, whenever possible attempt to
contract the services of such independent contractors on the basis of the
useable rather than rentable square feet of the Building.

 

Any cost or expenses of the nature described above shall be included in
Operating Expenses for any Operating Year no more than once, notwithstanding
that such cost or expenses may fall under more than one of the categories listed
above. Landlord may use related or affiliated entities to provide services or
furnish materials for the Property, subject to the limitation contained in
subsection (ix) with respect to management fees, and with respect to other
services furnished or materials provided for the Property, subject to the
limitation that the rates or fees charged by such entities are competitive with
those charged by unrelated or unaffiliated entities in the Boston Central
Business District for the same services or materials.

 

The following costs and expenses shall be specifically excluded from Operating
Expenses:

 

(1) Tax Expenses to the extent separately paid or reimbursed to Landlord;

 

(2) franchise and income taxes imposed upon Landlord;

 

(3) debt service under any mortgage on the Property and any financing or
refinancing costs related thereto;

 

- 29 -



--------------------------------------------------------------------------------

(4) leasing commissions, brokerage fees and other costs incurred to lease space
in the Building (including advertising, marketing and legal expenses);

 

(5) capital improvements to the Property other than those provided in clause
(iv) and clause (x) above;

 

(6) the cost of electrical energy furnished directly to tenants of the Property;

 

(7) the cost of tenant installations and decorations incurred in connection with
preparing space for any tenant, and tenant improvement allowances granted to any
tenant;

 

(8) salaries or fringe benefits of personnel above the grade of building or
asset manager;

 

(9) rent payable under any Underlying Lease;

 

(10) the cost of any items to the extent to which such cost is reimbursed to
Landlord by tenants of the Property (other than pursuant to this Section 6.2),
insurance or condemnation proceeds or third parties;

 

(11) depreciation of the building, amortization (except as provided in clauses
(iv) and (x) above) and other non-cash charges

 

(12) legal expenses and other costs incurred in enforcing the terms of any lease
or in connection with disputes with tenants or occupants, prospective tenants or
occupants, or purchasers or prospective purchasers;

 

(13) expenses incurred in connection with (x) correction of any defects in the
construction of any portion of the Base Building Work or Landlord’s Work within
one (1) year of the date such portion of the Base Building Work or Landlord’s
Work is placed in service, and (y) compliance with any requirement of law,
ordinance, order, rule or regulation of any public authority having jurisdiction
in effect during and applicable to the initial construction and equipping of the
Building which is not Tenant’s obligation to comply with under Section 9.2
hereof;

 

(14) lease payments for rental equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased (except with
respect to equipment falling within the scope of clause (x) above of this
Section 6.2.1);

 

(15) costs to remove or remediate any Hazardous Materials which are released
during the Term by Landlord or any of Landlord’s agents, employees or
contractors;

 

- 30 -



--------------------------------------------------------------------------------

(16) contributions to political, charitable or civic organizations in excess of
the amounts thereof charged to tenants by owners of other comparable office
buildings in the Boston Central Business District;

 

(17) if and only if Landlord has terminated this Lease with respect to all or a
portion of the Retail Space pursuant to Section 13.4, the costs incurred in
performing work or furnishing services to the portion of the Retail Space as to
which this Lease has been so terminated, to the extent that such work or
services are materially in excess of any work or services that Landlord is
obligated to furnish to the Office Space;

 

(18) Garage Taxes and all costs solely with respect to operation and maintenance
of the Garage (as defined in Section 26.1) which are either paid directly, or
are reimbursed to Landlord, by the operator of the Garage;

 

(19) costs of the initial construction of the Park (as defined in Section
6.2.1(d) below);

 

(20) costs to defend any action by any person or entity claiming an ownership
interest in the Building and/or challenging Landlord’s right to enter into this
Lease.

 

Operating Expenses shall be net of rebates, credits and similar items with
respect to which Landlord receives the benefit.

 

If Landlord is not furnishing any particular work or service (the cost of which
if performed by Landlord would constitute an Operating Expense) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses for any Operating Year during all or any
part of which such work or service is not so furnished by Landlord shall be
increased by an amount equal to the additional Operating Expenses which
reasonably would have been incurred during such period by Landlord if it had at
its own expense furnished such work or service to such tenant.

 

With respect to any period prior to the second (2nd) anniversary Commencement
Date, Landlord expressly agrees that Operating Expenses shall not be
extrapolated or increased by reason of the fact that the Building may not be
fully occupied. Notwithstanding any other provision herein contained, and except
as expressly set forth above, if, during any Operating Year for which Operating
Expenses are being computed, the average level of occupancy in the Building for
such year is less than ninety-five (95%) percent or if services are being
undertaken by tenants in lieu of performance by Landlord as aforesaid, Operating
Expenses shall be extrapolated, on an item by item basis, to an amount equal to
the amount of Operating Expenses that reasonably would have been incurred if the
level of occupancy were to have been ninety-five (95%) percent for such year (or
the portion thereof for which the such occupancy level was applicable) or such
services were performed, or both. For the purposes hereof, such extrapolated
amounts shall be deemed to be the actual Operating Expenses for such year only.
It is understood that such extrapolation will be based on the net incremental
cost increase which would have been incurred, if any, for each item of Operating
Expenses reasonably attributable to the applicable expenses and to the period
attributable to the applicable level of occupancy.

 

- 31 -



--------------------------------------------------------------------------------

Accordingly, it is acknowledged that it is possible that certain components of
Operating Expenses (e.g., insurance) may not increase or may increase at a
lesser rate per square foot than would be applicable to occupied portions of the
Building. In no event shall Operating Expenses for a particular line item of
expenses be extrapolated unless the services to which such expense item relates
actually shall have been furnished to the Premises and/or the Building, as
applicable.

 

It is understood that such extrapolation will result in the inclusion within
Operating Expenses of expenses which are not actually paid or incurred, but in
no event shall Landlord be entitled to receive, from Tenant, on account of any
individual line item of extrapolated Operating Expenses, an amount in excess of
the total amount actually incurred by Landlord for the Building with respect to
such item. In the event that Tenant leases the entire Building so that Tenant’s
Share is one hundred (100%) percent, then Tenant shall be responsible for all
Excess Operating Expenses actually paid or incurred by Landlord, and no
extrapolation or increase shall be made for a vacancy.

 

(c) “Operating Year” shall mean the calendar year within which the Commencement
Date occurs and each subsequent calendar year, any part or all of which falls
within the Lease Term.

 

(d) “Property” shall mean the Land, the Building and any other land contiguous
or adjacent to the Land, including, without limitation, that certain parcel of
land (the “Park”) known as Parcel 23(d) located on the westerly side of the
existing surface artery between Essex Street and Beach Street in Boston,
Massachusetts, and any improvements constructed on such land, whether above or
below ground, which Landlord may operate or maintain or may contribute to the
cost of the operation or maintenance thereof. Attached as Exhibit O is a plan
showing the location of the Park.

 

(e) “Retail Space” shall mean the portion of the Building leased or available
for lease for retail purposes, which includes the first floor of the Building,
containing approximately 16,579 Rentable Square Feet.

 

(f) “Office Space” shall mean all of the Rentable Square Feet in the Building,
less the Retail Space.

 

6.2.2 TENANT’S SHARE OF OPERATING EXPENSES. If the Operating Expenses for any
full Operating Year falling within the Lease Term shall exceed the Base
Operating Expenses, or if, in the case of an Operating Year only a fraction of
which is included in the Lease Term, the amount of the Operating Expenses for
such Operating Year multiplied by such fraction exceeds the Base Operating
Expenses multiplied by such fraction (the amount of such excess in either case
being hereafter referred to as the “Excess Operating Expenses”), then Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Share of the Excess
Operating Expenses for such Operating Year or portion thereof. Such amount
payable by Tenant with respect to the Excess Operating Expenses for each
Operating Year shall be payable in monthly installments as follows:

 

- 32 -



--------------------------------------------------------------------------------

(a) Estimated payments by Tenant on account of Excess Operating Expenses shall
be made on the first day of each and every calendar month during the Lease Term,
and otherwise in the same fashion herein provided for the payment of Annual
Fixed Rent. The monthly amount so to be paid to Landlord shall be sufficient to
provide Landlord by the end of each Operating Year with a sum equal to Tenant’s
required payments, as reasonably estimated by Landlord from time to time, on
account of Excess Operating Expenses for such Operating Year. Within one hundred
twenty (120) days after the end of each Operating Year, Landlord shall submit to
Tenant a reasonably detailed accounting of Operating Expenses for such Operating
Year, showing a breakdown by major line items. If estimated payments theretofore
made for such Year by Tenant exceed Tenant’s required payment on account
therefore for such Operating Year, according to such accounting, Landlord shall
credit the amount of overpayment against subsequent obligations of Tenant with
respect to Excess Operating Expenses, or, if the amount of such overpayment
exceeds five (5%) percent of the amount paid by Tenant with respect to Excess
Operating Expenses for the Operating Year in question, at Tenant’s election,
Landlord shall refund the amount of such overpayment to Tenant, rather than
crediting the amount of such overpayment against subsequent obligations of
Tenant. In any event, Landlord shall refund such overpayment if the Lease Term
has ended and Tenant has no further obligation to Landlord. If the required
payments on account thereof for such Operating Year are greater than the
estimated payments (if any) theretofore made on account thereof for such
Operating Year, Tenant shall make payment to Landlord within thirty (30) days
after being so advised by Landlord.

 

(b) If the Operating Expenses for any Operating Year (as adjusted, if
applicable, pursuant to the last two (2) paragraphs of subsection 6.2.1(b))
shall equal or be less than the Base Operating Expenses, Tenant shall not be
obligated to make any payments to Landlord pursuant to this Section 6.2 in
respect of such Operating Year, but in no event shall Tenant be entitled to any
refund or reduction in the Annual Fixed Rent by reason of such fact.

 

6.2.3 LANDLORD’S OBLIGATIONS INCLUDED. The imposition on Landlord by any portion
of this Lease of an obligation to perform any work, repairs or other acts with
respect to the Property shall not be construed as preventing Landlord from
including the cost of such work, repairs or other acts in Operating Expenses, to
the extent the same is otherwise properly includible therein pursuant to this
Section 6.2.

 

6.2.4 OPERATING BUDGET. Not later than one hundred twenty (120) days prior to
the start of each Operating Year, Landlord shall submit to Tenant a proposed
operating budget (the “Operating Budget”) for the coming Operating Year, and
Landlord shall update the Operating Budget on a quarterly basis and provide such
updates to Tenant. Tenant shall have the right to review with Landlord the
proposed Operating Budget, and the results shown in the quarterly updates.
Landlord shall give fair and reasonable consideration to (but shall not be
obligated to employ), any reasonable recommendations made by Tenant with respect
to (i) additional services to be provided by Landlord as a part of Operating
Expenses, (ii) any recommended vendors or providers of services proposed by
Tenant, or (iii) any methods to reduce Operating Expenses. Notwithstanding the
foregoing, if Tenant is leasing all of the Office Space, and the resulting costs
are includible in Operating Expenses, Landlord shall provide or cause to be
provided such additional building services as Tenant shall request.

 

- 33 -



--------------------------------------------------------------------------------

6.3 AUDIT RIGHTS.

 

6.3.1 TENANT’S RIGHT TO AUDIT.

 

(a) Tenant, within one (1) year after the receipt of any accounting with respect
to Excess Operating Expenses, by giving written notice to Landlord, shall have
the right to review Landlord’s books and records relating to such accounting.
Except as expressly set forth below, if and to the extent that Tenant, within
one hundred twenty (120) days after Landlord makes such books and records
available, fails to dispute in reasonable detail the correctness of any item
included in such accounting, such accounting shall constitute a final
determination, as between Landlord and Tenant, of Taxes, Operating Expenses and
Tenant’s Share of Excess Operating Expenses for the Operating Year to which such
accounting relates and shall be conclusive and binding upon Landlord and Tenant.
Notwithstanding the foregoing, in the event that an audit for any Operating Year
discloses an error in Operating Expenses for that Operating Year, then Tenant
shall have the right to review that same line item for the previous two (2)
Operating Years to see if the same error was made in those years, and if so an
appropriate adjustment shall be made with respect to those prior years. Except
as expressly set forth above, Tenant shall not have the right to examine the
books and records for any particular Operating Year more than once. Landlord
agrees cooperate with Tenant so that Tenant’s audit may be conducted efficiently
and fairly, and to grant Tenant, its accountants and representatives, reasonable
access to so much of Landlord’s books and records, at the place where they are
regularly maintained in Boston, Massachusetts, and during the one-year period
provided for above, as may be required for the purposes of verifying the
Operating Expenses incurred by Landlord for the Operating Year then just ended
and for any previous Operating Year, if applicable. In connection with examining
Landlord’s books and records hereunder, Tenant covenants and agrees that Tenant
will (a) not employ any person or firm who is to be compensated, in whole or in
part, on a contingency fee basis and (b) maintain the information obtained from
such examination in strict confidence; provided, however, that notwithstanding
such confidentiality requirement, Tenant may disclose so much of Landlord’s
confidential information as is reasonably required to Tenant’s attorneys and
accountants, who shall be subject to the same confidentiality requirement as
Tenant, and, if required pursuant to an order of a court or other governmental
regulatory body, Tenant may also disclose so much of Landlord’s confidential
information as may be required by such order, and to the parties specified in
such order. Landlord shall retain its books and records relating to Operating
Expense for at least three (3) years after the expiration of each Operating
Year.

 

(b) If an audit of Operating Expenses for any Operating Year prepared by an
independent certified public accountant (“Tenant’s Audit”) shall reveal that
Tenant has paid more than the amount it properly should have paid for Excess
Operating Expenses, Tenant shall provide Landlord with a copy of Tenant’s Audit.
If, within the sixty (60) day period after receipt from Tenant of a copy of
Tenant’s Audit, Landlord provides Tenant with its notice disputing the
correctness of Tenant’s Audit, and if such dispute shall not have been settled
by agreement, either party may submit the dispute to a court of competent
jurisdiction within one hundred twenty (120) days after receipt of Tenant’s
Audit by Landlord; and pending the determination of such dispute by agreement or
court proceeding as aforesaid, Tenant shall pay the disputed amounts in
question, without prejudice to Tenant’s position.

 

- 34 -



--------------------------------------------------------------------------------

(c) If Landlord agrees with the results of Tenant’s Audit, or a court determines
that Tenant has overpaid, Landlord shall credit the amount of overpayment
against subsequent obligations of Tenant with respect to Excess Operating
Expenses, or, if the amount of such overpayment exceeds five (5%) percent of the
amount paid by Tenant with respect to Excess Operating Expenses for the
Operating Year in question, at Tenant’s election, Landlord shall refund the
amount of such overpayment to Tenant, rather than crediting the amount of such
overpayment against subsequent obligations of Tenant. In any event, Landlord
shall refund such overpayment if the Lease Term has ended and Tenant has no
further obligation to Landlord. If the required payments on account thereof for
such Operating Year are greater than the estimated payments (if any) theretofore
made on account thereof for such Operating Year, Tenant shall make payment to
Landlord within thirty (30) days after being so advised by Landlord.

 

(d) If Landlord agrees with the results of Tenant’s Audit, which audit shows
that Tenant has overpaid by more than two and one-half (2 1/2%) percent of the
amount which Landlord agrees that Tenant should have paid for the period in
question, or if a court determines that Tenant has overpaid by more than two and
one-half (2 1/2%) percent of the amount which it is finally determined Tenant
should have paid for the period in question, then, unless such overpayment by
Tenant was caused by a change in facts or circumstances which Landlord could not
reasonably foresee, Landlord shall reimburse Tenant for the reasonable cost of
Tenant’s Audit, together with interest thereon at the Lease Interest Rate from
the date such reasonable cost is paid by Tenant until paid by Landlord.

 

6.3.2 FAILURE TO RENDER ACCOUNTING. Landlord’s failure to render an accounting
with respect to any Excess Operating Expenses shall not prejudice Landlord’s
right to render an accounting at any time thereafter, nor shall the rendering of
an accounting prejudice Landlord’s right to render thereafter a corrected
accounting for any Operating Year, as the case may be.

 

ARTICLE 7

 

REPAIRS AND SERVICES

 

7.1 LANDLORD’S OBLIGATION TO REPAIR. Except as otherwise provided in this Lease,
Landlord shall, throughout the Lease Term, keep and maintain in first class
order, condition and repair, similar to other comparable office buildings in the
Boston Central Business District:

 

(a) the roof, the exterior and load bearing walls (including exterior windows),
the foundation, the structural floor slabs and other structural elements of the
Building;

 

(b) the life safety, alarm and security systems serving the Building, except for
those portions contained within and serving the Premises or constructed as part
of Tenant’s Work; and

 

- 35 -



--------------------------------------------------------------------------------

(c) the other common facilities of the Building, including HVAC, HVAC ducts,
plumbing and other Building systems and equipment servicing the Premises, as any
of the foregoing may have been modified by a Base Building Modification, as
defined in Exhibit C (other than any supplementary or accessory HVAC, and
telecommunication/computer systems and/or any item of such equipment constructed
as a part of Tenant’s Work or by Tenant as an Alteration), and landscaping on
the Land.

 

Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in this Section 7.1,
unless expressly otherwise provided in this Lease. Tenant shall promptly give
Landlord notice of any damage to the Premises or the Building (whether or not
caused by Tenant) or of any defects in any portion thereof or in any fixtures or
equipment therein promptly after Tenant first learns thereof, to the extent that
such defects are reasonably observable by Tenant. Tenant’s failure to give such
notice to Landlord shall not relieve Landlord of any obligation to make repairs
which Landlord shall have pursuant to this Section 7.1, provided that Landlord
shall have actual knowledge of the need to make such repairs.

 

Landlord shall give Tenant at least ten (10) Operating Days advance notice of
any regularly scheduled cessation or interruption of Landlord’s services.

 

7.2 TENANT’S REPAIRS AND MAINTENANCE.

 

(a) Tenant covenants and agrees that, from and after the date that possession of
the Premises is delivered to Tenant and until the end of the Lease Term, Tenant,
at its expense, will keep neat and clean and maintain in good order, condition
and repair the Premises and every part thereof, and will make all required
repairs thereto and/or replacements of portions thereof, excepting only for
those repairs or replacements for which Landlord is responsible under the terms
of Article 4, Section 7.1, or Article 12 of this Lease. Tenant shall not permit
or commit any waste, and, notwithstanding anything to the contrary set forth in
Section 7.1, Tenant shall be responsible for the cost of all repairs and
replacements to the Premises, the Building and the facilities of the Building,
whether ordinary or extraordinary, structural or non-structural, when
necessitated by Tenant’s, or its subtenant’s or assignee’s, moving property in
or out of the Building or installation or removal of furniture, fixtures or
other property or by the performance by Tenant, or its subtenant or assignee, of
any alterations or other work in the Premises, or when necessitated by the acts,
omission, misuse, neglect or improper conduct of Tenant, its assignee or
subtenant, or its or their agents, employees, contractors or invitees or the use
or occupancy or manner of use or occupancy of the Premises other than in
accordance with the terms of this Lease. All of said repairs and any
restorations or replacements required in connection therewith shall be of a
quality and class at least equal to the original work or installations and shall
be done in a good and workmanlike manner.

 

(b) If repairs or replacements are required to be made by Tenant pursuant to the
terms hereof, Landlord may demand that Tenant make the same, and (except in
cases of emergency, where no notice or demand shall be required) if Tenant
refuses or neglects to commence such repairs or replacements within fifteen (15)
days after such demand or to complete the same with reasonable diligence
thereafter, Landlord may (but shall not be required

 

- 36 -



--------------------------------------------------------------------------------

to do so) make or cause such repairs or replacements to be made and shall not be
responsible to Tenant for any loss or damage that may accrue to Tenant’s stock
or business by reason thereof. If Landlord makes or causes such repairs or
replacements to be made as permitted in accordance with the foregoing, Tenant
agrees that Tenant will forthwith, on demand, pay to Landlord as Additional Rent
the cost thereof, together with interest thereon at the Lease Interest Rate from
the date of payment by Landlord to the date Tenant reimburses the cost thereof
to Landlord.

 

(c) Tenant shall not itself, or permit or suffer persons acting under Tenant to,
either with or without negligence, injure, overload, deface or damage the
Building, the Premises or any part or component thereof; commit any nuisance;
permit the emission, discharge, release or other escape of any Hazardous
Materials so as to impregnate, impair or in any manner affect, even temporarily,
any element or part of the Premises or the property or person of others, or
allow the storage, generation, disposal or use of such Materials (collectively
“Hazardous Materials Activities”) in any manner restricted or prohibited by law;
nor shall Tenant permit to be brought onto the Premises any such Materials
(except to use normal and customary materials for cleaning, lubrication of
machinery, or office supplies in a lawful manner and in the ordinary course of
Tenant’s business, consistent with prevailing practices in first class Boston
Central Business District offices), or permit any waste of the Premises. If
Landlord reasonably believes that a release may have occurred or a threat of
release exists on or about the Premises by reason of any act or omission of
Tenant or persons acting under Tenant or Tenant’s Hazardous Materials Activities
do not conform to all laws, ordinances and regulations, then Landlord may, but
need not, perform appropriate testing and, if such testing reveals that Tenant
has violated the foregoing provisions, the costs thereof shall be promptly
reimbursed to Landlord by Tenant upon demand as Additional Rent. In addition, in
connection with any sale or financing by Landlord, Tenant shall execute
reasonable and customary affidavits, representations and the like from time to
time at Landlord’s request concerning the presence or absence of hazardous
materials on the Premises. In all events and without limitation, Tenant assumes
liability pursuant to Section 11.1 for any bodily or personal injury or property
damage (including loss of use) or any other cost or expense resulting in claims
arising out of the discharge, dispersal, release or escape of hazardous
materials or any pollutants or contaminants whatsoever occurring on the Premises
by reason of any act of omission of Tenant or persons acting under Tenant during
the Lease Term, and for so long thereafter as Tenant or persons acting under
Tenant remain in occupancy of any portion of the Premises, and Tenant shall
indemnify and defend Landlord, its members, managers, their agents, employees,
officers, contractors, and others entitled thereto pursuant to Section 11.1 with
respect to Hazardous Materials and Hazardous Materials Activities (and for these
purposes the costs and loss indemnified shall include any costs of investigation
of site conditions, any cleanup, remediation, removal or restoration work and
any lost rents). Without limiting the foregoing, Tenant shall promptly take all
actions at its sole expense as are necessary to remediate the conditions caused
by such materials in accordance with and to the extent required by law; provided
that such actions are undertaken in accordance with all applicable laws, rules
and regulations and accepted industry practices. The provisions of this Section
shall survive the expiration or sooner termination of the Lease Term.

 

(d) For purposes of this Lease, “Hazardous Material” or “Hazardous Materials”
means and includes petroleum products, flammable explosives, radioactive
materials, asbestos or any material containing asbestos, polychlorinated
biphenyls, and/or any hazardous,

 

- 37 -



--------------------------------------------------------------------------------

toxic or dangerous waste, substance or material now or hereafter defined as
such, or as a hazardous substance, or any similar term, by or in the
Environmental Laws. For purposes of this Lease, “Environmental Law” or
“Environmental Laws” shall mean: (x) any “Super Fund” or “Super Lien” law, or
any other federal, state or local statute, law ordinance, code, rule,
regulation, order or decree, regulating, relating to or imposing liability or
standards of conduct concerning, any Hazardous Materials as may now or at any
time hereafter be in effect, including without limitation, the following as the
same may be amended or replaced from time to time, and all regulations
promulgated thereunder or in connection therewith: the Massachusetts Hazardous
Waste Management Act, as amended, M.G.L. Chapter 21, and the Massachusetts Oil
and Hazardous Material Release Prevention Act, as amended, M.G.L. Chapter 21E;
the Super Fund Amendments and Reauthorization Act of 1986; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980; the Clean Air
Act, the Clean Water Act; the Toxic Substances Control Act; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act; the
Hazardous Waste Management System; and the Occupational Safety and Health Act of
1970; and (y) any law, ordinance or regulation the primary purpose of which is
to protect the quality of the environment, and all other laws governing similar
matters as they may be amended from time to time.

 

7.3 SERVICES. Subject to the provisions of Sections 14.3 and 20.12, Landlord
agrees to provide the services set forth in Exhibit D annexed hereto to the
Building and the Premises during Operating Hours (as defined in Exhibit D)
consistent with the provision of such services in other comparable first class
office buildings in the Boston Central Business District. In the event of a
cessation or interruption of Building services provided by Landlord, Landlord
shall use reasonable diligence to perform the repairs or otherwise cure the
problem necessitating the cessation or interruption of services so that service
can be restored as promptly as reasonably possible.

 

7.4 LANDLORD’S FAILURE TO REPAIR OR PROVIDE SERVICES.

 

Anything in this Lease to the contrary notwithstanding, in the event that for
any reason (except as a result of any act or omission by Tenant, its employees,
agents, subtenants, licensees, contractors or invitees, or the failure of any
public utility to supply services, or an event which is covered by the
provisions of Article 12 of this Lease) Landlord shall refuse or be unable to
supply services or to make repairs which Landlord is obligated under the terms
of this Lease to supply or to make, for more than three (3) consecutive
Operating Days after notice from Tenant to Landlord, and as a result of such
failure the Premises (or a portion thereof) are rendered untenantable, and
Tenant cannot and does not use the Premises (or such portion thereof) for the
conduct of its business, then in such event Tenant’s obligation to pay Annual
Fixed Rent and Additional Rent shall be abated pro rata according to the nature
and extent such Premises are so unavailable for use, only to the extent covered
by Landlord’s rent interruption insurance, retroactive to the date of
commencement of such interruption or cessation of services, until such condition
is cured by Landlord; provided, however, that if such interruption or cessation
of services was caused by Landlord’s willful misconduct or negligence, then
Tenant’s obligation to pay Annual Fixed Rent and Additional Rent shall be so
abated pro rata according to the nature and extent such Premises are so
unavailable for use, until such condition is cured by Landlord, whether or not
covered by Landlord’s rent interruption insurance. Nothing herein

 

- 38 -



--------------------------------------------------------------------------------

shall limit Tenant’s rights of self-help in the event of a cessation of services
as provided in Section 20.16. For the purposes of this Section 7.4, Tenant shall
not be considered to have used the Premises (or a portion thereof) for the
conduct of its business during the period of any failure of Landlord to provide
services or to make repairs as required by the terms of this Lease, if because
of the critical nature of the business being conducted from the Premises (or
portion thereof) which is materially impaired by such failure of Landlord to so
provide services or to make repairs, as the case may be, limited personnel of
Tenant are required to utilize the Premises (or portion thereof) under
materially adverse conditions which would not ordinarily be acceptable to
tenants in similar first class office buildings in the Boston Central Business
District.

 

7.5 LIMITED REQUIREMENT FOR OVERTIME WORK.

 

(a) In making any repairs, alterations, additions or improvements in the
Premises, Landlord shall use reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises which may be occasioned by the
performance of such repairs, alterations, additions or improvements; provided,
however, except to the extent expressly provided below in this Section 7.5(b),
Landlord shall have no obligation to employ contractors or labor at so-called
overtime or other premium pay rates or to incur any other overtime costs or
expenses whatsoever and Landlord shall have the right to perform such work
during Operating Hours (as defined in Exhibit D).

 

(b) Prior to commencing such work, Landlord shall provide Tenant with a
description and schedule of the same, if reasonably practicable. If (i) any work
described in Section 7.5(a) above will materially adversely impact the provision
of Landlord’s Services (as defined in Exhibit D), or Tenant’s ability to conduct
its business in that portion of the Premises, during Operating Hours, and (ii)
Tenant shall request that such work, or any separable portion thereof, be
performed at times other than Operating Hours (any such work described in such a
request by Tenant being herein called “Designated Overtime Work”), then, and in
each such case, the following provisions shall apply with respect to such
Designated Overtime Work:

 

(1) Except in the case of actual or perceived emergency, Landlord shall perform
(or cause to be performed) the Designated Overtime Work outside of Operating
Hours (even if overtime or premium pay rates be thus incurred), so long as
overtime labor is reasonably available; and

 

(2) Tenant shall pay to Landlord, within thirty (30) days after receipt of an
invoice therefor (which shall include such documentation of such costs as Tenant
may reasonably request), all of the Overtime Costs (defined below) of such
Designated Overtime Work; provided, however, that if such work is required to
correct defects in the construction of any portion of the Base Building
Construction or Landlord’s Work within one (1) year of the date such portion of
the Base Building Construction or Landlord’s Work was substantially completed,
then Tenant shall not be required to reimburse Landlord for the Overtime Costs
attributable thereto.

 

- 39 -



--------------------------------------------------------------------------------

“Overtime Costs” with respect to any work performed at times other than
Operating Hours shall mean any and all actual additional costs Landlord incurs
by reason of performing such work at times other than Operating Hours
(including, without limitation, incremental overtime and premium pay rates) and
all of the costs of any stand-by personnel required in connection therewith
(including, without limitation, operating engineers and stand-by electricians).

 

7.6 FAILURE OF BUILDING MANAGER OR GARAGE MANAGER TO PERFORM.

 

(a) If Tenant is dissatisfied with the performance of the Manager of the
Building or the Operator of the Garage, Tenant shall notify Landlord of Tenant’s
dissatisfaction, setting forth in reasonable detail the reasons for such
dissatisfaction, and how the same are not comparable to the performance of
managers of buildings or garages in buildings in other first class office
buildings in the Boston Central Business District. If the basis for Tenant’s
dissatisfaction shall not have been cured to Tenant’s reasonable satisfaction
within sixty (60) days after such notice, then Tenant may request, after the
expiration of such sixty (60) day notice period, that Landlord, to the extent
available to Landlord, terminate the contract with the Building Manager and/or
the Garage Operator, as the case may be, and Landlord shall give fair and
reasonable consideration to (but shall not be obligated to accede to) such
request. Nothing contained herein shall require Landlord to terminate any
applicable agreement prior to its scheduled expiration date.

 

(b) Prior to entering into a renewal or extension of the contract with the
Building Manager and/or with the Garage Operator, Landlord shall consult with
Tenant as to whether or not the performance of the Building Manager and/or the
Garage Operator is comparable to the performance of mangers of buildings or
garages in the Boston Central Business District. The decision as to whether or
not to renew or extend any contract with the Building Manager and/or with the
Garage Manager shall be made solely by Landlord.

 

ARTICLE 8

 

ALTERATIONS

 

8.1 TENANT’S RIGHTS. Tenant may from time to time during the Lease Term, at its
expense, make such alterations, additions, installations, substitutions,
improvements and decorations (hereinafter collectively referred to as
“Alterations”) in and to the Premises as Tenant may consider necessary or
desirable for the conduct of its business in the Premises, subject to the
following conditions:

 

(a) the outside appearance of the Building or any of its parts shall not be
affected;

 

(b) the structure, usefulness or rentability of the Building or any of its parts
shall not be materially and adversely affected;

 

- 40 -



--------------------------------------------------------------------------------

(c) no part of the Building outside of the Premises shall be physically
affected, except as otherwise expressly permitted by this Lease (such as, for
example, the rights of Tenant under Article 25 to install Communications
Equipment, Article 27 to install emergency generators, or Section 20.24 to
install signs on the inside or outside of the Building);

 

(d) no other tenant or occupant of the Office Space in the Building, and no
common area or facility of the Building, and no Building system or equipment,
shall be materially and adversely affected;

 

(e) in performing the work involved in such Alterations, Tenant shall perform,
observe and comply with all of the conditions and covenants set forth in the
following provisions of this Article;

 

(f) the sprinkler system or any other life safety system will not be materially
adversely affected or interrupted; and

 

(g) before proceeding with any Alterations (except for Decorative Alterations as
described in subsection (g) below), Tenant shall submit to Landlord for its
approval (which shall not be unreasonably withheld or delayed) plans and
specifications for the work to be performed, and Landlord shall respond to
Tenant either approving or disapproving such plans and specifications (and if
disapproving, specifying the reasons for such disapproval) within ten (10) days
after receipt of the plans and specifications from Tenant. If Landlord does not
respond to Tenant within such ten (10) day period, then Landlord shall be deemed
to have approved the proposed plans and specifications. Landlord may as a
condition of its consent require Tenant (i) to perform all such work at such
times and in such manner as to create the least practicable interference with
the use of the Building by the other tenants and occupants thereof, including,
but without limitation, on an “overtime” basis, (ii) to make reasonable
revisions in and to its plans and specifications, or (iii) to agree that any
portion of such Alterations connected to or involving any portion of the HVAC,
plumbing, electrical or other systems of the Building be performed by a
contractor selected by Tenant and approved by Landlord, such approval not to be
unreasonably withheld, delayed or conditioned. In addition, at the time of
Landlord’s approval of such plans, Landlord may specify any of such Alterations
shown on such plans of an unusual nature (collectively, “Non-Standard
Alterations”) which Landlord determines in its reasonable discretion might
adversely impact the leasing or marketability of the Building, such as, but not
limited to, internal stairways, pantries, non-building standard lavatories or
showers, vaults, special flooring for computer areas, floor or slab cuts and/or
new flooring installed over any existing floor cuts or over any lobby area or
atrium, and the like. At the time of Landlord’s approval of such plans, Landlord
may specify which (or all) of the Non-Standard Alterations Landlord shall
require Tenant to remove and to restore the affected portion of the Premises at
the expiration of this Lease. If Landlord does not require Tenant to remove any
such Non-Standard Alterations, then the same shall remain after the expiration
or other termination of this Lease, and Tenant shall not be permitted to remove
the same. If this Lease terminates other than at the Expiration Date, Tenant
shall remove any such Non-Standard Alterations which Landlord had specified were
required to be removed at the time of its approval of the work, and to restore
the affected portion of the Premises, within thirty (30) days after the
termination of this Lease.

 

- 41-



--------------------------------------------------------------------------------

Landlord’s review and approval of Tenant’s plans and specifications and consent
to the performance of the work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with
applicable law and insurance requirements, nor shall it be deemed a waiver by
Landlord of compliance by Tenant with any provisions of this Lease, nor shall it
impose upon Landlord any liability or obligation with respect to such work or
the performance thereof. Landlord’s approval of any Tenant’s Work or Alterations
shall signify Landlord’s consent to the Tenant’s Work or Alterations shown
thereon only, and shall not result in any responsibility of Landlord concerning
compliance of the Tenant’s Work or Alterations with laws, regulations, or codes,
or the coordination of any aspect of the Tenant’s Work or Alterations with other
aspects of the Tenant’s Work or Alterations, or with any component or system of
the Building, or the feasibility of constructing the Tenant’s Work or
Alterations without damage or harm to the Building, all of which shall be the
sole responsibility of Tenant.

 

(h) No prior approval of Landlord shall be required with respect to any purely
decorative (such as carpeting and painting) Alterations (other than the initial
Tenant’s Work) with an aggregate project cost of less than Two Hundred Fifty
Thousand ($250,000) Dollars (“Decorative Alterations”), which do not affect the
Building’s electrical service or floor service size, which do not affect the
mechanical, fire, life safety or other structural or mechanical components of
the Building, and which cannot be seen from the outside of the Building. Tenant
shall give Landlord thirty (30) days prior written notice of Tenant’s intention
to perform such Alterations, shall comply with the other provisions of this
Lease with respect to such Decorative Alterations, and shall provide Landlord
with as-built plans of any changes to the Premises resulting from such
Decorative Alterations.

 

8.2 CONFORMITY WITH LAW. Tenant covenants and agrees that any Alterations made
by it to or upon the Premises shall be done in a good and workmanlike manner and
in conformity and compliance with all applicable laws, ordinances, regulations
and requirements of all public authorities having jurisdiction, and with all
applicable requirements of insurers and insurance rating or underwriting
organizations, that new materials and equipment of at least equal quality and
class to the original installations in the Building shall be employed therein,
and that the structure of the Building shall not be endangered or impaired
thereby.

 

8.3 PERFORMANCE OF WORK, GOVERNMENTAL APPROVALS, INSURANCE.

 

(a) All Tenant’s Work (as defined in Exhibit C), Alterations and installation of
furnishings by Tenant (i) shall be coordinated with any work being performed by
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Building or interfere with or delay Building construction or
operation or increase the cost thereof, (ii) shall not unreasonably interfere
with the use or occupancy of any other tenant or occupant of the Building and,
(iii) except for installation of furniture, furnishings and business equipment,
shall be performed by contractors and subcontractors selected by Tenant and
approved by Landlord, such approval not to be unreasonably withheld, delayed or
conditioned.

 

(b) Tenant shall procure all necessary governmental permits, licenses and
certificates and shall make all required filings of plans with governmental
authorities before

 

- 42 -



--------------------------------------------------------------------------------

making any Alterations and shall obtain all required governmental approvals upon
the completion thereof. At any and all times during the period of construction
of any Alterations, Landlord shall be entitled to have a representative or
representatives on the site to inspect such Alterations, and such representative
or representatives shall have free and unrestricted access to any and every part
of the Premises. Tenant shall keep full and accurate records of the cost of any
Alterations in and to the Premises and shall, if requested by Landlord, make the
same available to Landlord for use in connection with any proceeding to review
the assessed valuation of the Building or any proceedings to acquire the Land
and Building for public or quasi-public use. Tenant shall maintain such records
for at least seven (7) calendar years after the calendar year in which such
Alterations shall be made.

 

(c) Tenant agrees to save harmless and indemnify and defend Landlord, its
members, managers, their agents, employees, officers and contractors, from and
against any and all injury, loss, claims, damage and expense (including
attorneys fees and disbursements) to any person or property occasioned by or
arising out of the performance of any Alterations. In addition, over and above
the insurance required to be carried by Tenant pursuant to the provisions of
Section 11.2 hereof, Tenant shall carry or cause each contractor to carry
worker’s compensation insurance in statutory amounts covering the employees of
all contractors and subcontractors, and Commercial General Liability Coverage
which provides coverage in respect of the added risks of construction with such
limits as Landlord may reasonably require, but in no event less than Five
Million ($5,000,000.00) Dollars for injuries arising out of any one incident,
and One Million ($1,000,000.00) Dollars for any property damage, as such amounts
may, from time to time, be reasonably increased by Landlord to amounts customary
for similar tenants in the Boston Central Business District (all such insurance
to be written by companies reasonably approved by Landlord and naming Landlord
and Tenant as well as the contractors as insured parties) and to deliver to
Landlord certificates of all such insurance.

 

(d) In connection with the making of any Alterations, (i) Tenant shall make all
arrangements for, and shall pay all expenses incurred in connection with, use of
the freight elevator(s) serving the Premises and (ii) shall pay to Landlord its
charges for reviewing Tenant’s plans and specifications and to reimburse
Landlord for other services performed or costs actually incurred to third
parties by Landlord in connection with such Alterations, including, without
limitation, any additional reasonable expense incurred by Landlord in the
maintenance, cleaning, repair, safety, management, security or operation of the
Building as a result of Tenant’s performance of any Alterations above what is
normally incurred in the management of the Building. Landlord shall provide
evidence of any such costs or expenses.

 

8.4 LIENS. Tenant shall pay and discharge all costs and expenses of any work
done in or on the Premises by Tenant or its subtenants, and its and their
agents, employees or contractors, and shall not do or fail to do any act which
shall or may render the Building or any part thereof, or the Premises or any
part thereof subject to any mechanic’s lien, notice of contract, or other lien
or security agreement or charge or chattel mortgage or conditional bill of sale
or title retention agreement (hereinafter collectively called “Lien”), and if
any Lien be filed against the Building, the Premises, any Alterations, or any
portion of any of the foregoing, Tenant shall, at Tenant’s own cost and expense,
cause the same to be removed of record by bonding or otherwise within twenty
(20) days after the filing of any such Lien; and, in default thereof,

 

- 43 -



--------------------------------------------------------------------------------

Landlord may, in addition to any other rights and remedies it may have by reason
of Tenant’s default, cause any such Lien to be removed of record by payment or
bond or otherwise, as Landlord may elect, and Tenant shall reimburse Landlord as
Additional Rent for all costs and expenses incurred by Landlord incidental to
the removal of any such Lien, together with interest thereon at the Lease
Interest Rate.

 

8.5 VIOLATIONS; DISRUPTION. Tenant, at its expense, and with diligence and
dispatch, shall cause to be discharged or cancelled all notices of violation
arising from any Alterations which are issued by the City of Boston Inspectional
Services Department or any other public or quasi-public authority having
jurisdiction. Nothing contained in this Section 8.5 shall prevent Tenant from
contesting, in good faith and at its own expense, any such notices of violation,
provided that Tenant shall comply with the provisions of Section 9.3 hereof. In
addition, Tenant shall not exercise any of its rights under this Article 8 in
such manner as would create any work stoppage, picketing, labor disruption or
dispute or a violation of any of Landlord’s union contracts affecting the Land
or Building, or which would unreasonably interfere with the business of Landlord
or of any tenant or occupant of Building. In the event of Tenant’s failure to
comply with the preceding sentence, Tenant shall, immediately upon notice from
Landlord, cease all manner of exercise of such rights which give rise to such
failure to comply. If Tenant shall fail to cease such manner of exercise of its
rights as aforesaid, Landlord, in addition to any other rights available to it
under this Lease and pursuant to law, shall have the right to seek an
injunction.

 

8.6 TENANT’S PROPERTY. Except as otherwise provided in Section 8.1(e) and this
Section 8.6, all work, construction, repairs, Alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord or Tenant under Article 4 and Exhibit C),
whether or not at the expense of Tenant, shall become part of the Premises and
shall become the property of Landlord and remain upon and be surrendered with
the Premises as a part thereof upon the Expiration Date or earlier termination
of the Lease Term:

 

(a) All personal property not permanently affixed to the Building, including
moveable partitions, business and trade fixtures, machinery and equipment,
communications and office equipment, whether or not attached to or built into
the Premises, which are installed in the Premises by or for the account of
Tenant, at Tenant’s expense (and without any contribution to the cost thereof
from Landlord) and can be removed without damage to the Building, and all
furniture, furnishings and other moveable articles of personal property owned by
Tenant and located in the Premises (all of which are herein referred to as
“Tenant’s Property”) shall remain the property of Tenant and may be removed by
Tenant or any person claiming under Tenant at any time or times during the Lease
Term and (with the exception of special cabinet work or property which is built
into the Premises) shall be removed by Tenant at the expiration or earlier
termination of the Lease Term. Tenant shall repair any damage to the Premises
occasioned by the removal by Tenant or any person claiming under Tenant of any
Tenant’s Property from the Premises, and in no event shall Tenant leave its
telephone and data cabling and telecommunications systems lines in the Building
or the Premises in a partially removed, damaged or inoperable condition.

 

- 44 -



--------------------------------------------------------------------------------

(b) At the Expiration Date or earlier termination of the Lease Term, unless
otherwise agreed in writing by Landlord, or otherwise expressly provided in this
Lease, Tenant shall remove from the Premises any items of Tenant’s Work,
Alterations, additions and/or improvements made to the Premises with Landlord’s
consent for which such removal was made a condition of such consent under
Section 8.1 or Exhibit C. Upon such removal Tenant shall restore the Premises to
substantially their condition prior to such Tenant’s Work, Alterations,
additions and improvements and repair any damage occasioned by such removal and
restoration.

 

(c) Any items of Tenant’s Property (except money, securities and like valuables)
which remain on the Premises after the Expiration Date or earlier termination of
the Lease Term may, at the option of Landlord, be deemed to have been abandoned
and in such case may either be retained by Landlord as its property or may be
disposed of without accountability, at Tenant’s expense, in such manner as
Landlord may see fit.

 

8.7 SURVIVAL. The provisions of this Article 8 shall survive the expiration or
sooner termination of this Lease.

 

ARTICLE 9

 

LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

 

9.1 CERTIFICATE OF OCCUPANCY. Landlord covenants and agrees that throughout the
Lease Term, the certificate of occupancy issued for the Building will permit the
Premises to be used and occupied for general office purposes.

 

9.2 TENANT’S OBLIGATIONS. Except for (i) components within the Premises which
are portions of the Base Building Construction but which were performed as a
part of Tenant’s Work, Tenant shall, at its expense, comply with all laws and
requirements of public authorities and all requirements of insurance bodies now
or hereafter in effect which shall, with respect to the Premises or the
occupancy, use or manner of use of the Premises or to any abatement of nuisance,
impose any violation, order or duty upon Landlord or Tenant, including without
limitation, any violation, order or duty arising from (i) Tenant’s use of the
Premises, (ii) the manner of conduct of Tenant’s business in the Premises or the
operation by Tenant of its installations, equipment or other property thereon,
(iii) any cause or condition created by or at the instance of Tenant, (iv) the
making or performance of any Alterations, installations or other work by Tenant
in or on the Premises, including, without limitation, any Tenant’s Work, or (v)
the breach by Tenant of any of its obligations under this Lease. In addition to
the foregoing, Tenant agrees to participate in all fire safety compliance
procedures instituted by Landlord and/or public authorities for the Building.

 

9.3 TENANT’S RIGHT TO CONTEST. If Tenant receives notice of any violation of any
law or requirement of public authority or requirement of insurance bodies
applicable to the Premises, it shall give prompt notice thereof to Landlord.
Tenant may, at its expense, contest the validity or applicability of any such
law or requirement of public authority or requirement of insurance bodies by
appropriate proceedings prosecuted diligently and in good faith, and may

 

- 45 -



--------------------------------------------------------------------------------

defer compliance therewith, provided that (i) Landlord is not thereby subjected
to criminal prosecution or criminal or civil penalty of any nature, (ii) no
unsafe or hazardous condition remains unremedied, (iii) the Premises, or any
part thereof, shall not be subject to being condemned or vacated by reason of
such non-compliance or such contest, (iv) no insurance policy carried in respect
of the Property by Landlord is cancelled and no premium for any such policy is
increased by reason of such non-compliance or such contest, unless Tenant agrees
to, and in fact does, pay the amount of any such increase within thirty (30)
days after demand for payment by Landlord, and (v) such non-compliance or
contest shall not constitute or result in any violation of any Underlying Lease
or any mortgage on the Building or on an Underlying Lease thereof unless Tenant
has been notified that such non-compliance or consent shall constitute or result
in a violation of any such Underlying Lease or mortgage, and Tenant complies
with all requirements of all such Underlying Leases or mortgages including
those, if any, relating to the furnishing of security. Tenant hereby agrees to
indemnify, defend and save Landlord harmless from and against any loss,
liability, damage and expense arising out of any such deferral of compliance or
contest, including, without limitation, attorneys’ fees and disbursements and
other expenses reasonably incurred by Landlord, and Tenant shall keep Landlord
advised as to all settlements of such contest. Landlord agrees to execute any
document reasonably required by Tenant in order to permit Tenant effectively to
carry on any such contest, provided Landlord is not thereby subjected to any
cost or expense or exposed to any liability or obligation on account thereof.

 

ARTICLE 10

 

USE

 

10.1 OFFICE SPACE. Tenant shall use and occupy the Office Space portion of the
Premises only for executive and general offices in connection with Tenant’s
business, and for other uses customarily permitted in comparable first class
office buildings in the Boston Central Business District from time to time for
office tenants, and for no other purpose. Subject to the other provisions of
this Lease (including all exhibits) and the Rules and Regulations, Tenant shall
have access to the Premises twenty-four (24) hours per day, seven (7) days per
week. Landlord acknowledges that Tenant’s business includes providing financial
services and Tenant may use the Premises for such purposes and for customary
office uses ancillary thereto.

 

10.2 RETAIL SPACE. Tenant shall use the Retail Space portion of the Premises
only for retail uses customarily permitted in comparable first class office
buildings in the Boston Central Business District from time to time, and for no
other purpose. Subject to applicable law, Tenant may also use portions or all of
the Retail Space for offices in connection with the conduct of Tenant’s and its
Affiliate’s business.

 

10.3 ADDITIONAL PERMITTED USES. Tenant may, in addition to using the Premises
for the purposes permitted by Sections 10.1 and 10.2, but subject to Tenant’s
compliance in respect thereof with the provisions of Section 9.2, also use
portions of the Premises for the installation, maintenance and operation in the
Premises of (i) electronic data processing equipment, word processing equipment
and business machines, (ii) duplicating equipment, in each case used for
purposes incidental to the business of Tenant with electrical

 

- 46 -



--------------------------------------------------------------------------------

loads and floor loads not to exceed the respective load capacities set forth in
Exhibit D, (iii) trading floor, training facilities for employees, employee
cafeteria, employee health club, employee day care center, executive dining room
and associated kitchen facilities, and galley kitchen facilities for the brewing
of coffee and use of microwave ovens and other activities consistent with a
galley and employee lunch room, and (iv) such other uses from time to time
related to and consistent and compatible with the then current business of
Tenant or its Affiliates. Notwithstanding that a cafeteria, executive dining
room and kitchen facilities are permitted to be included within the Premises,
Tenant shall, at its sole cost and expense, provide adequate venting and
ventilation and otherwise do whatever is reasonably necessary to ensure that
odors therefrom do not unreasonably emanate into public or other tenants’ areas
within the Building, and further provided that such use shall not (A) violate
any laws or requirements of public authorities, (B) cause material discomfort to
any other tenants or occupants of the Building or interfere with or materially
adversely impact the use or occupancy of other portions of the Building, or (C)
materially adversely impact the business of any other tenant, occupant or
Landlord.

 

10.4 RESTRICTIONS. Tenant shall not suffer or permit the Premises or any part
thereof to be used in any manner, or anything to be done therein, or suffer or
permit anything to be brought into or kept in the Premises, which would in any
way (i) violate any law or requirement of public authorities or requirement of
insurance bodies, (ii) cause structural injury to the Building or any part
thereof, (iii) materially interfere with the normal operation of the HVAC,
plumbing, electrical or other mechanical or electrical systems of the Building
or the elevators installed therein, (iv) constitute a public or private
nuisance, (v) alter the appearance of the exterior of the Building, (vi)
materially affect in any adverse way any portion of the interior of the Building
other than the Premises, (vii) materially interfere with the use or occupancy of
any other tenant or occupant of the Building or (viii) create any unreasonable
offensive odors or noise.

 

10.5 PROHIBITED USES. Without limiting the restriction on use set forth in
Section 10.1, Tenant shall not under any circumstance use or permit the use of
the Office Space portion of the Premises or any part thereof for any of the
following which are expressly prohibited:

 

(a) sale at retail of any products or materials whatsoever, except a sales
office for financial services to the public or otherwise related to Tenant’s
business;

 

(b) the conduct of a public auction of any kind;

 

(c) an employment agency;

 

(d) offices or agencies of a foreign government or political subdivisions
thereof;

 

(e) offices of any governmental bureau or agency of the United States or any
state or political subdivision thereof;

 

(f) offices of any public utility company, other than corporate, executive or
legal staff offices;

 

- 47 -



--------------------------------------------------------------------------------

(g) data processing services rendered primarily to others than Tenant and which
are not strictly ancillary to Tenant’s business;

 

(h) health care professionals;

 

(i) schools or other training or educational uses (other than those which are
strictly ancillary to Tenant’s business, such as training of Tenant’s
personnel);

 

(j) a clerical support business rendering clerical support services primarily to
others than Tenant or performing functions other than those which are strictly
ancillary to Tenant’s business;

 

(k) reservation centers for airlines or for travel agencies other than those
which are for the benefit of Tenant and its employees and strictly ancillary to
Tenant’s business;

 

(l) broadcasting centers for communications firms, such as radio and television
stations;

 

(m) a health club or fitness center other than those which are for the benefit
of Tenant and its employees and strictly ancillary to Tenant’s business; and

 

(n) any other use or purpose which, in the reasonable judgment of Landlord
fairly and consistently exercised is not in keeping with the character and
dignity of the Building or which is prohibited under the Rules and Regulations.

 

In the event that Landlord shall recapture possession of any portion of the
Premises from Tenant in accordance with the provisions of Article 13 of this
Lease, Landlord shall similarly restrict the use of any such space.

 

10.6 LICENSES AND PERMITS. If any governmental license or permit, other than a
certificate of occupancy shall be required for the proper and lawful conduct of
Tenant’s business in the Premises, or any part thereof, including, specifically,
but without limitation, a Board of Health certificate for a cafeteria or any
similar food service, and a place of assembly permit, Tenant, at its expense,
shall duly procure and thereafter maintain such license or permit and submit the
same to Landlord for inspection. Tenant shall at all times comply with each such
license and permit and shall not at any time use or occupy, or suffer or permit
anyone to use or occupy, the Premises, or do or permit anything to be done in
the Premises, in violation of the certificate of occupancy for the Building.

 

10.7 LOBBY USE. Tenant and Landlord shall each have the right, from time to
time, to reserve the use of the main lobby of the Building (the “Main Lobby”)
for day or evening special functions, subject to the right of the other party to
give its consent to such use, such consent not to be unreasonably withheld or
delayed. During any use by either Landlord or Tenant, such use shall be subject
to the need to allow access through the Main Lobby to Landlord, to Tenant, and
to other tenants of the Building and their guests and invitees. Each

 

- 48 -



--------------------------------------------------------------------------------

party shall pay any and all actual costs of cleaning, security and similar
services of any kind which may be required in connection with its use of the
Main Lobby, but there shall not be an additional fee for use of the Main Lobby.
Landlord shall not permit the use of the Main Lobby by a Competitor (as defined
in Section 20.28 below) of Tenant. Landlord’s use of the Main Lobby shall be
limited to ten (10) separate occasions in any calendar year. If Tenant is then
leasing all of the Office Space in the Building, then Tenant shall be permitted
to use the Main Lobby without limit on the number of occasions during any
calendar year. If Tenant is not then leasing all of the Office Space in the
Building, then Tenant’s use of the Main Lobby shall be limited to twelve (12)
separate occasions in any calendar year.

 

ARTICLE 11

 

INDEMNITY AND INSURANCE

 

11.1 TENANT’S INDEMNITY. Tenant agrees to indemnify, defend and save harmless
Landlord and its partners, agents, officers, directors, shareholders,
principals, contractors and employees from and against all claims of whatever
nature arising from (a) the use, occupancy, conduct or management of the
Premises or any business thereon, (b) any work or thing whatsoever done, or any
condition created (other than by Landlord, its employees, agents or contractors)
in or about the Premises or (c) any negligent or otherwise wrongful act or
omission of Tenant or any of its subtenants, licensees or invitees or its or
their employees, agents or contractors, whether resulting in injury or death to
persons or damage to property or otherwise.

 

The foregoing indemnity and hold harmless agreement shall include all costs,
expenses and liabilities (including, without limitation, attorneys’ fees and
disbursements) incurred by Landlord, its partners, agents, officers, directors,
shareholders, principals, contractors and employees in or in connection with any
such claim or any action or proceeding brought thereon, and the defense thereof.
In case any action or proceeding shall be brought against Landlord, its
partners, agents, officers, directors, shareholders, principals, contractors or
employees by reason of any such claim, Tenant, upon notice from Landlord, shall
resist and defend such action or proceeding on behalf of Landlord, its partners,
agents, officers, directors, shareholders, principals, contractors or employees
by counsel for the insurer (if such claim is covered by insurance) or otherwise
by counsel reasonably satisfactory to Landlord. In no event shall Tenant be
obligated to indemnify or save harmless Landlord or its partners, agents,
officers, directors, shareholders, principals, contractors or employees from or
in respect of any claim or matter to the extent the same results from the
negligence, willful act or omission of such party. Tenant’s indemnity as
provided for in this Section 11.1 shall be subject to (i) Tenant’s right to
defend against all claims arising pursuant thereto with counsel selected by
Tenant, and (ii) Tenant’s right to approve or reject any settlement negotiated
in connection therewith in Tenant’s sole discretion.

 

Tenant’s indemnity set forth in this Section 11.1 shall extend and apply to the
Overlandlord and the holder of any mortgage on the Property or on any Underlying
Lease and their respective partners, agents, officers, directors, shareholders,
principals, contractors and employees.

 

- 49 -



--------------------------------------------------------------------------------

11.2 TENANT’S INSURANCE. (a) Tenant agrees to maintain in full force and effect
from the date upon which Tenant first enters the Premises or any portion thereof
for any reason, throughout the Lease Term and thereafter, so long as Tenant is
in occupancy of any part of the Premises, a policy of Commercial General
Liability Coverage under which Landlord, Landlord’s managing agent, and any
Additional Insured (as hereafter defined) and Tenant are named as insureds, in
the broadest form of such coverage from time to time generally available in
Massachusetts, and under which policy the insurer agrees to indemnify, defend
and hold Landlord, and those designated by Landlord as Additional Insureds,
harmless from and against all cost, expense and/or liability arising out of or
based upon any and all claims for which provision is made in Section 11.1
hereof. Each such policy shall be written on ISO occurrence form CG0001 or a
substitute providing equivalent coverage and shall cover liability arising from
all operations of the Tenant and coverage for bodily injury and property damage
with minimum limits as follows:

 

(i) $2,000,000 General Aggregate Limit (Other than Products-Completed
Operations);

 

(ii) $2,000,000 Products-Completed Operations;

 

(iii) $1,000,000 Personal and Advertising Injury;

 

(iv) $1,000,000 Each Occurrence Limit;

 

(v) $1,000,000 Fire Damage Liability.

 

(vi) $10,000 Medical Payment.

 

Such policy shall be written on an occurrence basis with the following
enhancements: Per Location and Per Project Aggregates, Severability of Interest,
and Contractual Liability. Tenant shall also maintain Umbrella Liability, which
shall be excess of employer’s liability, commercial general liability and
commercial automobile liability, shall cover all operations of Tenant and shall
minimally provide the same coverages, Additional Insureds and terms and
conditions contained in the primary policies with minimum limits of $5,000,000
General Aggregate Limit and $5,000,000 Each Occurrence Limit. Each policy of
insurance procured by Tenant shall contain endorsements providing that (i) such
policy shall be non-cancelable and non-amendable and shall not lapse with
respect to Landlord and the Additional Insureds without thirty (30) days’ prior
notice to Landlord and the Additional Insureds, and (ii) Tenant shall be solely
responsible for the payment of premiums therefor notwithstanding that Landlord
or any Additional Insured is or may be named as an insured. As of the
Commencement Date hereof, the minimum limits of liability of such insurance
shall be as stated above, and shall include commercial umbrella liability
coverage, if necessary. If, in the opinion of any mortgagees or ground lessors
of the Land and/or the Building, the foregoing coverages and/or limits shall
become inadequate or less than that commonly maintained by prudent tenants in
similar buildings in the Boston Central Business District by tenants making
similar uses, Landlord shall have the right to require Tenant to increase its
insurance coverage and/or limits. All such insurance shall, to the extent
permitted

 

- 50 -



--------------------------------------------------------------------------------

by law, name any mortgagees or ground lessors of the Land and the Building, and
their successors and assigns (the “Additional Insureds”) and Landlord, as
additional insureds, to the extent that Tenant has been notified of the
existence and identity of any such additional insureds.

 

(b) Tenant shall also maintain, and cause to be maintained by its contractors,
workers’ compensation insurance covering all persons employed in connection with
any Tenant’s Work or Alterations or in connection with the operation of Tenant’s
business in the Premises. Tenant shall also maintain Employer’s Liability
insurance with minimum limits of $500,000 for Bodily Injury by Accident, for
each accident; $500,000 Bodily Injury by Disease, policy limit; and $500,000
Bodily Injury by Disease, each employee. Tenant shall cause to be maintained by
its subcontractors the same requirements as set forth in Section 11.2 (a),
11.2(c) and 11.2(d).

 

(c) Tenant shall also maintain Commercial Automobile Liability insurance
coverage with minimum limits of $1,000,000 per accident for all Owned, Leased,
Non-Owned and Hired Vehicles.

 

(d) Each insurance policy required to be maintained under this Lease by Tenant
shall state that, with respect to the interest of Landlord and each of the
Additional Insureds, the insurance maintained pursuant to such policy shall not
be invalidated by any action or inaction of Tenant and shall insure Landlord and
the Additional Insureds regardless of any breach or violation of any warranties,
declarations, conditions, or exclusions by Tenant.

 

(e) Each insurance policy required to be maintained under this Lease by Tenant
shall state that all provisions of each such insurance policy, except for the
limits of liability, shall operate in the same manner as if a separate policy
had been issued to each person or entity insured thereunder.

 

(f) Each insurance policy required to be maintained under this Lease by Tenant
shall state that the insurance provided thereunder is primary insurance without
any right of contribution from any other insurance which may be carried by or
for the benefit of Landlord or the Additional Insureds. Tenant shall have the
right to provide any insurance required to be maintained hereunder by it under
blanket and umbrella policies provided that such policies shall in all other
respects comply with the requirements of this Section 11.2.

 

11.3 LANDLORD’S INDEMNITY. Landlord agrees to indemnify and save harmless Tenant
from and against all claims of whatever nature against Tenant arising from (a)
the performance by Landlord of any alterations, improvements, repairs or other
work in the Building or the Premises, and (b) any negligent or otherwise
wrongful act or omission of Landlord or any of its employees, whether resulting
in injury or death to persons or damage to property or otherwise; provided,
however, that in no event shall Landlord be liable for any loss of business or
other consequential damages.

 

The foregoing indemnity and hold harmless agreement shall include all reasonable
out-of-pocket costs, expenses and liabilities (including, without limitation,
attorneys’ fees and disbursements) incurred by Tenant, its partners, agents,
officers, directors, shareholders,

 

- 51 -



--------------------------------------------------------------------------------

principals, contractors and employees in or in connection with any such claim or
any action or proceeding brought thereon, and the defense thereof. In no event
shall Landlord be obligated to indemnify or save harmless Tenant from or in
respect of any claim or matter to the extent the same results from the
negligence, willful act or omission of Tenant. Landlord’s indemnity as provided
for in this Section 11.3 shall be subject to (i) Landlord’s right to defend
against all claims arising pursuant thereto with counsel selected by Landlord,
and (ii) Landlord’s right to approve or reject any settlement negotiated in
connection therewith in Landlord’s sole discretion.

 

11.4 LANDLORD’S INSURANCE. Landlord agrees to maintain in full force and effect
throughout the Lease Term (i) Commercial General Liability Coverage with respect
to the Land and the Building, and the conduct and operation of its business
therein, with combined base and umbrella coverage limits of not less than Ten
Million ($10,000,000.00) Dollars for bodily injury or death and property damage
in any one occurrence; and (ii) Cause of Loss-Special Form property insurance
(including commercially reasonable amounts of loss of rents coverage, as long as
such coverage is available at commercially reasonable rates) with respect to the
Base Building Construction, and the Building’s equipment and personal property
(collectively “Landlord’s Restoration Work”), but excluding Tenant’s Property,
Tenant’s Work, Landlord’s Work, and any Alterations made by Tenant, in an amount
equal to the replacement cost thereof or in such lesser amount as will avoid
co-insurance; provided, however, that if (i) such insurance coverage ceases to
be available or (ii) the cost of such insurance coverage increases so that
owners of similar properties in the Boston Central Business District generally
cease to carry such insurance, Landlord shall maintain such insurance as is
customarily carried by owners of similar properties in the Boston Central
Business District. Landlord will not carry any insurance whatsoever on Tenant’s
Property or Tenant’s Restoration Work and shall not be obligated to repair any
damage thereto or to replace the same. Landlord shall have the right to provide
any insurance required to be maintained hereunder by it under blanket policies
provided that such policies shall in all other respects comply with the
requirements of this Section 11.3.

 

11.5 TENANT’S FIRE INSURANCE. Tenant shall take out on or prior to the
Commencement Date and keep in force during the Lease Term Cause of Loss-Special
Form property insurance in an amount sufficient to cover the cost of (a)
personal property, trade fixtures, furniture, furnishings, equipment and other
Tenant’s property (collectively, “Tenant’s Personal Property”) located at the
Building, and (b) all portions of the Premises which is not included within
Landlord’s Restoration Work (collectively, “Tenant’s Restoration Work”). So long
as the Guaranty is in full force and effect, Tenant shall have the right to
self-insure with respect to Tenant’s Personal Property only, but not with
respect to Tenant’s Restoration Work, upon notice to Landlord given on or before
the commencement of each Operating Year, that Tenant has elected to self-insure
with respect to Tenant’s Personal Property. In such event, Tenant shall provide
Landlord with a certificate from a duly authorized officer of Tenant to such
effect in lieu of a certificate of insurance with respect to Tenant’s Personal
Property.

 

11.6 CERTIFICATES OF INSURANCE. On or before the Commencement Date, Tenant shall
furnish Landlord with certificates and endorsements and a copy of an additional
insured endorsement evidencing the aforesaid insurance coverage, and renewal
certificates shall be furnished to Landlord at least thirty (30) days prior to
the expiration date of each policy for

 

- 52 -



--------------------------------------------------------------------------------

which a certificate was theretofore furnished. Certificates shall evidence all
self-insurance retentions, deductibles and/or self-insurance greater than $5,000
for any of the above coverages

 

11.7 NO VIOLATION OF BUILDING POLICIES. Tenant shall not commit or permit any
violation of the policies of Cause of Loss-Special Form property, boiler,
sprinkler, water damage or other insurance covering the Building and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing, (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies or (iii) would result in reputable and independent
insurance companies refusing to insure the Building or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

11.8 TENANT TO PAY PREMIUM INCREASES. If, because of anything done, caused or
permitted to be done, or omitted by Tenant, the rates for liability, Cause of
Loss-Special Form property, boiler, sprinkler, water damage or other insurance
on the Building or on the property and equipment of Landlord shall be higher
than they otherwise would be, Tenant shall reimburse Landlord for the additional
insurance premiums thereafter paid by Landlord or by the other tenant and
subtenant in the Building which shall have been charged because of the aforesaid
reasons, such reimbursement to be made from time to time on Landlord’s demand.

 

11.9 WAIVER OF SUBROGATION. Landlord and Tenant shall each endeavor to secure an
appropriate clause in, or an endorsement upon, each Cause of Loss-Special Form
property policy obtained by it and covering the Building, the Premises or the
personal property, fixtures and equipment or Tenant’s Property or any other
items specified in Section 11.4 located therein or thereon, pursuant to which
the respective insurance companies waive subrogation or permit the insured,
prior to any loss, to agree with a third party to waive any claim it might have
against said third party. The waiver of subrogation or permission for waiver of
any claim hereinbefore referred to shall extend to the agents of each party and
its partners, members, managers and employees and, in the case of Tenant, shall
also extend to all other persons and entities occupying or using the Premises in
accordance with the terms of this Lease. If and to the extent that such waiver
or permission can be obtained only upon payment of an additional charge, then
the party benefiting from the waiver or permission shall pay such charge upon
demand, and if such party shall fail or refuse to pay such charge within thirty
(30) days of demand therefor, such party shall be deemed to have agreed that the
party obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver or permission.
In the event that either Landlord or Tenant shall be unable at any time to
obtain one of the provisions referred to above in any of its insurance policies,
Landlord or Tenant, as the case may be, shall promptly notify the other.

 

Subject to the foregoing provisions of this Section 11.9, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other and its partners, members, managers, agents and
employees (and in the case of Tenant, all other persons and entities occupying
or using the Premises in accordance with the terms of this Lease) with respect
to any claim (including a claim for negligence) which it might otherwise have
against the other party for loss, damages or destruction with respect to its
property by the perils covered in the Cause of Loss-Special Form property
insurance (including, but not limited to, either as a part

 

- 53 -



--------------------------------------------------------------------------------

of the policy or by endorsement, loss of rents or business income, as the case
may be) occurring during the Lease Term to the extent of the limits of coverage
by such insurance policies.

 

11.10 REQUIREMENTS FOR INSURANCE CARRIERS. Any insurance policy required to be
carried by either Landlord or Tenant in accordance with this Lease shall be
issued by one or more insurers in a financial size category of not less than,
and with general policy holders ratings of not less than, A-VIII as rated in the
most current available insurance report by A. M. Best Company, Oldwick, New
Jersey, or the then equivalent thereof, and licensed to do business in the
Commonwealth of Massachusetts and authorized to issue such policies.

 

ARTICLE 12

 

FIRE, CASUALTY OR TAKING

 

12.1 RIGHT TO TERMINATE LEASE. Tenant shall give prompt notice to Landlord in
case of fire or other casualty in the Premises. In the event of substantial
damage to either the Building or Premises, or both, due to a fire or other
casualty, Landlord shall deliver to Tenant within sixty (60) days after the
occurrence of the casualty a statement prepared by a licensed professional
engineer selected by Landlord (who shall be reasonably satisfactory to Tenant)
setting forth such engineer’s estimates of the time required for repair or
restoration of both Landlord’s Restoration Work (“Landlord’s Restoration Work
Schedule”) and Tenant’s Restoration Work (“Tenant’s Restoration Work Schedule,”
and collectively, the “Restoration Work Schedules”) in accordance with a normal
construction schedule (i.e. a schedule that does not give effect to savings in
time that might be achieved by overtime, weekend work, premium pay, etc.). If
(a) so much of the Building is damaged or rendered untenantable (whether or not
the Premises or a portion thereof shall be damaged) by fire or other casualty so
that the Restoration Work Schedules show that such portion of the Building
cannot be reasonably expected to be restored or rendered tenantable under a
normal working schedule within a period of eighteen (18) months after the
occurrence of such damage or destruction; or (b) if the Premises shall suffer
damage or be rendered untenantable by fire or other casualty and the Restoration
Work Schedules show that such portion of the Premises cannot be reasonably
expected to be restored or rendered tenantable under a normal working schedule
within a period of eighteen (18) months after the occurrence of such damage or
destruction, then and in any such event Landlord shall have the right to
terminate this Lease by notice to Tenant given within sixty (60) days of receipt
of the Restoration Work Schedules following such fire or other casualty. If
either (y) the Premises shall be totally or substantially damaged or rendered
wholly or substantially untenantable (whether or not any other portions of the
Building shall be damaged) and the Restoration Work Schedules show that such
portion of the Premises cannot be reasonably expected to be restored or rendered
tenantable under a normal working schedule within a period of eighteen (18)
months after the occurrence of such damage or destruction, or (z) the Building
shall be substantially damaged, so that Tenant’s access to and use and enjoyment
of the Premises shall be rendered substantially impossible, whether or not the
Premises shall be damaged, then Tenant shall have the right to terminate this
Lease by notice to Landlord given within sixty (60) days of the receipt of the
Restoration Work Schedules.

 

- 54 -



--------------------------------------------------------------------------------

If during the last three (3) years of the Lease Term, the Building or the
Premises shall be damaged by fire or casualty, and if both Landlord’s
Restoration Work and Tenant’s Restoration Work cannot reasonably be expected to
be repaired or restored within nine (9) months from the time that repair or
restoration work would commence or prior to the Expiration Date, whichever first
occurs, then Landlord or Tenant shall have the right, by giving notice to the
other not later than thirty (30) days after receipt of the Restoration Work
Schedules the occurrence of such damage, to terminate this Lease.
Notwithstanding the foregoing, Tenant shall not have the right to elect to
terminate this Lease if such casualty occurs as a result of Tenant’s gross
negligence or willful misconduct. If either Landlord or Tenant shall give notice
of termination pursuant to this Section, the Lease Term shall expire by lapse of
time upon the date which is thirty (30) days after such notice is given and
Tenant shall vacate the Premises and surrender the same to Landlord.
Notwithstanding the foregoing, if such termination by Landlord is to occur prior
to the expiration of the last day for Tenant to give notice of its election to
extend the Lease Term in accordance with Article 21 of this Lease, Tenant shall
have the right, upon notice given not later than ten (10) days after notice of
termination by Landlord, to negate any such termination election by Landlord by
giving Landlord notice (i) that Tenant elects to negate such termination, and
(ii) that Tenant elects to extend the Lease Term in accordance with Article 21
of this Lease. It is understood that Tenant’s time period within which to elect
to extend the Lease Term pursuant to Article 21 shall not be altered or modified
by this election. Upon the termination of this Lease under the conditions
provided for in this Section, Tenant’s liability for rent shall cease as of the
date of such termination, subject, however, to abatement thereof between the
date of such casualty and the date of such termination pursuant to Section 12.3
below.

 

12.2 RESTORATION OF THE PREMISES. If the Premises or any part thereof shall be
damaged or rendered untenantable by fire or other insured casualty and Tenant
gives prompt notice thereof to Landlord and this Lease is not terminated
pursuant to any provision of this Article 12, after the collection of the
insurance proceeds attributable to such damage, Landlord shall, at its expense
(but only to the extent of insurance proceeds made available to Landlord, after
deduction therefrom of Landlord’s expenses in obtaining such proceeds and,
provided that Landlord shall have carried the insurance it is required to carry
under this Lease, and in any event Landlord shall be required to fund the amount
of any deductible thereunder), proceed with reasonable diligence to repair or
cause to be repaired Landlord’s Restoration Work, and Tenant, at its sole cost
and expense, promptly and with due diligence shall proceed to repair or cause to
be repaired Tenant’s Restoration Work.

 

Where Landlord is obligated or otherwise elects to effect restoration of the
Landlord’s Restoration Work, unless such restoration is completed within one
hundred fifty (150%) percent of the period of time in the original Restoration
Work Schedule (such period to be subject, however, to extension where the delay
in completion of such work is due to Force Majeure or to Tenant Delays;
provided, however, that such extension shall be limited to a period of not more
than six (6) additional months solely with respect to delays due to Force
Majeure), Tenant shall have the right to terminate this Lease at any time after
the expiration of such period (as extended) but prior to the time that
Landlord’s Restoration Work is substantially completed, such termination to take
effect as of the thirtieth (30th) day after such notice is given, with the same
force and effect as if such date were the date originally established as the
Expiration Date hereof

 

- 55 -



--------------------------------------------------------------------------------

unless, within such thirty (30) day period Landlord’s Restoration Work is
substantially completed, in which case Tenant’s notice of termination shall be
of no force and effect and this Lease and the Lease Term shall continue in full
force and effect.

 

12.3 PAYMENT OF RENT FOLLOWING CASUALTY. Until this Lease is terminated pursuant
to Section 12.1, or the Landlord’s Restoration Work and Tenant’s Restoration
Work have been completed pursuant to Section 12.2, the Annual Fixed Rent and
Tenant’s Share of the Excess Operating Expenses shall be apportioned or adjusted
according to the nature and extent of the Premises which is rendered unusable by
Tenant. No damages, compensation or claims shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Building. If rent abates in
respect of all or any portion of the Premises and Tenant reoccupies the Premises
or such portion thereof, or any part thereof, for the conduct of Tenant’s
business operations during the period in which restoration work is taking place
and prior to the date that the same is made completely tenantable, the Annual
Fixed Rent allocated to the space so reoccupied shall be payable, and Tenant’s
Share shall be increased by the portion thereof allocable to such space. Annual
Fixed Rent shall become payable, and Tenant’s Share shall thereafter increase,
on the earlier of Tenant’s occupancy of additional portions of the Premises, or,
subject to extension for Force Majeure, at the expiration of the period of time
equal to one hundred fifty (150%) percent of Tenant’s Restoration Work Schedule,
commencing at the expiration of Landlord’s Restoration Work. Occupancy by Tenant
shall occur on the date upon which Tenant, or anyone associated with Tenant,
commences beneficial use of additional portions of the Premises or portions
thereof, if in increments (as opposed to use by Tenant’s personnel or
contractors in the space preparing the same for occupancy, occupancy by persons
administering Tenant’s occupancy, including the installation or testing of
telephones, computers and other equipment, cabling wiring, furnishings,
fixtures, furniture and other property of Tenant). The restoration of Landlord’s
Work and Tenant’s Work in accordance with this Lease shall be effectuated in
substantially the same manner and in accordance with substantially the same
procedures as set forth in Exhibit C with respect to the original construction
of the Building and the original construction of Tenant’s Work. Notwithstanding
anything in this Section to the contrary, if Landlord shall be unable to collect
all of the insurance proceeds (including rent insurance proceeds) payable by
reason of any damage to the Building or the Premises under Landlord’s insurance
policies by reason of any action or inaction by Tenant or failure by Tenant to
comply with any of the provisions of this Lease (including without limitation
Sections 9.3 and 11.6 hereof), then without prejudice to any other remedy which
may be available against Tenant, the abatement of rent provided for in this
Section 12.3 shall not be effective to the extent of the uncollected insurance
proceeds, and the amount of any abatement theretofore taken by Tenant shall be
immediately payable to Landlord on demand.

 

12.4 UNINSURED CASUALTY. Notwithstanding anything to the contrary contained in
this Lease, if the Building or the Premises shall be substantially damaged by
fire or casualty at any time and sufficient insurance proceeds to perform
Landlord’s Restoration Work are not available (a) because the loss is not
covered by the forms of casualty insurance at the time which are required to be
maintained by Landlord pursuant to Section 11.4, or (b) due to the insolvency or
bankruptcy of Landlord’s insurer, and in the case of either (a) or (b), the cost
to repair such fire or casualty damage exceeds fifteen (15%) percent of the full
replacement cost of the

 

- 56 -



--------------------------------------------------------------------------------

Building Landlord may, at its election, terminate the Lease Term by notice to
Tenant given within sixty (60) days after such loss. If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the Expiration Date hereof.

 

12.5 PROCEEDS OF TENANT’S INSURANCE.

 

12.5.1 IF LEASE IS NOT TERMINATED. If this Lease is not terminated as a result
of a fire or other casualty, then (a) Tenant’s insurance shall be held by the
insurer until paid to the Depository as herein provided, but shall be adjusted
solely by Tenant, and (b) the insurance company shall be directed to disburse
the proceeds thereof to an institutional lender unrelated to either Landlord or
Tenant and agreed upon by Landlord and Tenant, (the “Depository”) to be held in
escrow by the Depository and to be paid out of escrow to Tenant, or as
designated by Tenant, for the costs of Tenant’s Restoration Work, in the same
manner as provided in Exhibit C with respect to the construction of Tenant’s
Work. Landlord shall pay any costs or fees of such Depository.

 

12.5.2 IF LEASE IS TERMINATED. If this Lease is terminated as a result of a fire
or other casualty, then (a) Tenant’s insurance shall be adjusted jointly by
Landlord, any Mortgagee and Tenant, and (b) the insurance company shall be
directed to disburse the proceeds thereof in separate checks as follows:

 

(1) the Allowance Share (as defined below) of such proceeds shall be paid to
Landlord and the Mortgagee as their interests may appear, and

 

(2) the remaining balance of such proceeds shall be paid to Tenant.

 

For the purposes hereof, the “Allowance Share” of the proceeds of any insurance
on Tenant’s Restoration Work shall be the amount thereof multiplied by a
fraction, the numerator of which is the amount of Landlord’s Contribution (as
defined in Exhibit C) and the denominator of which is the actual aggregate cost
of Tenant’s Work and of any Alterations theretofore approved and completed. In
implementation of the foregoing in the case of a termination hereof, Landlord,
any Mortgagee and Tenant shall all join in a written direction letter to
Tenant’s insurance company (A) advising it that this Lease has terminated as a
result of the loss in question, (B) directing it to disburse, by means of
separate checks, a specific amount or percentage of insurance proceeds available
under Tenant’s policy to Landlord and such Mortgagee (as their interests may
appear) and to Tenant, respectively, (which amounts shall be determined in
accordance herewith), and (C) authorizing the insurance company to rely on such
letter without inquiry and agreeing that it shall not be responsible or liable
to any of the signatories to the letter for complying therewith.

 

12.6 EMINENT DOMAIN — COMPLETE OR SUBSTANTIAL TAKING. If the whole of the
Building or of the Premises shall be taken by condemnation or in any other
manner for any public or quasi-public use or purpose (other than for temporary
use or occupancy), the Lease Term shall forthwith cease and terminate as of the
date of vesting of title by reason of such taking (which date is hereinafter
referred to as the “date of the taking”), and the rent shall be

 

- 57 -



--------------------------------------------------------------------------------

apportioned as of such date. If such portion of the Building shall be so taken
so that substantial structural alterations or reconstruction of the Building
shall be necessary as a result of such taking (whether or not the Premises be
affected), which alterations or reconstruction Landlord determines will take at
least 180 days to complete, Landlord may, at its option, terminate this Lease
and the Lease Term and estate hereby granted as of the date of such vesting of
title by notifying Tenant in writing of such termination within sixty (60) days
following the date of the taking.

 

12.7 EMINENT DOMAIN — PARTIAL TAKING. If any part, but less than all, of the
Premises shall be so taken and this Lease shall not be terminated pursuant to
Section 12.6, then the part so taken shall no longer constitute part of the
Premises but this Lease shall otherwise remain unaffected by such taking;
provided, however, that Tenant may elect to terminate the Lease Term in the
event of:

 

(i) a taking of more than twenty-five (25%) percent of the total rentable area
of the Premises, or

 

(ii) a taking that has a material adverse effect on Tenant’s access to the
Building or the Premises, if Landlord determines that it will be unable to
provide or in fact fails to provide adequate alternative access to the Building
and the Premises within ninety (90) days thereafter,

 

by giving notice of such election to Landlord not later than sixty (60) days
after Tenant’s receipt from Landlord of notice of such taking or the date of
such taking, whichever first occurs, or not later than thirty (30) days after
such one hundred eightieth day, as the case may be. If notice of termination of
this Lease shall be given pursuant to this Section, then upon such date as may
be specified by Tenant by notice to Landlord, which date shall be not earlier
than thirty (30) and not later than sixty (60) days after the date of Tenant’s
notice, the Lease Term shall terminate as of the date specified in such notice
and the rent shall be apportioned as of such date of termination. Upon a partial
taking and this Lease continuing in force as to any part of the Premises,

 

(a) the Annual Fixed Rent and Tenant’s Share of the Excess Operating Expenses
shall be equitably reduced for the remainder of the Lease Term, according to the
nature and extent of the loss of use of the Premises suffered by Tenant; and

 

(b) Landlord shall, at its expense, restore with reasonable diligence the
remaining portions of the Premises as nearly as practicable to the same
condition as it was in prior to such condemnation or taking; provided, however,
that Landlord shall not be obligated to expend for such restoration and for
restoration of the remainder of the Building any amount in excess of the net
condemnation proceeds actually received by Landlord; and provided, further that
Landlord will not be obligated to repair any damage to Tenant’s Property, or
Tenant’s Work or Alterations. Proceeds of any award applied by the holder of any
mortgage to reduction of the indebtedness secured thereby or retained by any
Overlandlord as compensation for the taking shall not be deemed to have been
received by Landlord.

 

- 58 -



--------------------------------------------------------------------------------

12.8 LANDLORD TO RECEIVE ENTIRE AWARD. In the event of any condemnation or
taking hereinabove mentioned of all or a part of the Building (whether or not
the Premises be affected) Landlord shall be entitled to receive the entire award
in the condemnation proceeding, including any award made for the value of the
estate vested by this Lease in Tenant, and Tenant hereby expressly assigns to
Landlord any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof, and Tenant shall be
entitled to receive no part of such award. The foregoing, however, shall not be
deemed to preclude Tenant from recovering a separate award for any compensation
to which Tenant may otherwise lawfully be entitled in such case in respect of
Tenant’s Property, the unamortized cost of all of Tenant’s Work and all
Alterations made by Tenant to the Premises during the Lease Term, any increased
rent which Tenant is (or would be) required to pay for new space, and moving
expenses, provided such award shall be made by the condemning authority in
addition to, and shall not result in a reduction of, the award made by it to
Landlord. If a separate award is not possible with respect to the unamortized
cost of all of Tenant’s Work and all Alterations made by Tenant to the Premises
during the Lease Term, Tenant shall be entitled to the portion of the award, if
any, allocable to the unamortized cost of all of Tenant’s Work and all
Alterations made by Tenant to the Premises during the Lease Term, as aforesaid.
Notwithstanding the foregoing, in the event of a permanent taking, Landlord
shall in any such event be entitled to receive the Allowance Share thereof
(computed as described in Subsection 12.5.2 with respect to insurance proceeds)
and Tenant shall be entitled to receive the balance.

 

ARTICLE 13

 

ASSIGNMENT, SUBLETTING, MORTGAGING

 

13.1 LANDLORD’S CONSENT REQUIRED.

 

(a) Except as specifically permitted by this Article, Tenant shall not, by
operation of law or otherwise, assign, mortgage or encumber this Lease, or
sublet or permit the Premises or any part thereof to be used by others. If and
so long as Tenant is a corporation with fewer than five hundred (500)
shareholders or a partnership or limited liability company, an assignment,
within the meaning of this Article 13, shall be deemed to include one or more
sales or transfers of stock or partnership or membership interests, by operation
of law or otherwise, or the issuance of new stock or partnership membership
interests, by which an aggregate of more than fifty (50%) percent of Tenant’s
stock or partnership or membership interests shall be vested in a party or
parties who are not stockholders, partners or members as of the date hereof. For
the purpose of this Section 13.1, ownership of stock or partnership or
membership interests shall be determined in accordance with the principles set
forth in Section 544 of the Internal Revenue Code of 1954, as amended from time
to time, or the corresponding provisions of any subsequent law.

 

(b) An “Affiliate” shall mean an entity (i) into or with which another entity is
merged or consolidated, (ii) to which all or substantially all of an entity’s
assets are transferred as a going concern, (iii) which is at least fifty (50%)
percent owned or controlled by Guarantor, by State Street Bank and Trust
Company, or by a successor in interest of Guarantor, (iv) which is merely a
change in form of such entity, rather than any change in ownership or control,
or (v) which is an affiliate of Guarantor or of a successor in interest of
Guarantor which is a Bank Holding Company as defined in the Bank Holding Company
Act. Anything in the foregoing Section

 

- 59 -



--------------------------------------------------------------------------------

13.1(a) to the contrary notwithstanding, transactions with an Affiliate of
Tenant shall not be deemed to be an assignment or subletting within the meaning
of this Article 13, provided that (1) the successor to Tenant has a net worth
computed in accordance with generally accepted accounting principles
consistently applied at least equal to the greater of (y) the net worth of
Tenant immediately prior to such merger, consolidation, transfer, or change in
form, or (z) the net worth of Tenant herein named on the date of this Lease
(which test shall not be applicable as long as the Guaranty is in full force and
effect), (2) proof satisfactory to Landlord of such net worth shall have been
delivered to Landlord at least ten (10) Operating Days prior to the effective
date of any such transaction, unless Tenant or Guarantor is prohibited from such
disclosure by laws relating to non-public information in accordance with
Securities Laws, in which case such information shall be delivered to Landlord
within ten (10) Operating Days after the effective date of any such transaction,
(3) such assignee agrees directly with Landlord, by written instrument in form
satisfactory to Landlord, to be bound by all the obligations of Tenant hereunder
including, without limitation, the covenant against further assignment and
subletting, (4) in no event shall Tenant be released from its obligations under
this Lease, or shall Guarantor be released from its obligations under the
Guaranty, and (5) any such transfer or transaction is for a legitimate, regular
business purpose of Tenant.

 

(c) The following shall not be considered to be an assignment or subletting
which is subject to the provisions of this Article 13, and no further
documentation shall be required with respect to such occupancy: (i) occupancy of
the Premises or portions thereof by (as distinguished from a transfer of this
Lease to) divisions, subdivisions and Affiliates of Guarantor or State Street
Bank and Trust Company, or (ii) occupancy by entities which, prior to the
commencement of such occupancy, were at least fifty (50%) percent owned or
controlled by Guarantor or State Street Bank and Trust Company, or (iii)
occupancy of non-material portions of the Premises by persons or entities
providing out-sourced services to Tenant and its Affiliates (but not to the
general public).

 

13.2 OFFER NOTICE.

 

13.2.1 Offer Notice; With a Prospective Tenant. If Tenant shall have received
and negotiated a bona fide written offer from an independent third party which
it desires to accept to sublet all or any part of the Premises or to assign this
Lease, Tenant shall submit to Landlord a notice (any such notice being
hereinafter called an “Offer Notice”) containing the following items:

 

(a) the name and address of the proposed subtenant or assignee and a brief
description of such person’s or entity’s business, current financial information
in respect of such person or entity (including, without limitation, to the
extent in Tenant’s possession, its most recent balance sheet and income
statements certified by its chief financial officer or a certified public
accountant), the identity of any broker entitled to a commission in respect of
such subletting or assignment and the commission, if any, payable to such
broker, and any other information reasonably requested by Landlord; and

 

(b) a duplicate original of the offer, together with a copy of the proposed
instrument of assignment or sublease (containing, in the case of an assignment,
a

 

- 60 -



--------------------------------------------------------------------------------

provision for assumption by the assignee of all of the terms, covenants,
conditions and agreements herein contained on Tenant’s part to be performed for
the Lease Term), the effective date of which shall be at least thirty (30) days
but not more than ninety (90) days after the date of the giving of such notice,
which shall be conditioned on Landlord’s consent thereto and which shall comply
with the provisions of Section 13.5; and

 

(c) executed copies of all other agreements, if any, relating to the proposed
assignment or sublease and, if not fully disclosed by such agreements, a
statement of all consideration to be received by Tenant for or in connection
with such assignment or sublease (including, without limitation, any payment to
be made for Tenant’s Property or leasehold improvements) and the terms of
payment therefor.

 

13.2.2 Offer Notice; Without a Prospective Tenant. If Tenant desires to sublet
all or any part of the Premises or to assign this Lease but Tenant shall not
have received and negotiated a bona fide written offer from an independent third
party, Tenant shall have the right to submit an Offer Notice to Landlord
containing only the following items:

 

(a) that Tenant desires to assign this Lease, or, if Tenant desires to sublet a
portion of the Premises, then a description of the portion of the Premises
proposed to be sublet, and the term for which such portion of the Premises is
proposed to be sublet;

 

(b) to the extent known, if applicable, the name and address of the proposed
subtenant or assignee and a brief description of such person’s or entity’s
business, if Tenant shall have the same available, current financial information
in respect of such person or entity (including, without limitation, its most
recent balance sheet and income statements certified by its chief financial
officer or a certified public accountant or other information reasonably
satisfactory to Landlord), the identity of any broker entitled to a commission
in respect of such subletting or assignment and the commission, if any, payable
to such broker, and any other information reasonably requested by Landlord; and

 

(c) to the extent known, if applicable, a description of all of the material
economic terms and conditions of the proposed subletting or assignment
(including, without limitation, with respect to a subletting, the proposed fixed
rent, additional rent, base amounts or years, if any, free rent and other
concessions, if any, the party responsible for the cost of physical separation,
and other similar, material proposed terms and conditions) setting forth all
consideration to be received by Tenant for or in connection with such subletting
or assignment (including, without limitation, any payment to be made for
Tenant’s Property or leasehold improvements) and the terms of payment therefor.

 

If Tenant shall thereafter receive and negotiate a bona fide written offer from
an independent third party, Tenant shall have the right to submit an Offer
Notice in accordance with Section 13.2.1 above.

 

13.2.3 Landlord’s Consent. If Landlord shall waive its right to underlease (as
provided in Section 13.3) or to terminate (as provided in Section 13.4) with
respect to an Offer Notice made pursuant to Section 13.2.2 above, then Landlord
shall not unreasonably withhold,

 

- 61 -



--------------------------------------------------------------------------------

condition or delay its consent (subject to and as otherwise provided in Section
13.5 or Section 13.6, as applicable), to an assignment of this Lease or to a
sublease for the space which was the subject of such Offer Notice. If a sublease
for the space which was the subject of such an Offer Notice, or an assignment of
the Lease is not executed within one (1) year after the granting of Landlord’s
consent, then Landlord’s right to underlet or to terminate as provided in this
Article 13 shall be deemed revived and reinstated with respect to any subsequent
desire of Tenant to assign this Lease or to sublet as otherwise provided in this
Article 13 and Tenant shall be required to give another Offer Notice in
accordance with this Section 13.2.

 

13.3 LANDLORD’S RIGHT TO UNDERLET. Subject to the provisions of Section 13.13,
upon receipt of any Offer Notice, Landlord shall have the option with respect to
each such Offer Notice, exercisable by notice from Landlord to Tenant given (i)
within fifteen (15) days after receipt of such Offer Notice, if such Offer
Notice is made pursuant to Section 13.2.1 above, or (ii) within thirty (30)
days, if such Offer Notice is made pursuant to Section 13.2.2 above, to underlet
from Tenant the space which Tenant so desires to sublet, for the term for which
Tenant desires to sublet it and for a rent equal to the rent which Tenant by the
terms of this Lease is required to pay for the rentable area of the space so to
be sublet,

 

such underlease to be upon the covenants, agreements, terms, provisions and
conditions contained in this Lease except as hereinafter provided and except for
such thereof which are irrelevant or inapplicable. Without limiting the
generality of the foregoing, it is hereby expressly agreed that:

 

(a) such underlease to Landlord shall give the undertenant the unqualified and
unrestricted right, without Tenant’s permission, (x) to assign such underlease
or any interest therein and/or to underlet from time to time the space covered
by such underlease or any parts of such space, except that Landlord agrees that
any such underlease will not be assigned except simultaneously with an
assignment of Landlord’s interest under this Lease so that at all times the
Landlord under this Lease and the undertenant under said underlease shall be the
same person, corporation or other entity, and each assignor of such underlease
shall thereafter be released of all obligations under such underlease, and (y)
to make any and all changes, alterations and improvements in the space covered
by such underlease deemed desirable by the undertenant, and which were either
set forth as a condition of the Offer Notice or as to which Tenant shall have
given its approval, such approval not to be unreasonably withheld or delayed;

 

(b) such underlease shall provide that (x) any assignee or subtenant of the
undertenant may, at the election of the undertenant, be permitted to make
alterations, decorations and installations in such space or any part thereof,
and (y) any such alterations, decorations and installations therein made by any
assignee or subtenant of the undertenant may be removed, or left, in whole or in
part, by such assignee or subtenant, at its option, prior to or upon the
expiration or other termination of such underlease provided

 

- 62 -



--------------------------------------------------------------------------------

that such assignee or subtenant, at its expense, shall repair the damage and
injury to such space so underlet caused by such removal and any assignee or
subtenant shall restore such space to its condition immediately prior to such
assignment or sublet; provided, however, that unless such alterations,
decorations or installations were either set forth as a condition of the Offer
Notice or as to which Tenant shall have given its approval, such assignee or
subtenant shall, at its expense, remove any such alterations, decorations or
installations and shall repair the damage and injury to the space so underlet
caused by such removal, and any assignee or subtenant shall restore such space
to its condition immediately prior to such assignment or sublet;

 

(c) such underlease shall also provide that the parties to such underlease
expressly negate any intention that any estate created under such underlease be
merged with any other estate held by either of said parties;

 

(d) Tenant shall and will at all times at its expense provide and permit an
appropriate and lawful means of ingress and egress from such space so underlet
by Tenant to Landlord, such means of ingress or egress to be specified by Tenant
in the Offer Notice with respect to such space;

 

(e) Landlord, at Tenant’s expense if specified in the Offer Notice (but
otherwise at Landlord’s expense), may make such Alterations as may be required
or deemed necessary by Landlord physically to separate the underleased space
from the balance of the Premises and to comply with all laws and requirements of
public authorities relating to such separation;

 

(f) the occupant or occupants of all or any part or parts of such space shall,
in common with Tenant, have the use of toilet and other common facilities on the
floor on which such space is located;

 

(g) any default (after the expiration of any applicable notice, grace or cure
period) by Landlord in the payment of rent under such underlease or by anyone
claiming through such underlease shall entitle Tenant to a corresponding offset
against the payment of rent due under this Lease;

 

(h) any failure by such assignee or subtenant to remove any such alterations,
decorations or installations, to repair the damage and injury to the space so
underlet caused by such removal, or to restore such space to its condition
immediately prior to such assignment or sublet shall entitle Tenant, after
giving Landlord at least ten (10) days’ notice of its intention to do so, to
perform the removal, repair and/or restoration which should have been performed
by such assignee or subtenant, and Landlord shall reimburse Tenant for the
reasonable out of pocket third party costs incurred by Tenant in performing such
removal, repair and/or restoration.

 

- 63 -



--------------------------------------------------------------------------------

13.4 LANDLORD’S RIGHT TO TERMINATE. Subject to the provisions of Section 13.13,
upon receipt of any Offer Notice in which Tenant proposes to assign this Lease
(which shall include, for purposes of this Section 13.4, a proposed subletting
of all or substantially all of the Premises for the entire or substantially the
entire remaining Lease Term), or in which Tenant proposes to sub let any space
in the Premises for the entire or substantially the entire remaining Lease Term,
then and in any of such events, Landlord shall have the right, exercisable by
notice to Tenant given (i) within fifteen (15) days after Landlord receives
Tenant’s Offer Notice, if such Offer Notice is made pursuant to Section 13.2.1
above, or (ii) within thirty (30) days, if such Offer Notice is made pursuant to
Section 13.2.2 above, and in addition to the other rights granted Landlord under
this Article 13, (x) in the case of an assignment, to terminate this Lease, in
which event this Lease shall terminate on the date fixed in Landlord’s notice,
which shall not be less than thirty (30) nor more than ninety (90) days after
the giving of such notice, with the same force and effect as if the termination
date fixed in Landlord’s notice were the date originally fixed in this Lease as
the Expiration Date, or (y) in the case of a subletting, to terminate this Lease
with respect to the space proposed by Tenant to be sublet, in which event on the
date fixed in Landlord’s notice, which shall not be less than thirty (30) nor
more than ninety (90) days after the giving of such notice, such space shall no
longer be part of the Premises or covered by this Lease and the rentable area of
the Premises, the Annual Fixed Rent and Tenant’s Share of the Excess Operating
Expenses shall be appropriately reduced.

 

13.5 CONDITIONS ON SUBLETTING. If Landlord does not exercise any option granted
to Landlord by Sections 13.3 and 13.4 with respect to a proposed sublease which
is the subject of an Offer Notice, Landlord agrees with respect to transfers as
to which Landlord’s consent is required, that Landlord will not unreasonably
withhold or delay its consent to such proposed sublease provided that the
following further conditions shall be satisfied:

 

(a) the Premises or any part thereof shall not, without Landlord’s prior
consent, which shall not be unreasonably withheld or delayed, have been listed
or otherwise publicly advertised for subletting at a rental rate less than the
rental rate being sought by Landlord for space in the Building provided that
Landlord shall, within ten (10) days after Tenant so requests, have informed
Tenant of the rental rate being sought by Landlord for such space, and all
advertisements of the Premises or any portion thereof for subletting shall have
been approved by Landlord. The foregoing, however, shall not be deemed to
prohibit Tenant from negotiating or consummating a sublease at a lower rental
rate;

 

(b) an Event of Default shall not then exist under this Lease;

 

(c) the proposed subtenant shall be of a character, be engaged in a business,
and propose to use the Premises or portion thereof to be sublet in a manner, in
keeping with the standards in such respect of the other tenancies in the
Building;

 

(d) the proposed subtenant shall not then be a tenant, subtenant or assignee of
any space in the Building, nor shall the proposed subtenant be a person or
entity with whom Landlord is then actively negotiating to lease space in the
Building, so long as comparable space is available in the Building. The term
“comparable space” as used herein shall mean any

 

- 64 -



--------------------------------------------------------------------------------

space in the Building which is (i) reasonably expected to be available for lease
within one (1) year before or after the effective date of the proposed sublease,
and (ii) equivalent in size, plus or minus ten (10%) percent, of the rentable
area of the proposed sublease space. If Tenant asks Landlord for information
concerning the status of any proposed offeree or for information concerning
prohibited offerees, Landlord will respond promptly to Tenant’s request;

 

(e) the proposed subtenant shall not occupy and use or propose to occupy and use
the Premises for any purpose prohibited under Section 10.4;

 

(f) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant shall not (i) reasonably be likely to
increase Operating Expenses with respect to the Premises proposed to be so
sublet beyond that which Landlord now incurs for use by Tenant, unless Tenant
agrees to pay the amount of such excess as incurred by Landlord; (ii) materially
increase the burden on elevators or other Building systems over the burden prior
to such proposed subletting; or (iii) violate or reasonably be likely to violate
any provisions or restrictions contained herein relating to the use or occupancy
of the Premises;

 

(g) any proposed sublease shall state that it is expressly subject to all of the
obligations of Tenant under this Lease and shall contain the further condition
and restriction that the sublease shall not be assigned, encumbered or otherwise
transferred or the subleased premises further sublet by the sublessee in whole
or in part, or any part thereof suffered or permitted by the sublessee to be
used or occupied by others, without the prior written consent of Landlord in
each instance;

 

(h) any proposed sublease shall provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that in the event of the termination of this Lease, or the re-entry or
dispossession of Tenant by Landlord under this Lease, such subtenant shall, at
Landlord’s option, attorn to Landlord as its sublessor pursuant to the then
applicable terms of such sublease for the remaining term thereof, except that
Landlord shall not be (i) liable for any previous act or omission of Tenant as
sublessor under such sublease, (ii) subject to any offset which theretofore
accrued to such subtenant against Tenant, or (iii) bound by any previous
modification of such sublease not consented to in writing by Landlord; or (iv)
bound by any previous prepayment of rent more than one month in advance; and

 

(i) Tenant shall reimburse Landlord on demand for any costs that may reasonably
be incurred by Landlord in connection with said sublease, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed subtenant and reasonable legal costs incurred in connection with the
granting of any requested consent.

 

Within fifteen (15) days after Landlord’s receipt of Tenant’s sublease request,
together with the other information required under this Article 13, Landlord
shall notify Tenant in writing whether or not Landlord approves the proposed
sublease. If Landlord fails to respond to Tenant within such fifteen (15) day
period, then Landlord shall be deemed to have consented to the same. In the
event Landlord disapproves such proposed sublease, Landlord shall set forth in
reasonable

 

- 65 -



--------------------------------------------------------------------------------

detail Landlord’s reasons therefor in its notice given to Tenant disapproving
such proposed sublease.

 

Tenant agrees to furnish Landlord such information in addition to the
information set forth in the Offer Notice as Landlord may reasonably request in
connection with the proposed sublease or assignment.

 

13.6 CONSENT TO ASSIGNMENT; LANDLORD MAY COLLECT RENT FROM ASSIGNEE. If Landlord
does not exercise its option provided for in Section 13.4 with respect to a
proposed assignment of this Lease, Tenant shall not have the right to proceed
with such assignment without Landlord’s prior written consent, which consent
shall not be unreasonably withheld or delayed provided the conditions of Section
13.5 shall apply, insofar as applicable, to an assignment of this Lease.

 

Within thirty (30) days after Landlord’s receipt of Tenant’s assignment request,
together with the other information required under this Article 13, Landlord
shall notify Tenant in writing whether or not Landlord approves the proposed
assignment. If Landlord fails to respond to Tenant within such period, then
Landlord shall be deemed to have consented to the same. In the event Landlord
disapproves such proposed assignment, Landlord shall set forth in reasonable
detail Landlord’s reasons therefor in its notice given to Tenant disapproving
such proposed assignment.

 

If this Lease shall be assigned, or if the Premises or any part thereof be
sublet or occupied by any person or persons other than Tenant, Landlord may,
after default by Tenant, collect rent from the assignee, subtenant or occupant
and apply the net amount collected to the rent herein reserved, but no such
assignment, subletting, occupancy or collection of rent shall be deemed a waiver
of the covenants in this Article, nor shall it be deemed acceptance by Landlord
of the assignee, subtenant or occupant as a tenant, or a release of Tenant from
the full performance by Tenant of all the terms, conditions and covenants of
this Lease.

 

13.7 ASSUMPTION OF LEASE. Each permitted assignee or transferee shall assume and
be deemed to have assumed the obligations of Tenant under this Lease to be
performed, or arising or accruing, on and after the effective date of such
assignment or transfer and shall be and remain liable jointly and severally with
Tenant for the payment of Annual Fixed Rent and Additional Rent, and for the due
performance of all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the Lease Term. No assignment
shall be binding on Landlord unless such assignee or Tenant shall deliver to
Landlord a duplicate original of the instrument of assignment which contains a
covenant of assumption by the assignee of all of the obligations aforesaid and
shall obtain from Landlord the aforesaid written consent, prior thereto. No
assignment in whole or in part of this Lease shall release Tenant or any
assignee of Tenant of its continuing liability under this Lease, unless
expressly so agreed in writing by Landlord. Tenant shall reimburse Landlord on
demand for any costs that may be incurred by Landlord in connection with any
such assignment, including, without limitation, costs of the nature described in
Section 13.5(j).

 

- 66 -



--------------------------------------------------------------------------------

13.8 TENANT’S INDEMNIFICATION. If Landlord shall fail or refuse to give its
consent to any proposed assignment or sublease as required by this Lease, or if
Landlord shall exercise any of its options set forth in Sections 13.3 and 13.4,
Tenant shall indemnify, defend and hold harmless Landlord, its members,
managers, their agents, employees, officers and contractors, from and against
any and all loss, liability, costs and expenses (including, without limitation,
reasonable attorneys’ fees) asserted against, imposed upon or incurred by
Landlord by reason of any claims made against Landlord by the proposed assignee
or sublessee or by any brokers, finders or other persons for commissions or
other compensation in connection with the proposed assignment or sublease;
provided, however, that Tenant shall not indemnify Landlord against any
broker’s, finder’s, or other person’s commissions arising out of a transaction
between Landlord and the proposed assignee or subtenant provided by Tenant, if
Landlord has exercised any of its options set forth in Sections 13.3 or 13.4.

 

13.9 TIME LIMITATION; AMENDMENTS. If Landlord grants its consent to an
assignment or sublease and such assignment or sublease does not become effective
for any reason within sixty (60) days after the granting of such consent, or if
such assignment or sublease is modified or amended in any material way prior to
its becoming effective (except with respect to an Offer Notice made pursuant to
Section 13.2.2 above, as permitted by Section 13.2.3 above), then and in either
such event Landlord’s consent shall be deemed to have been withdrawn and Tenant
shall not have the right to assign this Lease or to sublease all or any portion
of the Premises without once again complying with all of the provisions and
conditions of Sections 13.1, 13.2, 13.3, 13.4, 13.5 and 13.6. In no event shall
Tenant agree to any material modification or amendment of any sublease to which
Landlord has consented, without Landlord’s prior written consent, which shall
not be unreasonably withheld or delayed.

 

13.10 ADDITIONAL RENT DUE UPON ASSIGNMENT OR SUBLETTING. If Landlord shall not
exercise any of its options set forth in Sections 13.3 and 13.4 and shall give
its consent to any assignment of this Lease or to any sublease, then except as
provided in Section 13.13, Tenant shall, as consideration therefor, pay to
Landlord as Additional Rent the following amounts, reduced (but not below zero)
by the actual Transaction Expenses (as hereafter defined) incurred by Tenant in
connection with such subletting, such expenses to be amortized over the term of
the sublease with interest at the Lease Interest Rate:

 

(a) in the case of any assignment, an amount equal to fifty (50%) percent of all
sums and other considerations paid to or for the benefit of Tenant by the
assignee for or by reason of such assignment of Tenant’s leasehold interest; or

 

(b) in the case of a sublease, fifty (50%) percent of the excess, if any, of (i)
any rents, additional charges or other consideration payable under the sublease
or any agreement relating thereto to or for the benefit of Tenant by the
subtenant over (ii) the rents accruing during the term of the sublease in
respect of and allocable to the subleased space pursuant to the terms of this
Lease. Amounts due to Landlord pursuant to this Section 13.10 shall be paid to
Landlord as Additional Rent at the time such payments are payable by the
assignee or subtenant to Tenant and whether or not such payments are made.

 

- 67 -



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean the actual and reasonable out-of-pocket
expenses incurred by Tenant in connection with such assignment or subletting
(but only to the extent that such expenses do not exceed the amounts being
offered to tenants in the Boston Central Business District market for premises
of similar size and leases for similar lease terms) for (i) attorneys’ fees,
(ii) brokerage or leasing commissions to an independent third party broker,
(iii) marketing and advertising costs, (iv) tenant improvement costs,
construction allowances, free rent, moving expenses to the extent paid to the
subtenant or assignee, and other tenant inducements, (v) expenses incurred to
investigate the creditworthiness and suitability of the subtenant or assignee,
(vi) fees of any consulting experts retained in connection with such sublet or
assignment (e.g., architects and/or engineers to review plans and
specifications, the fees of expediters, etc.) and reasonable disbursements
associated therewith, (vii) any amounts payable to Landlord pursuant to Section
13.5(j) or Section 13.7 in connection with such sublease or assignment and
(viii) any sales and/or transfer taxes payable by Tenant in connection with such
sublease or assignment.

 

13.11 LIABILITY NOT DISCHARGED. The joint and several liability of Tenant and
any assignee or successor of Tenant under this Lease, or any guarantor of
Tenant’s obligations under this Lease, shall not be discharged, released or
impaired in any respect by any agreement or stipulation made by Landlord
modifying any of the obligations contained in this Lease, or by any waiver or
failure by Landlord to enforce any of the obligations of this Lease, but in no
event shall Tenant’s or Guarantor’s continued liability exceed what its
continuing liability would have been had the Lease not been modified except for
those modifications, if any, which were consented to by Tenant.

 

13.12 EFFECT OF LISTING OF NAMES. The listing of any name other than Tenant on
the door of the Premises, on the Building directory or otherwise shall not
operate to vest any right or interest in this Lease or in the Premises in any
other person or entity, nor shall such listing be deemed to be the consent of
Landlord to any assignment or transfer of this Lease or to any sublease of the
Premises or any portion thereof or to the use or occupancy of the Premises or
any portion thereof by others.

 

13.13 EXCEPTIONS TO SECTIONS 13.3, 13.4 AND 13.10.

 

(a) Landlord waives its right to underlet, as provided in Section 13.3, with
respect to up to three hundred thousand (300,000) Rentable Square Feet of the
Premises in the aggregate proposed to be sublet by Tenant from time to time,
other than to Affiliates of Tenant, which comply with the requirements of
Section 13.1(b), pursuant to one or more Offer Notices.

 

(b) Landlord waives its right to terminate this Lease, as provided in Section
13.4 (y), with respect to up to three hundred thousand (300,000) Rentable Square
Feet of the Premises in the aggregate proposed to be sublet by Tenant from time
to time, other than to Affiliates of Tenant, which comply with the requirements
of Section 13.1(b), pursuant to one or more Offer Notices.

 

(c) Landlord waives its right to receive Additional Rent as provided in Section
13.10, solely with respect to rent or other consideration payable to Tenant by a
subtenant, with respect to any period prior to the fifth (5th) Lease Anniversary
Date.

 

- 68 -



--------------------------------------------------------------------------------

(d) Landlord waives its right to receive Additional Rent as provided in Section
13.10, solely with respect to an assignment or subletting to Affiliates of
Tenant which complies with the requirements of Section 13.1(b).

 

(e) With respect to an assignment or subletting to Affiliates of Tenant which
complies with the requirements of Section 13.1(b), Landlord also waives its
right to underlet as provided in Section 13.3, and waives its right to terminate
this Lease as provided in Section 13.4(y).

 

13.14 RECAPTURE OF RETAIL SPACE. If in response to an Offer Notice from Tenant,
Landlord terminates this Lease pursuant to Section 13.4 as to the Retail Space
(or applicable portion thereof), then Operating Expenses thereafter attributable
to Retail Space (or applicable portion thereof) shall be excluded from Operating
Expenses, and Base Operating Expenses shall be reduced by the product of Sixteen
($16.00) Dollars and the portion or all of the Retail Space (or applicable
portion thereof) affected by the termination. If Landlord underlets Retail Space
(or a portion thereof) pursuant to Section 13.3, no change in Base Operating
Expenses shall be made, the Operating Expenses attributable to the Retail Space
shall not be excluded from Operating Expenses, and the sublease(s) shall set
forth the responsibilities for payment of Excess Operating Expenses attributable
to the space so subleased.

 

ARTICLE 14

 

NO LIABILITY OR REPRESENTATIONS BY LANDLORD; FORCE MAJEURE

 

14.1 NO LIABILITY.

 

(a) Subject to Sections 11.3 and 11.9, neither Landlord nor its partners,
members, managers, agents or employees shall be liable for (i) any damage to
property of Tenant or of others entrusted to employees of the Building, nor for
the loss of or damage to any property of Tenant by theft; (ii) any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain or snow or leaks in or from any part of the
Building or the Property or from the pipes, appliances or plumbing or from the
roof, street or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature, unless caused by or due to the negligence or
willful misconduct of Landlord, its agents, servants or employees; nor shall
Landlord, nor its partners, members managers, agents or employees be liable for
any such damage caused by other tenants or persons in the Building or caused by
operations in construction of any private, public or quasi-public work; (iii)
subject to Landlord’s repair obligations provided in Section 7.1, any latent
defect in the Premises, the Building or other improvements on the Property; or
(iv) any injury or damages for which Tenant is reimbursed under its insurance
policies.

 

(b) If at any time any windows of the Premises are temporarily or permanently
closed, darkened or bricked up as a result of causes beyond Landlord’s
reasonable control, or are temporarily closed or darkened by Landlord, Landlord
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation

 

- 69 -



--------------------------------------------------------------------------------

therefor nor abatement of rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction.

 

(c) Landlord shall have no responsibility or liability for the ventilating
conditions and/or temperature of the Premises during the hours or days Landlord
is not required or requested to furnish heat, ventilation or air-conditioning
pursuant to Exhibit D or pursuant to Sections 14.3 or 20.12, Landlord having
informed Tenant that the windows of the Premises and the Building may be sealed,
and that the Premises may become uninhabitable and the air therein may become
unbreathable during such times. Insofar as air temperature and ventilation are
concerned, any use or occupancy of the Premises during the hours or days
Landlord is not so required or requested to, or pursuant to Section 14.3 or
20.12 does not furnish heat, ventilation or air-conditioning to the Premises
shall be at the sole risk, responsibility and hazard of Tenant. Such condition
of the Premises shall not constitute nor be deemed to be a breach or a violation
of this Lease or of any provision hereof, nor shall it be deemed an eviction,
nor shall Tenant claim or be entitled to claim any abatement of rent nor make
any claim for any damages or compensation by reason of such condition of the
Premises.

 

(d) Except as otherwise provided in Section 12.8 with respect to an award with
respect to an eminent domain taking, Tenant shall neither assert nor seek to
enforce any claim against any of Landlord’s assets other than Landlord’s
interest in the Land and the Building (including the rents therefrom, and any
insurance or condemnation proceeds related thereto, but subject to any priority
given to a lender of Landlord), and Tenant agrees to look solely to such
interest for the satisfaction of any liability of Landlord under this Lease, it
being specifically agreed that neither Landlord, nor any successor holder of
Landlord’s interest hereunder, nor any general or limited partner of Landlord or
any such successor (if Landlord or such successor is a partnership), nor any
shareholder, director or officer of Landlord or any such successor (if Landlord
or such successor is a corporation), nor any member or manager of Landlord or
any such successor (if Landlord or such successor is a limited liability
company), nor any trustee of Landlord or any such successor (if Landlord or such
successor is a trust) shall ever be personally liable for any such claim or
liability.

 

14.2 NO REPRESENTATIONS BY LANDLORD. Tenant expressly acknowledges and agrees
that Landlord has not made and is not making, and Tenant, in executing and
delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except for those expressly set forth in this Lease and
the Exhibits annexed hereto or in any other written agreement which may be made
between the parties hereto concurrently with the execution and delivery of this
Lease and which shall expressly refer to this Lease. No rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease.

 

14.3 FORCE MAJEURE.

 

(a) This Lease and the obligation of Tenant to pay rent hereunder and perform
and comply with all of the other covenants and agreements hereunder on the part
of Tenant to be performed and complied with shall in no way be affected,
impaired or excused because of Landlord’s delay or failure to perform or comply
with any of the covenants or provisions

 

- 70 -



--------------------------------------------------------------------------------

hereunder on the part of Landlord to be performed or complied with, or because
Landlord is unable to fulfill any of its obligations under this Lease or is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make or is delayed in making any repair,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures, if Landlord is prevented or delayed from so
doing by Force Majeure (as hereinafter defined). Landlord shall in each instance
exercise reasonable diligence to effect performance when and as soon as possible
or practicable.

 

(b) Tenant shall not be deemed to have failed or delayed in making any required
repairs or replacements or performing any non-monetary obligations hereunder if
Tenant is unable to make or is delayed in making any such repair or replacement
or performing any such non-monetary obligation by reason of Force Majeure.
Tenant shall in each instance exercise reasonable diligence to effect
performance when and as soon as possible or practicable. In no event or under
any circumstance shall any such delay or failure in making such repairs and
replacements or performing such non-monetary obligations relieve Tenant of any
of its monetary obligations under the terms of this Lease.

 

(c) “Force Majeure” shall mean prevention or delay or inability to perform by
either party (i) by reason of strikes or labor troubles, (ii) by reason of
governmental preemption in connection with a national emergency, (iii) by reason
of any rule, order or regulation of any government agency or any department or
subdivision thereof, whether in connection with a drought, energy shortage or
other like event or otherwise, (iv) by reason of the conditions of supply and
demand which have been or are affected by war or other emergency, (v) by reason
of fire, casualty or other acts of God, including, without limitation, floods,
hurricanes or other natural disasters, or materially adverse weather conditions,
or (vi) by reason of any other cause whatsoever beyond the reasonable control of
Landlord or Tenant, as applicable. It is specifically understood that with
respect to any party seeking relief from performance by Force Majeure, the
actions or failures to act of the employees, contractors or subcontractors
(“Responsible Persons”) are deemed to be within the reasonable control of such
party, unless such non-performance by the employee, contractor or subcontractor
is itself caused by Force Majeure. It is further understood that a party shall
not be entitled to relief from performance if the delay or inability to perform
was caused by or is the fault of a Responsible Person, such as an unfair labor
practice resulting in a strike, or a violation of law resulting in an order of a
governmental agency. Financial difficulties or lack of funds on the part of
Landlord or Tenant shall not constitute Force Majeure.

 

The following limitation on Force Majeure shall apply only from and after
completion of all of Landlord’s Work, Tenant’s Work, receipt of a C/O for the
entire Building, and initial occupancy of all of the Office Space in the
Building. After such date, neither Landlord nor Tenant shall be entitled to
relief from performance by reason of Force Majeure if the delay or inability to
perform could be mitigated or overcome by the expenditure of money or
utilization of alternate means of performance, if such expenditure would be
reasonable under the circumstances. By way of illustration, a delay caused by a
city-wide labor strike or a fire at the manufacturer of a custom piece of
equipment, which could not be obtained elsewhere within the same time schedule
would be excusable as Force Majeure, but if the effects of such strike could be
avoided by hiring a different contractor, or if the piece of equipment could be
obtained

 

- 71 -



--------------------------------------------------------------------------------

elsewhere reasonably within the same time schedule, but at an increased but
reasonable cost, such strike or inability to obtain the custom piece of
equipment would not be deemed to be Force Majeure, unless the excess cost would
be an unreasonable expenditure under the circumstances.

 

ARTICLE 15

 

ENTRY, RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING

 

15.1 LANDLORD’S RIGHT OF ENTRY. Landlord shall have the right, without being
deemed thereby to evict Tenant from the Premises or any part thereof or
otherwise to violate any of the terms of this Lease or any of Tenant’s rights
hereunder,

 

(a) to enter and pass through the Premises or any part or parts thereof,

 

(i) to examine the Premises and to show them to the fee owners, Overlandlord or
Mortgagee (both as hereafter defined) and to prospective purchasers, mortgagees
or lessees of the Building as an entirety,

 

(ii) for the purpose of performing such maintenance and making such repairs or
changes in or to the Premises or in or to the Building or its facilities as may
be provided for or permitted by this Lease or as may be mutually agreed upon by
the parties or as Landlord may be required to make by laws and requirements of
public authorities,

 

(iii) at such times as such entry shall be required by circumstances of
emergency affecting the Premises or the Building, provided that in such event,
if practicable, Landlord or its agents shall be accompanied by a designated
representative of Tenant or a member of the police, fire, water or other
municipal department concerned or of a recognized protection company or of a
public utility which is concerned, and

 

(iv) during the last eighteen (18) months of the Lease Term to exhibit the
Premises to prospective tenants thereof, and

 

(b) to take all materials into and upon the Premises that may be required for
any repairs, changes or maintenance and to store the same in locations therein
reasonably acceptable to Tenant, for a reasonable time, as reasonably required
in connection with the completion of such repairs, changes or maintenance.

 

Landlord’s rights under this Section shall be exercised in such manner as to
create the least practicable interference with Tenant’s use of the Premises;
provided, however, that the foregoing shall not obligate Landlord to perform any
work outside of Operating Hours except as provided in Section 7.5.

 

Tenant shall have the right, by written notice to Landlord, to designate
portions of the Premises as “Secured Areas” and as to such areas, Landlord, its
agents, employees, contractors and invitees shall not, except in emergencies,
have access unless accompanied by a representative of Tenant. Tenant agrees to
furnish such a representative promptly upon request.

 

- 72 -



--------------------------------------------------------------------------------

In emergencies, Landlord shall use whatever efforts are practicable under the
circumstances to notify Tenant before entering Tenant’s Secured Areas.

 

Except in the case of an emergency which makes notice to Tenant impractical, any
entry on the Premises by Landlord pursuant to this Section 15.1 shall be made
after reasonable notice to Tenant.

 

15.2 LANDLORD’S RIGHT TO CHANGE ENTRIES, ETC. Landlord shall have the right at
any time without thereby creating any actual or constructive eviction or
incurring any liability to Tenant therefor, and without abatement in rent, to
change the arrangement or location of lobbies, entrances, passageways, doors,
doorways, stairways, elevators, corridors and other like portions of the
Building outside of the Premises, provided that (x) such change does not
interfere with Tenant’s access to the Premises, decrease the area of the
Premises, create an unreasonable configuration, or otherwise materially
adversely affect Tenant’s use of the Premises, (y) unless required by law or
insurance requirements, no changes shall be made by Landlord in entrances,
doorways or corridors on the floors on which the Premises are located without
Tenant’s express consent, which shall not be unreasonably withheld, and (z)
Landlord shall consult with Tenant before making any changes in the immediate
vicinity of the Premises which could reasonably be anticipated to jeopardize the
security of the Premises for the conduct of Tenant’s business.

 

15.3 EXCAVATION. In the event that an excavation or any construction should be
made for building or other purposes upon land adjacent to the Building, or
should be authorized to be made, Tenant shall, if necessary, afford to the
person or persons causing or authorized to cause such excavation or
construction, license to enter upon the Premises for the purpose of doing such
work as shall reasonably be necessary to protect or preserve the wall or walls
of the Building, or the Building, from injury or damage and to support them by
proper foundations, pinning and/or underpinning, or otherwise. The restrictions
on access by Landlord to Secured Areas provided by Section 15.1 of this Lease
shall be applicable to any entry under this Section 15.3.

 

ARTICLE 16

 

ELECTRICITY

 

16.1 TENANT TO PURCHASE ELECTRICITY.

 

(a) Landlord agrees that, prior to the Commencement Date, risers, bus ducts,
feeders and wiring to furnish electric service to the Premises will be installed
in the Building by Landlord in accordance with the provisions of Schedule C-1
(as to the service capacity of electric risers). It is understood that main
service transformers, panel boxes and meters are furnished and installed in the
Building by and at the expenses of the public utility company which provides
electrical service to the Building, and accordingly, Landlord’s obligation
hereunder with respect thereto shall be limited to using reasonable efforts to
cause such utility to install and, when appropriate, to maintain such
transformers and meters.

 

- 73 -



--------------------------------------------------------------------------------

(b) Tenant shall obtain and pay for Tenant’s entire separate supply of electric
current to the Premises by direct application to and arrangement with the public
utility company servicing the Building, which current shall also serve Tenant’s
supplemental HVAC units in the Premises. Notwithstanding the foregoing, Tenant
shall not contract directly with the public utility company if such contract
would impair or otherwise affect Landlord’s ability to contract for electric
services for the Building at competitive rates, or would increase the rates
available to Landlord for electric services for the Building.

 

16.2 LANDLORD NOT LIABLE. Landlord shall not in any way be liable or responsible
to Tenant for any loss or damage or expense which Tenant may sustain or incur if
either the quantity or character of electric service is changed or interrupted
or is no longer available or suitable for Tenant’s requirements unless due to
the negligence or willful misconduct of Landlord, its agents, employees or
contractors.

 

16.3 TENANT NOT TO OVERLOAD CIRCUITS. In no event shall Tenant use or install
any fixtures, equipment or machines the use of which in conjunction with other
fixtures, equipment and machines in the Premises would result in an overload of
the electrical circuits servicing the Premises.

 

16.4 TENANT NOT TO EXCEED CAPACITY; LIGHT BULBS. Tenant covenants and agrees
that at all times its use of electric current shall never exceed the capacity of
the then existing feeders to the Building or the risers or wiring installation.
Landlord shall furnish, install and replace, as required, all lighting tubes,
lamps, bulbs and ballasts required in the Premises at Tenant’s sole cost and
expense, provided that Landlord’s charges therefor shall be in accordance with
Landlord’s regular rates in effect from time to time, and not materially in
excess of the rates for similar materials and services provided by landlords in
other first class office buildings in the Boston Central Business District. At
Tenant’s election, Tenant may furnish lighting tubes, lamps, bulbs and ballasts
required in the Premises at Tenant’s sole cost and expense, provided that all of
such items shall be consistent in color, quality and aesthetics with the items
which had previously been provided by Landlord. All lighting tubes, lamps, bulbs
and ballasts so installed shall become Landlord’s property upon the expiration
or sooner termination of this Lease.

 

16.5 ALTERNATE ELECTRIC SERVICE PROVIDER.

 

(a) If Tenant desires to have electricity for the Premises furnished by a
provider (an “ASP”) other than the service provider from whom Landlord from time
to time shall purchase electricity for the common areas of the Building, Tenant
shall not enter into any agreement with any such ASP, or give such ASP
permission to install lines or other equipment without the Landlord’s prior
written consent in each instance. Such consent shall not be unreasonably
withheld or delayed, provided that it shall not be unreasonable in any case for
Landlord to require: (i) that Landlord shall not be required to incur any
expense in connection with any aspect of the service to be provided by Tenant’s
ASP, including without limitation, the cost of installation, service and/or
removal of equipment, fixtures or materials associated therewith; (ii) that
prior to the commencement of any work in the Building by the ASP, Landlord shall
have been furnished with information (acceptable to Landlord in its sole
discretion, reasonably exercised) as to the ASP’s financial condition, business
reputation and insurance coverage; (iii) that Landlord shall have

 

- 74 -



--------------------------------------------------------------------------------

determined that there is sufficient space in the Premises and in any common
electrical closets (for which Landlord may charge a reasonable fee) or other
facilities for the ASP to install, maintain and repair its equipment, and that
the installation, maintenance and repair of such equipment shall not have any
materially adverse effect on the Building, the Property or on the property or
facilities of any other tenant or occupant of any part thereof; (iv) that Tenant
and/or the ASP shall have obtained all necessary permits, licenses and
approvals; and (v) that Landlord shall have the right to have access to any
equipment placed in the Building for purposes of inspection and ensuring
compliance herewith. Tenant shall be solely responsible for any and all costs
and expenses incurred in connection with the installation, use, maintenance,
repair and removal of such equipment and shall indemnify, defend and hold
Landlord harmless from and against any loss, cost, damage or expense suffered by
Landlord as a result of Tenant’s arrangements with its ASP. Landlord shall have
no liability for the service to be provided by any ASP, including without
limitation any loss or interruption of service or any damages to Tenant or its
business arising therefrom, unless such loss or interruption of service or
damages were caused by the negligence or willful misconduct of Landlord, its
agents, employees or contractors.

 

(b) If Tenant reasonably believes that Operating Expenses for the Building will
be materially reduced if electricity for the entire Building were provided by an
ASP, and Tenant desires to have electricity for the entire Building furnished by
an ASP, Tenant shall notify Landlord setting forth the terms and conditions upon
which such ASP is willing to provide service to the Building. Landlord shall
give reasonable consideration to the provision of service by such ASP, provided
(i) that Landlord shall not be required to incur any expense in connection with
any aspect of the service to be provided by the ASP, including without
limitation, the cost of installation, service and/or removal of equipment,
fixtures or materials associated therewith; (ii) that prior to the commencement
of any work in the Building by the ASP, Landlord shall have been furnished with
information (acceptable to Landlord in its sole discretion) as to the ASP’s
financial condition, business reputation and insurance coverage; (iii) that
Landlord shall have determined that there is sufficient space in the Building
for the ASP to install, maintain and repair its equipment, and that the
installation, maintenance and repair of such equipment shall not have any
detrimental effect on the Building, the Property or on the property or
facilities of any other tenant or occupant of any part thereof; (iv) that Tenant
and/or the ASP shall have obtained all necessary permits, licenses and
approvals; and (v) that Landlord shall have the right to have access to any
equipment placed in the Building for purposes of inspection and ensuring
compliance herewith. Tenant shall be solely responsible for any and all costs
and expenses incurred in connection with the installation, use, maintenance,
repair and removal of such equipment and shall indemnify, defend and hold
Landlord harmless from and against any loss, cost, damage or expense suffered by
Landlord as a result of Tenant’s arrangements with its ASP. Landlord shall have
no liability for the service to be provided by any ASP, including without
limitation any loss or interruption of service or any damages to Tenant or its
business arising therefrom, unless such loss or interruption of service or
damages were caused by the negligence or willful misconduct of Landlord, its
agents, employees or contractors.

 

- 75 -



--------------------------------------------------------------------------------

ARTICLE 17

 

SUBORDINATION; ASSIGNMENT OF RENTS

 

17.1 SUBORDINATION TO MORTGAGES, ETC. This Lease is and shall be subject and
subordinate to any ground or underlying lease (collectively called “Underlying
Lease”), which may hereafter affect the Building and/or the Land, and to any
amendment, modification, renewal or extension of any such Underlying Lease.
Landlord represents that as of the date of execution of this Lease, there is no
Underlying Lease which affects the Land and/or the Building, and there shall not
be such an Underlying Lease which affects the Land and/or the Building prior to
the time that a notice of lease with respect to this Lease is recorded in the
Suffolk County Registry of Deeds. This Lease also is and shall be subject and
subordinate to all mortgages which may now or hereafter affect any Underlying
Lease, the Land and/or the Building, to each and every advance made thereunder
and to all renewals, modifications, amendments, consolidations, replacements or
extensions thereof. The landlord or lessor under any Underlying Lease is
referred to herein as an “Overlandlord” and the secured party under any such
mortgage is referred to herein as a “Mortgagee”. This clause shall be
self-operative and no further instrument of subordination shall be required by
any Overlandlord or Mortgagee, provided that Landlord shall provide a
non-disturbance and attornment agreement from such Overlandlord or Mortgagee as
required by Section 17.6. In confirmation of such subordination, Tenant shall
promptly execute any certificate or instrument of subordination that Landlord
may reasonably request, as long as such instrument of subordination complies
with the requirements of Section 17.6 of this Lease. Landlord shall reimburse
Tenant on demand for any costs that may reasonably be incurred by Tenant in
connection with the execution of such instrument of subordination, including,
without limitation, reasonable legal costs incurred in connection therewith.

 

17.2 RIGHTS OF MORTGAGEES, ETC. In the event of any act or omission by Landlord
which would or may give Tenant the right to terminate this Lease or to claim a
partial or total eviction, Tenant will not exercise any such right until:

 

(a) it has given written notice of any such act or omission to Landlord, and to
any Overlandlord or Mortgagee whose names and addresses have previously been
furnished to Tenant, and

 

(b) a reasonable period of time for remedying such act or omission shall have
elapsed following such giving of notice during which the parties to whom such
notice has been given, or any of them, have not commenced with reasonable
diligence the remedying of such act or omission.

 

17.3 MODIFICATIONS REQUIRED BY LENDERS. If, in connection with obtaining
temporary or permanent financing for the Land and/or Building, or any Underlying
Lease, any lender shall request reasonable modifications of this Lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
defer the execution of an agreement of

 

- 76 -



--------------------------------------------------------------------------------

modification of this Lease provided such modifications do not increase the
monetary obligations of Tenant hereunder, or materially adversely affect the
leasehold interest hereby created, or Tenant’s rights and obligations hereunder.
Landlord shall reimburse Tenant on demand for any costs that may reasonably be
incurred by Tenant in connection with the execution of an agreement of
modification of this Lease so required by any lender, including, without
limitation, reasonable legal costs incurred in connection with the granting of
any requested consent.

 

17.4 ASSIGNMENT OF LEASE TO MORTGAGEE, ETC. With reference to any assignment by
Landlord of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to an Overlandlord
or Mortgagee, Tenant agrees:

 

(a) that the execution thereof by Landlord, and the acceptance thereof by such
Overlandlord or Mortgagee, shall never be treated as an assumption by such
Overlandlord or Mortgagee of any of the obligations of Landlord hereunder,
unless such Overlandlord or Mortgagee shall, by notice sent to Tenant,
specifically otherwise elect; and

 

(b) that, except as aforesaid, such Overlandlord, or Mortgagee shall be treated
as having assumed Landlord’s obligations hereunder only, in the case of a
Mortgagee, upon foreclosure by such Mortgagee, or if title passes by a deed in
lieu of foreclosure, and the taking of possession of the Premises, or the taking
of possession by such Mortgagee as a mortgagee in possession, or, in the case of
an Underlying Lease, the assumption of Landlord’s position hereunder by such
Overlandlord, any such assumption in each such case to be limited as set forth
in Section 14.1(d). In no event shall the acquisition of title to the Building
and/or the Land by a purchaser which, simultaneously therewith, leases the
entire Building and/or the Land back to the seller thereof be treated as an
assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. For all purposes, such seller-lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser- lessor.

 

17.5 SUBORDINATION OF MORTGAGE, ETC., TO LEASE. Notwithstanding anything to the
contrary set forth in this Article 17, if any Overlandlord or Mortgagee shall
file in the Suffolk County Registry of Deeds an instrument in which such
Overlandlord or Mortgagee shall subordinate its Underlying Lease or mortgage to
this Lease, then and in such event such Underlying Lease or mortgage shall be
subordinate to this Lease and the provisions of this Article 17, insofar as they
would subordinate this Lease to that particular Underlying Lease or mortgage,
shall be of no further force or effect.

 

17.6 NON-DISTURBANCE AND ATTORNMENT.

 

(a) Within a reasonable time after execution of this Lease, Landlord shall
obtain an agreement in substantially the form of Exhibit J attached hereto, in
favor of Tenant from the holder of any existing Mortgage and from the landlord
under any existing Underlying Lease, which provides substantially that so long
as this Lease shall be in full force and effect (1) Tenant shall not be named or
joined in any action or proceeding to terminate the Underlying

 

- 77 -



--------------------------------------------------------------------------------

Lease by reason of Landlord’s default, as tenant thereunder, or to foreclose the
mortgage in question by reason of Landlord’s default thereunder, (2) no such
termination or foreclosure, or any action or proceeding brought in pursuance
thereof, or any deed in lieu of foreclosure, shall cause a cancellation or
termination of this Lease, and (3) if such Overlandlord or Mortgagee shall
become the owner in fee of the Land and Building or, in the case of the
Mortgagee, the assignee of the Underlying Lease or the lessee of any other lease
given in substitution therefor, or if the Land, Building and/or such Underlying
Lease shall be sold as a result of any action or proceeding to foreclose such
mortgage, or if title passes by a deed in lieu of foreclosure, then provided
that Tenant shall recognize and attorn to the Mortgagee or Overlandlord or any
of their successors or assigns, this Lease shall continue in full force and
effect as a direct lease between Tenant and the then owner of the Land and
Building or the then lessee of such Underlying Lease, or the lessee of any other
lease given in substitution therefor, or such purchaser of the Land, Building
and/or Underlying Lease, as the case may be, upon all of the terms, provisions,
conditions and obligations of this Lease, except that such owner, lessee or
purchaser (other than an entity which controls, is controlled by or is under
common control with, Landlord) shall not be (i) bound by any prepayment of rent
which Tenant might have paid for more than the current month to any prior
landlord (including Landlord) except for estimated payments of Excess Operating
Expenses, (ii) bound by any amendment or modification of this Lease made without
the consent of such Overlandlord or Mortgagee which would materially increase
Landlord’s obligations, materially decrease Tenant’s obligations, or reduce the
rent or the Term, (iii) liable for any act or omission of any prior landlord
(including Landlord) under this Lease, except any such act or omission which
either involves the physical condition of the Premises and is continuing at the
time of such succession, or as to which such Overlandlord or Mortgagee shall
have been given notice and an opportunity to cure, (iv) subject to any offsets
or defenses of any prior landlord (including Landlord), except (A) as to any
failure of Landlord to perform on account of which failure a claim, defense or
counterclaim is asserted (and notice thereof is given to Overlandlord or
Mortgagee and an opportunity to cure, (B) as to a continuing right to an
abatement of rent on account of a casualty or taking or a failure under Section
7.4 of the Lease, and (C) a right of set off for failure of Landlord to pay
undisputed amounts owed to Tenant in accordance with the provisions of Section
20.14, of the Lease (v) liable for performance of any initial work or
installations which are required to be made by Landlord under this Lease, except
for the funding of Landlord’s Contribution as required by Exhibit C, (vi) liable
for the return of any security deposit provided by Tenant, unless such security
deposit shall have been received in hand by such Overlandlord or Mortgagee,
(vii) obligated to repair the Premises or the Building, or any part thereof, in
the event of damage beyond such repair as can reasonably be accomplished from
the net proceeds of insurance actually made available to such Overlandlord or
Mortgagee, provided that in the event such Overlandlord or Mortgagee does not
restore the Premises or Building, Tenant shall have the right to exercise its
termination right under Section 12.1 hereof, or (viii) obligated to repair the
Premises or the Building, or any part thereof, in the event of partial
condemnation beyond such repair as can reasonably be accomplished from the net
proceeds of any award actually made available to such Overlandlord or Mortgagee,
as consequential damages allocable to the part of the Premises or Building not
taken, provided that if such Overlandlord or Mortgagee does not restore the
Premises or the Building, Tenant shall have the right to exercise its
termination right under Section 12.7.

 

- 78 -



--------------------------------------------------------------------------------

(b) Anything in this Article 17 to the contrary notwithstanding, this Lease
shall not be subordinate to any future Underlying Lease or future Mortgage,
unless and until there shall first be delivered to Tenant, for execution, a
recognition or nondisturbance and attornment agreement executed by the holder of
such Mortgage or Landlord under such Underlying Lease, substantially in the form
described in Section 17.6 (a) above with respect to existing Mortgages or any
existing Underlying Lease.

 

ARTICLE 18

 

CERTAIN ADDITIONAL TENANT COVENANTS

 

In addition to the covenants contained elsewhere in this Lease, Tenant
covenants, during the Lease Term and for such further time as Tenant occupies
any part of the Premises:

 

(a) to pay when due all Annual Fixed Rent and Additional Rent and all charges
for utility services rendered to the Premises and service inspections therefor
and, as further Additional Rent, all charges for additional and special services
rendered pursuant to Exhibit D;

 

(b) to keep the Premises equipped with all safety appliances (including without
limitation fire extinguishers) required by law or ordinance or any other
regulation of any public authority, to procure all licenses and permits so
required because of any use made of the Premises or any portion thereof by
Tenant, and, if requested by Landlord, to do any work so required because of
such use, it being understood that the foregoing provisions shall not be
construed to broaden in any way the uses to which Tenant is permitted to make of
the Premises under the terms of this Lease;

 

(c) not to place a load upon any floor in the Premises exceeding the floor load
per square foot of area which such floor was designed to carry and which is
allowed by law; and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance expressly authorize. Tenant’s business machines and
mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient to absorb and prevent vibration or noise that may
be transmitted to the Building structure or to any other space in the Building;

 

(d) to pay when due all taxes which may be imposed upon personal property
(including, without limitation, fixtures and equipment) in the Premises by
whomever assessed;

 

(e) to observe and comply with, and to cause its servants, employees, agents,
visitors, licensees and sublessees to comply with, the Rules and Regulations set
forth in Exhibit E hereto (as such Rules and Regulations may, from time to time,
be amended in accordance with Section 20.13 hereof);

 

(f) to cause all of the windows in the Premises to be kept closed; to keep
entirely unobstructed at all times all of the vents, intakes, outlets and
grills; and to comply with and

 

- 79 -



--------------------------------------------------------------------------------

observe all reasonable regulations and requirements prescribed by Landlord for
the proper functioning of the heating, ventilating and air-conditioning system;
and

 

(g) not to, either directly or indirectly, use any contractors and/or labor
and/or materials if the use thereof would or may create any labor dispute with
other contractors and/or labor and/or materials engaged or used by Tenant or
Landlord or others in the construction, maintenance and/or operation of the
Building or any part thereof. This provision shall apply prior to, as well as
during, the Lease Term.

 

ARTICLE 19

 

TENANT’S DEFAULT; LANDLORD’S REMEDIES

 

19.1 TENANT’S DEFAULT. This Lease and the Lease Term are subject to the
limitation that Tenant shall be in default if, at any time during the Lease
Term, any one or more of the following events (herein called an “Event of
Default”) shall occur:

 

(a) if Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent, or any part thereof, when the same shall become due and payable
and such failure shall continue for five (5) days after notice thereof from
Landlord to Tenant (provided that if Tenant shall have failed to pay any such
installment or other charge or portion thereof when the same becomes due and
payable two times during any Lease Year and Landlord shall in each case have
given Tenant notice of such failure, then after such second time it shall be an
Event of Default in the event Tenant thereafter during such Lease Year fails to
pay any such installment or other charge or portion thereof on the date the same
becomes due and payable, without notice (or, in the case of other charges which
are payable on or subsequent to demand, further notice) from Landlord); or

 

(b) if the Premises shall become abandoned, meaning that Tenant has deserted the
Premises without the intention to return, and has ceased to maintain or protect
the same; or

 

(c) if Tenant’s interest in this Lease shall devolve upon or pass to any person
or entity, whether by operation of law or otherwise, and whether directly or
indirectly, except as expressly permitted by Article 13 hereof, or

 

(d) if Tenant shall fail to perform or observe any term, covenant, or condition
of this Lease (other than those specifically referred to in subparagraph (a) or
(c) of this Section) on the part of Tenant to be performed or observed and such
failure shall continue for thirty (30) days after notice thereof from Landlord
to Tenant, or, if said default is curable but shall reasonably require longer
than thirty (30) days to cure, if Tenant shall fail to commence to cure said
default within thirty (30) days after receipt of notice thereof and/or fail
continuously to prosecute the curing of the same to completion with due
diligence, and in any event within such period of time as will prevent Landlord
from being subjected to the risk of criminal liability or termination of any
Underlying Lease or foreclosure of any mortgage; or

 

- 80 -



--------------------------------------------------------------------------------

(e) if the estate hereby created shall be taken on execution or by other process
of law; or

 

(f) (i) if Tenant shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(ii) if Tenant shall commence or institute any case, proceeding or other action
(x) seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or (y)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property; or

 

(iii) if Tenant shall make a general assignment for the benefit of creditors; or

 

(iv) if any case, proceeding or other action shall be commenced or instituted
against Tenant (x) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding- up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (y) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which either (1) results in any such entry of
an order for relief, adjudication of bankruptcy or insolvency or such an
appointment or the issuance or entry of any other order having a similar effect
or (2) remains undismissed for a period of ninety (90) days; or

 

(v) if any case, proceeding or other action shall be commenced or instituted
against Tenant seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or

 

(vi) if Tenant shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (ii), (iii), (iv) or (v) above; or

 

(vii) if a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Tenant which appointment is not vacated or effectively
stayed within seven (7) Operating Days.

 

(g) If any event described in section 19.1(f) shall occur with respect to
Guarantor.

 

- 81 -



--------------------------------------------------------------------------------

19.2 TERMINATION.

 

(a) (i) If an Event of Default described in Section 19.1(f) or (g) hereof shall
occur, or

 

(ii) if an Event of Default described in Sections 19.1(a),(b),(c),(d) or (e)
shall occur and Landlord, at any time thereafter, at its option gives written
notice to Tenant stating that this Lease and the Lease Term shall expire and
terminate on the date specified in such notice, which date shall not be less
than five (5) days after the giving of such notice, then this Lease and the
Lease Term and all rights of Tenant under this Lease shall expire and terminate,
as of the date on which the Event of Default described in clause (i) above
occurred, or the date specified in the notice given pursuant to clause (ii)
above, as the case may be, were the date herein definitely fixed for the
expiration of the Lease Term (except that Tenant shall continue to be liable as
hereinafter provided) and Tenant immediately shall quit and surrender the
Premises.

 

(b) Anything contained herein to the contrary notwithstanding, if such
termination shall be stayed by order of any court having jurisdiction over any
proceeding described in Section 19.1(f) hereof, or by federal or state statute,
then, following the expiration of any such stay, or if Tenant, or Tenant as
debtor-in-possession or the trustee appointed in any such proceeding (being
collectively referred to as “Tenant” only for the purposes of paragraphs (b) and
(c) of this Section 19.2) shall fail to assume Tenant’s obligations under this
Lease within the period prescribed therefor by law or within one hundred twenty
(120) days after entry of the order for relief or as may be allowed by the
court, or, if Tenant shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on five (5) days notice to Tenant and upon the expiration
of said five (5) day period this Lease shall cease and expire as aforesaid and
Tenant shall immediately quit and surrender the Premises as aforesaid. Upon the
termination of this Lease provided above, Landlord, without notice, may re-enter
and repossess the Premises using such force for that purpose as may be necessary
without being liable to indictment, prosecution or damages therefor and may
dispossess Tenant by summary proceedings or otherwise.

 

(c) For the purposes of the preceding paragraph (b), adequate protection of
Landlord’s right, title and interest in and to the Premises, and adequate
assurance of the complete and continuous future performance of Tenant’s
obligations under this Lease, shall include, without limitation, the following
requirements:

 

(i) that Tenant comply with all of its obligations under this Lease;

 

(ii) that Tenant pay to Landlord, on the first day of each month occurring
subsequent to the entry of such order, or the effective date of such stay, a sum
equal to the amount by which the Premises diminished in value during the
immediately preceding

 

- 82 -



--------------------------------------------------------------------------------

monthly period, but, in no event, an amount which is less than the aggregate
rent payable for such monthly period;

 

(iii) that Tenant continue to use the Premises in the manner required by this
Lease;

 

(iv) that Landlord be permitted to supervise the performance of Tenant’s
obligations under this Lease;

 

(v) that Tenant pay to Landlord within thirty (30) days after entry of such
order or the effective date of such stay, as partial adequate protection against
future diminution in value of the Premises and adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, an additional security deposit in an amount acceptable to Landlord, which
in no event shall be less than the equivalent of six (6) months of Annual Fixed
Rent;

 

(vi) that Tenant has and will continue to have unencumbered assets after the
payment of all secured obligations and administrative expenses to assure
Landlord that sufficient funds will be available to fulfill the obligations of
Tenant under this Lease;

 

(vii) that if Tenant assumes this Lease and proposes to assign the same
(pursuant to Title 11 U.S.C. § 365, or as the same may be amended) to any person
who shall have made a bona fide offer to accept an assignment of this Lease on
terms acceptable to such court having competent jurisdiction over Tenant’s
estate, then notice of such proposed assignment, setting forth (x) the name and
address of such person, (y) all of the terms and conditions of such offer and
(z) the adequate assurance to be provided Landlord to assure such person’s
future performance under this Lease, including, without limitation, the
assurances referred to in Title 11 U.S.C. § 365(b)(3), as it may be amended,
shall be given to Landlord by Tenant no later than thirty (30) days after
receipt by Tenant of such offer, but in any event no later than ten (10) days
prior to the date that Tenant shall make application to such court for authority
and approval to enter into each assignment and assumption, and Landlord shall
thereupon have the prior right and option, to be exercised by notice to Tenant
given at any time prior to the effective date of such proposed assignment, to
accept, or to cause Landlord’s designee to accept, an assignment of this Lease
upon the same terms and conditions and for the same consideration, if any, as
the bona fide offer made by such person less any brokerage commissions which may
be payable out of the consideration to be paid by such person for the assignment
of this Lease; and

 

(viii) that if Tenant assumes this Lease and proposes to assign the same, and
Landlord does not exercise its option pursuant to paragraph (vii) of this
Section 19.2(c), Tenant hereby agrees that:

 

(A) such assignee shall have a net worth not less than the net worth of Tenant
as of the Commencement Date, or such Tenant’s obligations under this Lease shall
be unconditionally guaranteed by a person having a net worth equal to Tenant’s
net worth as of the Commencement Date;

 

- 83 -



--------------------------------------------------------------------------------

(B) such assignee shall not use the Premises except for general office purposes
and subject to all the restrictions contained in Article 10 hereof;

 

(C) such assignee shall assume in writing all of the terms, covenants and
conditions of this Lease; and

 

(D) in the event that the Annual Fixed Rent paid by such assignee is greater
than the Annual Fixed Rent reserved hereunder, Tenant shall pay over to Landlord
one-half of such difference; and

 

(E) if such assignee makes a lump-sum payment to Tenant or Tenant’s trustee for
the right to assume this Lease, Tenant or Tenant’s trustee shall pay over to
Landlord one-half of such payment,

 

(d) If, at any time, (i) Tenant shall comprise two (2) or more persons, or (ii)
Tenant’s obligations under this Lease shall have been guaranteed by any person
other than Tenant, or (iii) Tenant’s interest in this Lease shall have been
assigned, the word “Tenant”, as used in clause (f) of Section 19.1, shall be
deemed to mean any one or more of the persons primarily or secondarily liable
for Tenant’s obligations under the Lease. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding of the types
referred to in said clause (f) shall be deemed paid as compensation for the use
and occupation of the Premises and the acceptance of any such compensation by
Landlord shall not be deemed an acceptance of rent or a waiver on the part of
Landlord of any rights under this Section.

 

(e) The provisions of subdivisions (b) through (d) of this Section 19.2 apply
only in respect of the circumstances described in subsection 19.1(f) and as such
are not intended to constitute modifications of any of the provisions of Article
13 except in such circumstances.

 

19.3 RE-ENTRY; CONTINUED LIABILITY; RELETTING.

 

(a) If Tenant shall default in the payment of any installment of Annual Fixed
Rent or any Additional Rent on any date on which the same becomes due and
payable, and if such default shall continue for five (5) days after Landlord
shall have given Tenant notice of such default, or if this Lease shall be
terminated pursuant to or as provided in Section 19.2, Landlord and Landlord’s
agents and employees may immediately or at any time thereafter re-enter the
Premises, or any part thereof in the name of the whole, either by summary
dispossess proceedings or by any suitable action or proceeding at law or
otherwise, without being liable to indictment, prosecution or damages therefor,
and may repossess the same, and may remove any persons therefrom, to the end
that Landlord may have, hold, possess and enjoy the Premises again.

 

(b) If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re-entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith that,

 

- 84 -



--------------------------------------------------------------------------------

(i) the Annual Fixed Rent and Additional Rent shall become due thereupon and be
paid by Tenant up to the time of such re-entry, dispossession and/or
termination, together with such expenses as Landlord may incur for legal
expenses, attorneys’ fees and disbursements, brokerage, and/or putting the
Premises in good order, or for preparing the same for reletting;

 

(ii) Landlord shall use reasonable efforts to relet the Premises, provided that
Tenant shall have (A) surrendered possession of the Premises to Landlord, and
(B) acknowledged in writing its continuing liabilities and obligations
hereunder. Landlord may relet the Premises or any part or parts thereof, either
in the name of Landlord or otherwise, (but shall have no obligation to do so,
except as otherwise expressly provided above) for a term or terms, which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the Lease Term, and may grant concessions or free
rent;

 

(iii) Tenant or the legal representatives of Tenant shall also pay Landlord, as
liquidated damages, and not as a penalty, for the failure of Tenant to observe
and perform Tenant’s covenants herein contained, amounts equal to the Annual
Fixed Rent and Additional Rent which would have been payable by Tenant had this
Lease not been so terminated, or had Landlord not so reentered the Premises,
such payments to be made upon the due dates therefor specified herein following
such termination or re-entry and continuing until the Expiration Date; provided,
however, that if Landlord shall relet the Premises (although it is under no
obligation to do so), Landlord shall credit Tenant, up to the amount due from
Tenant, with the net rent received by Landlord for such reletting after
deducting from the first installments of such rent received the expenses
incurred or paid by Landlord in terminating this Lease or in re-entering the
Premises and in securing possession thereof, as well as the expenses of
reletting, including, without limitation, legal expenses, attorneys’ fees and
disbursements, brokerage commissions, alteration costs, value of rent
concessions, and other expenses incurred for keeping the Premises in good order
or for preparing the same for reletting. Landlord and Tenant agree that
Landlord’s damages in the event of termination or re-entry are difficult to
ascertain and that the liquidated damages provided for in this Section represent
a reasonable estimate of Landlord’s damages. Any suit brought to collect the
amount of the aforesaid damages for any month or months shall not prejudice in
any way the rights of Landlord to collect the damages for any subsequent month
or months by a similar proceeding. Nothing contained herein shall be deemed to
require Landlord to postpone suit until the date when the Lease Term would have
expired if it had not been so terminated under or pursuant to Section 19.2, or
under any provision of law, or had Landlord not re-entered the Premises.

 

(c) The terms “re-enter” and “re-entry,” as used herein, are not limited to
their technical legal meanings.

 

19.4 LIQUIDATED DAMAGES. Landlord may elect, as an alternative to the damages
and charges provided for in Section 19.3, and in lieu of all other such damages
thereafter accruing, to have Tenant pay the liquidated damages provided for
below, which election may be made by notice given to Tenant at any time after
the termination of this Lease under or pursuant to Section 19.2, above, and
whether or not Landlord shall have collected any

 

- 85 -



--------------------------------------------------------------------------------

damages as hereinabove provided in Section 19.3. Upon such notice, Tenant shall
promptly pay to Landlord, as liquidated damages, in addition to any damages
collected or due from Tenant from any period prior to such notice, such a sum as
at the time of such notice represents the amount of the excess, if any, of (i)
the discounted present value (at a discount rate equal to the U.S. Treasury
obligations having a term closest to the number of years constituting the
balance of the Term as of the time payment is to be made), of the Annual Fixed
Rent and Additional Rent which would have been payable by Tenant under this
Lease for the remainder of the Lease Term, if Tenant had fulfilled all of its
obligations hereunder, over and above (ii) the discounted present value, at the
same discount rate as in clause (i) of this Subsection 19.4, of the Annual Fixed
Rent and Additional Rent that would be received by Landlord (after deducting all
reasonably estimated costs of reletting, including, without limitation,
brokerage fees, advertising, required tenant improvements and concessions and
attorneys’ fees) if the Premises were relet at the time of such notice for the
remainder of the Lease Term at the fair rental value thereof at the time of such
notice. Landlord and Tenant agree that Landlord’s damages in the event of
termination or re-entry are difficult to ascertain, and that the liquidated
damages provided for in this Section represent a reasonable estimate of
Landlord’s damages.

 

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 19.4, (a) the total rent
shall be computed by assuming Tenant’s Share of the Excess Operating Expenses
under Article 6 to be the same as were payable for the twelve (12) calendar
months (or if fewer than twelve calendar months shall have elapsed since the
date hereof, for the partial year, but annualized) immediately preceding such
termination or re-entry, and (b) if the Premises or any part thereof shall have
been relet by Landlord for the unexpired portion of the Lease Term, or any part
thereof, before presentation of proof of such damages to any court, commission
or tribunal, the amount of rent received upon such reletting shall be prima
facie evidence of the fair rental value of the Premises, or part thereof, so
relet during the term of such reletting.

 

19.5 RIGHTS IN THE EVENT OF TENANT’S BANKRUPTCY. Nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain, in
proceedings for the termination of this Lease by reason of bankruptcy or
insolvency, an amount equal to the maximum allowed by any statute or rule of law
in effect at the time when, and governing the proceedings in which, the damages
are to be proved, whether or not the amount be greater, equal to, or less than
the amount of the loss or damages referred to above.

 

19.6 WAIVER OF REDEMPTION, ETC.

 

(a) Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease or expiration of the
Lease Term in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall reenter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of

 

- 86 -



--------------------------------------------------------------------------------

this Lease for the Lease Term after having been dispossessed or ejected
therefrom by process of law, or otherwise.

 

(b) If Tenant is in arrears in the payment of Annual Fixed Rent or Additional
Rent, Tenant waives its right, if any, to designate the item against which any
payments made by Tenant are to be credited and Tenant agrees that Landlord may
apply any payment made by Tenant to any items as Landlord may see fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items against which any such payment shall be credited.

 

(c) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with the Lease, the relationship of
Landlord and Tenant and Tenant’s use or occupancy of the Premises or any other
claim (other than claim for personal injuries or property damage, or any other
compulsory counterclaim for which a jury trial is permitted). It is further
mutually agreed that if Landlord commences any summary proceedings for
non-payment of rent, Tenant will not interpose and does hereby waive the right
to interpose any counterclaim of whatever nature or description in such
proceeding, except for any compulsory counterclaim. If Tenant asserts any
affirmative claims against Landlord in a separate proceeding, Tenant agrees that
it will not move or otherwise attempt to consolidate the separate actions or
otherwise preclude Landlord’s claim for possession from being governed by the
Uniform Summary Process Rules and the expedited procedure provided by such
Rules, but the parties shall abide by any final, non-appealable court order
requiring consolidation of separate actions.

 

19.7 ADDITIONAL RIGHTS OF LANDLORD.

 

(a) In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right to seek an
injunction. The remedies to which Landlord may resort under this Lease are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may be lawfully entitled at any time and Landlord may invoke any
remedies allowed at law or in equity as if specific remedies were not provided
for herein.

 

(b) If this Lease shall terminate under or pursuant to Section 19.2, or if
Landlord shall re-enter the Premises under the provisions of this Article, or in
the event of the termination of this Lease, or of re-entry by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of Tenant’s default hereunder, Landlord shall be entitled to retain all
moneys, if any, paid by Tenant to Landlord, whether as advance rent, security or
otherwise, but such moneys shall be credited by Landlord against any Annual
Fixed Rent or Additional Rent due from Tenant at the time of such termination or
re-entry or, at Landlord’s option, against any damages payable by Tenant under
this Article or pursuant to law. Any such sums received by Landlord shall be for
use and occupancy only, and in no way shall be relied upon to establish any type
of tenancy.

 

19.8 LANDLORD’S DEFAULT. Landlord shall in no event be in default in the
performance of any of Landlord’s obligations hereunder unless and until (i)
Landlord shall have failed to perform such obligations within thirty (30) days
(or, if an obligation is such that it

 

- 87 -



--------------------------------------------------------------------------------

cannot be performed within thirty (30) days, Landlord shall have failed to
commence with reasonable diligence performance of the same within such thirty
(30) day period) after notice by Tenant to Landlord properly specifying wherein
Landlord has failed to perform any such obligation, and (ii) Tenant has given
notice to all parties as required under Section 17.2 hereof and such parties
have not commenced the performance of such obligations within the time provided
in Section 17.2.

 

ARTICLE 20

 

MISCELLANEOUS

 

20.1 WAIVER. Failure on the part of Landlord or Tenant to complain of any action
or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
the other’s rights hereunder.

 

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed or Additional Rent paid by Tenant under this Lease shall not be or
be deemed to be a waiver by Landlord of any default by Tenant, whether or not
Landlord knows of such default, except for such defaults as to which such
payment relates and then only to the extent of the amount of such payment. If
Landlord and Tenant shall now or hereafter enter into any agreement for the
renewal of this Lease at the expiration of the Lease Term, the execution of such
renewal agreement between Landlord and Tenant prior to the expiration of the
Lease Term shall not be considered a vested right in Tenant to such further term
so as to prevent Landlord from terminating this Lease and any such extension or
renewal thereof if Landlord becomes entitled so to do during the remainder of
the original Lease Term; and if Landlord shall so terminate this Lease, any such
renewal or extension previously entered into between Landlord and Tenant or the
right of Tenant to any such renewal or extension shall also be terminated
thereby. Any right herein contained on the part of Landlord to terminate this
Lease shall continue during any extension or renewal hereof and any default or
Event of Default which occurs and is not cured prior to the commencement of a
renewal term or extension of the Lease Term shall continue as such in and during
such renewal term or extension of the Lease Term.

 

- 88 -



--------------------------------------------------------------------------------

20.2 CONSENTS. Wherever in this Lease Landlord’s consent or approval is required
and Landlord has expressly agreed in writing that such consent or approval shall
not be unreasonably withheld, if Landlord shall refuse such consent or approval,
then, except as set forth below, Tenant in no event shall be entitled to and
shall not make any claim, and Tenant hereby waives any claim, for money damages
(nor shall Tenant claim any money damages by way of set-off, counterclaim or
defense) based upon any assertion by Tenant that Landlord unreasonably withheld
or unreasonably delayed its consent or approval. Tenant’s sole remedy in such
circumstance shall be an action or proceeding to enforce any such provision by
way of specific performance, injunction or declaratory judgment, except in the
event that it is determined by a court of competent jurisdiction that Landlord
failed to act in good faith, in which event Landlord shall be liable for the
actual money damages reasonably suffered by Tenant, provided that Tenant shall
have used reasonable efforts to mitigate same. Where Landlord has not so
expressly agreed in writing, it is the express intent of the parties that any
such consent shall be given or required only in the sole, absolute and
unfettered discretion of Landlord, and may be withheld for any reason
whatsoever.

 

20.3 QUIET ENJOYMENT. Landlord agrees that, upon Tenant’s paying the Annual
Fixed and Additional Rent herein reserved, and performing and observing the
covenants, conditions and agreements hereof upon the part of Tenant to be
performed and observed, Tenant shall and may peaceably hold and enjoy the
Premises during the Lease Term, without interruption or disturbance from
Landlord or persons claiming through or under Landlord, or by paramount or
adverse title, subject, however, to the terms of this Lease and to the terms and
conditions of all Underlying Leases and all mortgages which now or hereafter
affect the Premises of which Tenant has been given notice, subject to the terms
of any Non-Disturbance Agreements obtained from any holders of any Underlying
Leases or mortgages. This covenant shall be construed as running with the Land
to and against subsequent owners and successors in interest, and is not, nor
shall it operate or be construed as, a personal covenant of Landlord, except to
the extent of Landlord’s interest in the Land and Building, and this covenant
and any and all other covenants of Landlord contained in this Lease shall be
binding upon Landlord and upon such subsequent owners and successors in interest
of Landlord’s interest under this Lease, to the extent of their respective
interests in the Land and Building, as and when they shall acquire same and then
only for so long as they shall retain such interest.

 

20.4 SURRENDER.

 

(a) No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease; provided, however, that the
foregoing shall not apply to the delivery of keys to Landlord or its agents in
its (or their) capacity as managing agent or for purpose of emergency access. In
any event, however, the delivery of keys to any employee of Landlord or of
Landlord’s agents shall not operate as a termination of this Lease or a
surrender of the Premises.

 

(b) Upon the expiration or earlier termination of the Lease Term, or upon any
re-entry by Landlord of the Premises, Tenant shall quit and surrender the
Premises to Landlord in

 

- 89 -



--------------------------------------------------------------------------------

good order, condition and repair, except for ordinary wear and tear, damage by
fire or other casualty, if any, taking by eminent domain, if any, and other
conditions requiring repair, which are not the obligation of Tenant to repair
under the terms of this Lease, and Tenant shall remove all of Tenant’s Property
therefrom and shall restore the Premises to the extent required under any of the
other provisions of this Lease.

 

20.5 BROKER. Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Lease other than the brokers,
persons or firms designated in Section 1.2 hereof; and in the event any claim is
made against Landlord by any other broker or agent alleging dealings with
Tenant, Tenant shall defend Landlord against such claim, using counsel approved
by Landlord, such approval not to be unreasonably withheld, and save harmless
and indemnify and defend Landlord on account of any loss, cost, damage and
expense (including, without limitation, attorneys’ fees and disbursements) which
may be suffered or incurred by Landlord by reason of such claim. Landlord agrees
that it shall be solely responsible for the payment of brokerage commissions to
the brokers, persons or firms designated in Section 1.2 hereof.

 

20.6 INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this
Lease, or the application thereof to any person or circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

20.7 PROVISIONS BINDING, ETC. The obligations of this Lease shall run with the
Land, and except as herein otherwise provided, the terms hereof shall be binding
upon and shall inure to the benefit of the successors and assigns, respectively,
of Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns. Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
a covenant and a condition. The reference contained herein to successors and
assigns of Tenant is not intended to constitute a consent to assignment by
Tenant, but has reference only to those instances in which Landlord may
hereafter give consent to a particular assignment as required by the provisions
of Article 13 hereof.

 

20.8 RECORDING. Each party hereby agrees, at the request of the other, to
execute, acknowledge and deliver a memorandum with respect to this Lease
sufficient for recording, (but in no event setting forth the rent or other
charges payable by Tenant hereunder) and reasonably satisfactory to Landlord’s
and Tenant’s attorneys. Such memorandum shall not in any circumstance be deemed
to change, or be deemed a construction of this Lease, or, in the event of a
conflict, control or otherwise affect any of the terms of this Lease. Tenant
agrees not to record this Lease (whether directly or indirectly) or any other
document related hereto other than any such memorandum. Tenant further agrees,
at the request of Landlord upon the expiration or earlier termination of this
Lease, to execute, acknowledge and deliver to Landlord an instrument in
recordable form evidencing such expiration or termination of this Lease and the
termination of the effectiveness of any memorandum thereof, in form reasonably
satisfactory to Landlord.

 

- 90 -



--------------------------------------------------------------------------------

20.9 NOTICES. Whenever, by the terms of this Lease, any notice, demand, request,
approval, consent or other communication (each of which shall be referred to as
a “notice”) shall or may be given either to Landlord or to Tenant, such notice
shall be in writing and shall be sent by hand delivery or by registered or
certified mail, return receipt requested, postage prepaid, or by recognized
national overnight courier, as follows:

 

(i) If intended for Landlord, addressed to Landlord at the Present Mailing
Address of Landlord set forth on the first page of this Lease (or to such other
address or addresses as may from time to time hereafter be designated by
Landlord by like notice), Attention: John B. Hynes, III, with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Stuart A. Offner, Esq.

 

(ii) If intended for Tenant, addressed to Tenant at the Present Mailing Address
of Tenant set forth on the first page of this Lease, with a copy to:

 

Peabody & Arnold LLP

50 Rowes Wharf

Boston, MA 02110

Attention: Michael J. Glazerman, Esq.

 

In no event shall the validity of any notice actually given to Landlord or
Tenant be affected by any failure to deliver copies of such notices to counsel
as hereinabove provided. Except as otherwise provided herein, all such notices
shall be deemed to have been served on the date of actual receipt (in the case
of hand delivery) or one (1) Operating Day after such notice shall have been
deposited in the United States mails within the continental United States (in
the case of mailing by registered or certified mail as aforesaid).

 

20.10 WHEN LEASE BECOMES BINDING. Employees or agents of Landlord have no
authority to make or agree to make a lease or any other agreement or undertaking
in connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant. All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.

 

20.11 HEADINGS. The Article and Section headings throughout this Lease and the
Table of Contents hereof are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this Lease.

 

- 91 -



--------------------------------------------------------------------------------

20.12 SUSPENSION OF SERVICES. Landlord reserves the right to interrupt, curtail
or suspend the services required to be furnished by Landlord under Section 7.3
and Exhibit D when the necessity therefor arises by reason of accident, repairs,
emergency, mechanical breakdown or governmental preemption or restriction, or
when required by any law, order or regulation of any Federal, State, County or
municipal authority, or as the result of the making by Landlord of any
additions, improvements or installations in the Building or for any cause beyond
the reasonable control of Landlord. Except in the case of emergencies, Landlord
agrees to give Tenant at least two (2) weeks advance notice of any of the
foregoing activities which require major work in the Premises, or which would
require a shut down of utilities serving the Premises. Landlord shall use
reasonable diligence to complete all required repairs or other necessary work as
quickly as reasonably possible so that Tenant’s inconvenience resulting
therefrom may be for as short a period of time as circumstances will reasonably
permit. Except as provided in Section 7.4, no diminution or abatement of rent or
other compensation shall or will be claimed by Tenant as a result of, nor shall
this Lease or any of the obligations of Tenant be affected or reduced by reason
of, any such interruption, curtailment or suspension.

 

20.13 RULES AND REGULATIONS.

 

(a) Landlord shall have the right, from time to time during the Lease Term, to
make reasonable changes in, and additions to, the rules and regulations set
forth in Exhibit E provided that such changes or additions are applicable to all
other office tenants in the Building, and provided that Landlord gives Tenant
notice of such changes and additions; and

 

(i) Landlord deems that such changes or additions are necessary or desirable for
the safety, care or appearance of the Building or the preservation of good order
therein, or the operation or maintenance of the Building, or the equipment
thereof, or the comfort of tenants or other occupants in the Building, and

 

(ii) do not unreasonably affect the conduct of Tenant’s business in the
Premises.

 

In the case of any conflict or inconsistency between the provisions of this
Lease and any of said rules and regulations as originally promulgated or as
changed, the provisions of this Lease shall control. Said rules and regulations,
as changed in accordance with this Section from time to time, are hereinafter
called the “Rules and Regulations”. Notwithstanding the foregoing, Landlord
agrees to use reasonable efforts not to enforce against Tenant any Rules and
Regulations which Landlord shall not then be enforcing against a majority of
other office tenants in the Building.

 

(b) The right to dispute the reasonableness of any change in the Rules and
Regulations upon Tenant’s part shall be deemed waived unless the same is
asserted by service of a notice upon Landlord within thirty (30) days after
notice is given to Tenant of the adoption of any such change.

 

(c) Nothing in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the Rules and Regulations or terms, covenants or
conditions in any

 

- 92 -



--------------------------------------------------------------------------------

other lease against any other tenant. Landlord shall not be liable to Tenant for
violation of the Rules and Regulations or of any other lease by other tenants or
occupants of the Building, or their servants, agents, visitors or licensees.

 

20.14 TENANT’S SET-OFF RIGHT. If any sum is actually due and payable to Tenant
by Landlord in accordance with the provisions of this Lease, and either (i)
Landlord has agreed in writing that such sum is actually due and payable to
Tenant, or (ii) a court has determined that such sum is actually due and payable
to Tenant, and Landlord fails to pay such sum to Tenant within thirty (30) days
after receipt of written notice from Tenant of Landlord’s failure to pay, (which
such notice shall include the advice that failure by Landlord to respond may
result in Tenant’s having a right of offset against the Annual Fixed Rent
otherwise due and payable hereunder) then Tenant shall have the right to offset
against the next payments of Annual Fixed Rent due hereunder the amount which
Landlord has so failed to pay, together with interest thereon at the Lease
Interest Rate from the date which is thirty (30) days after receipt of written
notice from Tenant of Landlord’s failure to pay, until paid by Landlord.

 

20.15 ESTOPPEL CERTIFICATES. Each party hereto covenants and agrees, at any time
and from time to time, as reasonably requested by the other party, upon not less
than ten (10) days’ prior notice, to execute, acknowledge and deliver to the
other a statement in writing certifying that this Lease is unmodified and, if
such be the case, in full force and effect (or if there have been modifications,
that the same is in full force and effect, if such be the case, as modified and
stating the date of each such modification), certifying the dates to which the
Annual Fixed Rent and Additional Rent and other charges, if any, have been paid,
and stating whether or not, to the best knowledge of the signer, the other party
is in default in performance of any of its obligations under this Lease, and, if
so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered pursuant hereto may be relied
upon by others with whom the party requesting such certificate may be dealing.
The form of the estoppel certificate to be provided by Tenant is attached hereto
as Exhibit K, with such reasonable modifications as may be requested by
Landlord’s potential lender or purchaser.

 

20.16 SELF-HELP.

 

(a) If Tenant shall at any time fail to make any payment or perform any act
which Tenant is obligated to make or perform under this Lease then Landlord,
may, but shall not be obligated so to do, after notice to and demand upon Tenant
and the expiration of the applicable grace period, or without notice to or
demand upon Tenant (or such reduced notice as may be reasonable in the
circumstances) in the case of any emergency, and without waiving or releasing
Tenant from any obligations of Tenant in this Lease contained, make such payment
or perform such act which Tenant is obligated to make or perform under this
Lease in such manner and to such extent as Landlord shall determine, and, in
exercising any such rights, pay any reasonably necessary and incidental costs
and expenses, employ counsel and incur and pay reasonable attorneys’ fees. All
sums so paid by Landlord and all reasonable and necessary costs and expenses of
Landlord incidental thereto, together with interest thereon at the Lease
Interest Rate, shall be deemed to be Additional Rent and, except as otherwise in
this Lease expressly provided, shall be payable to Landlord on demand, and
Tenant covenants to pay any such sum or

 

- 93 -



--------------------------------------------------------------------------------

sums with interest as aforesaid, and Landlord shall have (in addition to any
other right or remedy of Landlord) the same rights and remedies in the event of
the nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of Annual Fixed Rent.

 

(b) If a condition described in Section 7.4 shall exist which materially and
adversely affects Tenant’s ability to conduct business in any critical area of
the Premises (such as the trading floor, computer room, or executive management
floor or floors), which remains uncured for more than four (4) hours after
notice from Tenant, Tenant may take such action as is reasonably required to
cause the condition to be cured, whereupon Landlord shall be relieved of the
responsibility for curing such condition. In any such case, Tenant shall
indemnify Landlord from and against all loss, cost and expense incurred by
Landlord with respect to any damage to the Building or any portion thereof
caused by Tenant’s cure of actions hereunder. If Tenant takes action to cure any
condition in accordance with this Subsection 20.16(b), Tenant shall promptly
notify Landlord of the action taken by Tenant to effect such cure, and Landlord
shall reimburse Tenant for the reasonable out of pocket third party costs
incurred by Tenant in performing such cure. The costs so reimbursed by Landlord
to Tenant shall be included in Operating Expenses.

 

(c) In the event of an emergency, where an act is required to be performed in
order to avoid injury to persons or material damage to the Premises or the
Building, either party shall have the right of self-help, without formal notice
or demand, except that in emergency situations, either party shall attempt to
communicate with the other party’s designated representatives in person or by
telephone to alert such party to the emergency condition. The party who should
have performed the cure of the emergency condition shall reimburse the other for
the reasonable out of pocket third party costs incurred by the party performing
such cure. The costs so reimbursed by Landlord to Tenant shall be included in
Operating Expenses.

 

(d) In all cases, the right of self-help provided for in this Section 20.16
shall be carefully and judiciously exercised, it being agreed that whenever
possible, the party initially responsible for taking any action shall be given
reasonable and sufficient opportunity to do so, in order to avoid any conflict
with respect to whether or not self-help should have been exercised, or with
respect to the reasonableness of the expenses incurred.

 

20.17 HOLDING OVER. Any holding over by Tenant after the expiration of the Lease
Term shall, under no circumstances, give rise to any type of tenancy. Any
payments by Tenant after the expiration of the Lease Term shall be for use and
occupancy only, shall in no way be relied upon to establish any type of tenancy,
and shall be considered to be liquidated damages and not a penalty. Such
payments shall be due from Tenant at the greater of the Applicable Holdover
Percentage (as defined below) of (i) the Annual Fixed Rent and at the full
amount of the Additional Rent provided for herein immediately prior to such
expiration, or (ii) the Fair Market Rent. Tenant’s occupancy shall otherwise be
on the terms and conditions set forth in this Lease, as far as applicable. The
“Applicable Holdover Percentage” shall be one hundred fifty (150%) percent for
the first six months of such holding over, and two hundred (200%) percent for
any time thereafter. Landlord waives no rights against Tenant by reason of
accepting any holding over by Tenant, including without limitation the right to
terminate such tenancy as provided by law at any time after the expiration of
the Lease Term, or the right to obtain

 

- 94 -



--------------------------------------------------------------------------------

possession of the Premises, and any right to damages in the event that Tenant’s
holding over causes Landlord to suffer any loss. Notwithstanding the foregoing
however, Landlord specifically agrees to stay the execution of any court order
providing for delivery of possession of the Premises to Landlord until the
expiration of the first nine (9) months of any such holdover. Landlord also
specifically agrees to waive the right to claim such actual damages in excess of
the Applicable Holdover Percentage of Annual Fixed Rent and Additional Rent or
Fair Market Rent, as the case may be, solely with respect to the first nine (9)
months of any such holdover, Landlord and Tenant agreeing that Landlord’s
damages in the event of a holding over by Tenant after the expiration of the
Lease Term are difficult to ascertain, and that the provisions of this Section
20.17 reflect a reasonable estimate of Landlord’s damages. From and after the
expiration of such nine (9) month period, actual damages may be recovered in
addition to the Applicable Holdover Percentage of Annual Fixed Rent and
Additional Rent, or Fair Market Rent, as the case may be, including any damages
accruing from and after the expiration of such nine (9) month period relating to
any loss, cost or damage, whether first incurred prior to the expiration of such
period or thereafter. Nothing in this Section 20.17 shall be deemed to imply any
right of Tenant to stay in the Premises after the expiration of the Lease Term.

 

20.18 COUNTERPARTS. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts together shall
constitute but one and the same instrument.

 

20.19 ENTIRE AGREEMENT. This Lease (including the Exhibits attached hereto)
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.

 

20.20 NO PARTNERSHIP. The relationship of the parties hereto is that of landlord
and tenant and no partnership, joint venture or participation is hereby created.

 

20.21 GUARANTY.

 

(a) Simultaneously with the execution of this Lease, State Street Corporation
(“Guarantor”) has executed a Guaranty (the “Guaranty”) in the form attached
hereto as Exhibit I, of all of Tenant’s obligations under this Lease, including,
without limitation, Tenant’s obligation to purchase the Land and Building in
accordance with and in the circumstances provided in Article 24 hereto.

 

(b) During the Lease Term, and any extensions or renewals thereof, and
thereafter so long as Tenant is in occupancy of any part of the Premises, the
Guaranty shall remain in full force and effect and Landlord shall hold the
Guaranty as security for the performance of Tenant’s obligations hereunder. If
Tenant defaults in respect of the performance of any of Tenant’s obligations
hereunder, including but not limited to the payment of Annual Fixed Rent or
Additional Rent, Landlord shall have the right from time to time, without notice

 

- 95 -



--------------------------------------------------------------------------------

and without prejudice to any other remedy Landlord may have on account thereof,
to call upon Guarantor to make good on the Guaranty, and may apply any funds so
received from Guarantor to Landlord’s damages arising from, or to cure any such
default, whether such damages or deficiency accrue before or after summary
proceedings or other reentry by Landlord. If Landlord conveys Landlord’s
interest under this Lease, the Guaranty shall be turned over and assigned by
Landlord to Landlord’s grantee. From and after any such transfer or assignment,
Tenant agrees to look solely to such grantee for release of the Guaranty.
Failure at any time during the Lease Term and any extensions or renewals for the
Guaranty to be in full force and effect shall constitute a default by Tenant
under this Lease.

 

20.22 FINANCIAL STATEMENTS.

 

(a) Tenant represents and warrants to Landlord that (i) the financial statements
of Tenant heretofore delivered to Landlord are true and correct and fairly
reflect the financial condition and results of operation of Tenant and (ii) as
of the date of this Lease, there has been no material adverse change in the
condition, financial or otherwise, of Tenant from the date of such financial
statements which could affect Tenant’s ability to perform its obligations
hereunder.

 

(b) During the Lease Term, at any time, and from time to time upon Landlord’s
request, Tenant shall deliver to Landlord a copy of Tenant’s financial
statements for Tenant’s fiscal year just ended, if the same are otherwise
prepared and are available to Tenant. Landlord acknowledges that the same may
not be certified by an independent certified public accountant and may be only
internal statements for Tenant’s use. If and only during any time that the
results of Tenant’s operations are consolidated with those of Guarantor and
separate financial statements of Tenant (including even uncertified internal
statements) are not separately available, then Tenant shall not be required to
provide separate financial statements for Tenant so long as the same are
provided for Guarantor.

 

(c) During the Lease Term, within ninety (90) days following the end of
Guarantor’s fiscal year, Tenant shall deliver to Landlord a copy of Guarantor’s
financial statements for Guarantor’s fiscal year just ended, certified by an
independent certified public accountant as presenting fairly, in all material
respects, the financial condition of Guarantor and the results of its operations
in accordance with generally accepted accounting principles, except that during
any time that Guarantor is a company whose stock is publicly traded on a
recognized national securities exchange, Tenant shall deliver to Landlord a copy
of Guarantor’s annual report in the form delivered to the general public, as
soon as such annual report is publicly available, and in such event the same
shall satisfy Tenant’s obligation to deliver financial statements of Guarantor
as required by this Section 20.22(c).

 

20.23 GOVERNING LAW. This Lease shall be governed by the laws of the
Commonwealth of Massachusetts applicable to agreements made and to be wholly
performed within the Commonwealth, as the same may from time to time exist.

 

- 96 -



--------------------------------------------------------------------------------

20.24 NAME OF BUILDING; SIGNAGE.

 

(a) Provided that, and only during such time as, (i) Tenant or an Affiliate of
Tenant is leasing at least Five Hundred Thousand (500,000) Rentable Square Feet
in the Building (or in lieu of the foregoing if Tenant or an Affiliate of Tenant
leases less than Five Hundred Thousand (500,000) Rentable Square Feet in the
Building, Tenant and its Affiliates lease more space in the Building than any
other tenant or subtenant in the Building), and (ii) so long as no Event of
Default has occurred and is continuing, Tenant or such Affiliate shall be
granted the right to require Landlord to name the Building such name as Tenant
selects to identify Guarantor (or any successor in interest of Guarantor) or any
Affiliate of Tenant or Guarantor or the business conducted by them or any of
them at the Premises, or, upon at least sixty (60) days prior written notice to
Landlord, such other name as may be designated by Tenant to correspond with the
name of Guarantor (or any successor in interest of Guarantor) or any Affiliate
of Tenant or Guarantor. Any name other than the name of Guarantor (or any
successor in interest of Guarantor) or any Affiliate of Tenant or Guarantor
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, delayed or conditioned.

 

(b) Provided that, and only during such time as, (i) Tenant is leasing at least
Five Hundred Thousand (500,000) Rentable Square Feet in the Building, and (ii)
so long as no Event of Default has occurred and is continuing, Tenant or such
Affiliate shall be granted the right to install, exclusive of any other tenant
in the Building, prominent identification signage on the exterior of the Tower
portion of the Building, subject to any applicable requirements of the City of
Boston.

 

(c) Provided that, and only during such time as, (i) Tenant is leasing at least
Three Hundred Thousand (300,000) Rentable Square Feet in the Building, and (ii)
no Event of Default has occurred and is continuing, Tenant or such Affiliate
shall be granted the right to install prominent identification signage in the
Building’s lobbies; except that if Tenant is leasing less than Three Hundred
Thousand (300,000) Rentable Square Feet in the Building, Tenant shall
nevertheless be granted the right to install identification signage equal to
that provided to any other tenant in the Building leasing a reasonably
equivalent amount of space.

 

(d) If the name under which Tenant, Guarantor (or any successor in interest of
Guarantor), or an Affiliate of Tenant or Guarantor conducts its business shall
change, then to the extent that Tenant is permitted to install identification
signage either on the exterior or interior of the Building, Tenant may revise
the signage to reflect the new name under which Tenant, Guarantor (or any
successor in interest of Guarantor), or an Affiliate of Tenant or Guarantor
conducts its business, provided that Tenant shall repair all damage to the
Building caused by such change in signage, including, without limitation,
removing any markings or discoloration on the Building remaining after the
removal or change in signage.

 

(e) The design, size and location of all such signage, and any alterations or
revisions thereto which Tenant shall desire to make during the Lease Term, shall
be subject to prior written approval by Landlord, which Landlord shall not
unreasonably withhold, delay or condition.

 

- 97 -



--------------------------------------------------------------------------------

(f) Tenant, at Tenant’s sole cost and expense, shall obtain any permits required
for the installation, maintenance or repair of all such signage from the City of
Boston and all other regulatory bodies. Tenant shall be solely responsible for
the cost of installation, maintenance and repair of all such signage.

 

(g) At all times, Tenant shall keep all of Tenant’s signs well lit (if lighting
shall have been approved by Landlord), maintained in good condition and repair,
and current in appearance and design, and appropriate to a first-class office
building in the Boston Central Business District. At any time after the tenth
Lease Anniversary Date, and thereafter, not more frequently than at ten year
intervals, Landlord may require Tenant to modernize or update the signage, if
Landlord determines in its reasonable discretion that the signage (either
interior or exterior or both) is not consistent with the standards for signage
in comparable first-class office buildings in the Boston Central Business
District. Promptly after such request, Tenant shall cause a more modern design
to be prepared and submitted to Landlord for its approval, which approval shall
not be unreasonably withheld, delayed or conditioned, and after obtaining such
approval, Tenant shall cause the updated signage to be installed, and thereafter
maintained as required herein. If the then existing signage shall have the
benefit of any valid non-conforming use protection (as to the availability of
signage, the size of the sign, illumination or similar matters) which would be
lost in connection with any such update, and changes thereto to modernize the
signage would cause Tenant to lose the benefit of such “grandfather” protection,
Tenant shall not be required to change the signage in a way which would lose the
benefit of such protection. To the extent that modernizing the signage would
remove the grandfather protection, Tenant shall modernize the sign to the extent
that can reasonably be accomplished without removing the grandfather protection.

 

(h) Subject to the provisions of this Section 20.24, Landlord shall have the
right to grant to other tenants in the Building signage rights such as, but not
limited to, signage rights in the Main Lobby of the Building, outside the
entrances to the Building, or located on sign monuments within or without the
Building, if any, or signs for retail tenants.

 

(i) Upon the expiration or earlier termination of this Lease, or if an Event of
Default has occurred and is continuing, Tenant shall remove all of its signs
from the interior and exterior of the Building, and shall repair any damage
caused to the Building by such removal, including, without limitation, removing
or restoring any remaining markings or discoloration on the Building remaining
after the removal of such signage.

 

(j) Tenant shall be entitled to space in the Building’s Main Lobby computerized
directory for listing names of Tenant, Tenant’s divisions, Tenant’s officers and
certain designated employees, Tenant’s Affiliates, and sublessees or assignees
permitted in accordance with Article 13, a list of which will be provided by
Tenant to Landlord and shall be revised periodically.

 

20.25 DEEMED APPROVAL. Whenever, by the terms of this Lease, consent or approval
of either Landlord or Tenant is required, and such party is deemed to have
consented to any requested action or condition unless such party shall have
responded within the period specified in the appropriate Section of this Lease,
no such consent or approval shall be deemed to

 

- 98 -



--------------------------------------------------------------------------------

have been given unless the notice requesting such approval shall have set forth,
in a manner reasonably evident to the recipient, that failure to respond within
the specified period of time would constitute approval of the requested action
or condition.

 

20.26 TENANT’S SECURITY SYSTEM. Tenant shall have the right to install its own
security system in the building, the specifications of which shall be subject to
Landlord’s approval, such approval not to be unreasonably withheld, delayed or
conditioned. Except as to Secure Areas, Tenant shall provide Landlord with all
codes, passwords, etc. necessary in order for Landlord to have free and
unobstructed access to the Premises.

 

20.27 STORAGE SPACE. Tenant shall have the right to occupy approximately 15,000
square feet of space on the lower level of the Building as identified on Exhibit
B-1 hereto (the “Storage Space”) to be used for storage in connection with
Tenant’s business. The term with respect to the Storage Space shall commence on
the date on which Landlord makes the Storage Space available to Tenant (the
“Storage Space Commencement Date”) and shall terminate on the Expiration Date.
Tenant shall not pay any Fixed Annual Rent for the use of the Storage Space, but
except as otherwise provided in this Section 20.27, all of the other provisions
of this Lease shall apply as if the Storage Space were a part of the Premises,
except that the Storage Space shall not be included in the calculation of
Rentable Square Feet for the purpose of determining Tenant’s Share. Tenant shall
pay to Landlord as an additional charge for electricity supplied to the Storage
Space, an amount determined in accordance with Article 16 of this Lease;
provided, however, that if the Storage Space is not separately metered, then
such charge shall be equal to Landlord’s actual costs of providing electricity
to the Storage Space, as reasonably allocated by Landlord based on a submeter or
other reasonable allocation. Landlord shall not be required to provide any
services (such as, without limitation, cleaning) to the Storage Space, and the
Storage Space shall not be included in calculating Tenant’s Share. Tenant shall
accept the Storage Space in its “as is” condition. Tenant shall be permitted to
make alterations to the Storage Space at Tenant’s sole expense, subject to the
conditions set forth in Article 8 of this Lease, provided that Tenant shall
remove any such alterations as directed by Landlord at the termination of this
Lease, to the extent that Landlord so requires in accordance with Article 8.
Tenant’s right to occupy the Storage Space hereunder is a license otherwise upon
the same terms and conditions set forth in this Lease, revocable by Landlord at
any time upon the occurrence of an Event of a Default by Tenant under the terms
of this Lease, and shall not be construed to be a lease of such space.

 

20.28 RETAIL TENANT APPROVAL. If any portion of the Retail Space is deleted from
the Premises pursuant to the IP Extension Deletion Option contained in Section
3.3.6 or the Minimum Area Deletion Option contained in Section 3.3.8, or
recapture pursuant to Article 13, and if Landlord shall desire to lease any
portion of the Retail Space, Landlord shall submit to Tenant a notice (the
“Retail Tenant Notice”) containing the name and address of the proposed tenant
(a “Retail Tenant”) and a brief description of the Retail Tenant’s business.
Tenant shall have the right to consent to the Retail Tenant, which Tenant shall
not unreasonably withhold or delay. Within ten (10) Operating Days after
Tenant’s receipt of the Retail Tenant Notice, Tenant shall notify Landlord in
writing whether or not Tenant approves of the proposed Retail Tenant. If Tenant
fails to respond to Landlord within such ten (10) Operating Day period, then
Tenant shall be deemed to have consented to the same. If Tenant disapproves of
the lease to such

 

- 99 -



--------------------------------------------------------------------------------

proposed Retail Tenant, Tenant shall set forth in reasonable detail Tenant’s
reasons therefor in its notice to Landlord disapproving the proposed Retail
Tenant. It shall not be unreasonable for Tenant to withhold its consent to a
proposed Retail Tenant if the proposed Retail Tenant would be a Competitor (as
defined below) of Tenant. A “Competitor” of Tenant shall mean an entity
primarily engaged in the provision of financial services. A retail branch of a
full service bank, and an ATM machine or machines (which may, but are not
required to be, associated with the full service bank), are specifically
permitted to be tenants in the Building, provided that Tenant shall have the
right to approve the identity of the bank and the identity of the operator of
the ATM machine or machines, which approval shall not be unreasonably withheld
or delayed.

 

20.29 TENANT’S OPTION TO PROVIDE SERVICES. If Tenant is dissatisfied with the
cleaning services (as required by Exhibit D and the attachments thereto (the
“Cleaning Services”) being provided by Landlord to the Premises, Tenant shall
notify Landlord of Tenant’s dissatisfaction, setting forth in reasonable detail
the reasons for such dissatisfaction, and how the same are not comparable to
Cleaning Services being provided in other first class office buildings in the
Boston Central Business District. If, following such notice, the reasons for
Tenant’s dissatisfaction shall not have been cured to Tenant’s reasonable
satisfaction within sixty (60) days after such notice, then Tenant shall have
the right to assume, on the sixtieth (60th) day following the expiration of such
sixty (60) day notice period, the obligation to provide Cleaning Services to the
Premises. Any party or parties employed by Tenant to render Cleaning Services to
the Premises shall cooperate reasonably with Landlord’s personnel providing
Cleaning Services to other portions of the Building, and shall comply with the
reasonable Rules and Regulations with respect to the rendering of such Cleaning
Services as Landlord may from time to time adopt. Thereafter, Landlord shall
have no obligation to provide Cleaning Services to the Premises.

 

ARTICLE 21

 

OPTION TO EXTEND

 

21.1 TENANT’S OPTION. Provided that, at the time of each such exercise, (i)
there then exists no Event of Default, or condition or state of facts which with
the passage of time or giving of notice, or both, would constitute an Event of
Default, and (ii) this Lease is then in full force and effect, Tenant shall have
the right and option to extend the Lease Term for two (2) extended terms of ten
(10) years each (an “Extended Term” or respectively, the “First Extended Term”
and “Second Extended Term”). Each Extended Term shall commence on the day
immediately succeeding the Expiration Date of the initial Lease Term or the
Extended Term, as the case may be, and shall end on the day immediately
preceding the tenth (10th) anniversary of the first (1st) day of the Extended
Term. Tenant shall exercise each such option to extend by giving notice to
Landlord of its desire to do so not later than twenty-four (24) months prior to
the Expiration Date of the initial Lease Term or the preceding Extended Term, as
the case may be. The giving of such notice by Tenant shall automatically extend
the Lease Term for the applicable Extended Term, and no instrument of renewal
need be executed. In the event that Tenant fails to give such notice to
Landlord, except as provided in Article 23, this Lease shall automatically
terminate at the end of the Term then in effect, and Tenant shall have no
further option to extend the Lease Term, it being agreed that time is of the
essence with respect to the giving of such

 

- 100 -



--------------------------------------------------------------------------------

notice. The Extended Term shall be on all the terms and conditions of this
Lease, except that the Annual Fixed Rent for the Extended Terms shall be
determined pursuant to Sections 21.2 and 21.3 below, and during any Extended
Term, the provisions of this Section 21.1 shall be effective with respect to
subsequent Extended Terms only to the extent of the remaining number of the two
(2) options set forth above (i.e., after exercise of the first option to extend,
during that Extended Term, only one (1) option to similarly extend shall
survive). In no event or under any circumstance shall the options to extend as
provided in this Article 21 be interpreted to give Tenant the option to extend
beyond that point in time which is twenty (20) years following the Expiration
Date of the original Lease Term.

 

21.2 EXTENDED TERM RENT. The Annual Fixed Rent for the Extended Terms shall be
as follows:

 

(a) The Annual Fixed Rent for the First Extended Term shall be ninety-five (95%)
percent of the Fair Market Rent (as hereinafter defined) for the Premises, as of
the commencement of the First Extended Term.

 

(b) The Annual Fixed Rent for the Second Extended Term shall be one hundred
(100%) percent of the Fair Market Rent (as hereinafter defined) for the
Premises, as of the commencement of the Second Extended Term.

 

Tenant shall in all events pay, as Additional Rent, Tenant’s Share of the Tax
Expenses and Excess Operating Expenses in accordance with Article 6 of this
Lease, except that the Base Operating Expenses shall mean the actual Operating
Expenses for the Operating Year in which such Extended Term commences.

 

21.3 FAIR MARKET RENT. Not earlier than thirty (30) months prior to the
expiration of the initial Lease Term or an applicable Extended Term, as the case
may be, at the request of either party, the parties shall commence good faith
negotiations to determine the Fair Market Rent (as defined below) which would be
applicable for the Premises for the next Extended Term. Failure to reach
agreement on the Fair Market Rent which would be applicable to the Premises for
the next Extended Term shall not postpone or delay the time within which Tenant
must exercise its option to extend the Lease Term. If in accordance with the
provisions of Article 23 Tenant shall have elected to lease the Garage, then the
Fair Market Rent for the Garage shall be determined pursuant to Section 23.5.

 

If, pursuant to the provisions of Section 21.1 hereof, Tenant has validly
exercised an option to extend the initial Lease Term or an applicable Extended
Term, as the case may be, then, for purposes of establishing the Annual Fixed
Rent payable by Tenant during the applicable Extended Term under the provisions
of Section 21.2 hereof, the term “Fair Market Rent” shall mean the fair market
rental value per annum for the Premises, as of the commencement of the
applicable Extended Term, determined as follows:

 

(a) If Tenant has validly exercised an option to extend the initial Lease Term
or an applicable Extended Term, as the case may be, and if Landlord and Tenant
fail to reach agreement not later than twelve (12) months prior to the
expiration of the Initial Term or the first

 

- 101 -



--------------------------------------------------------------------------------

Extended Term, as the case may be, on the determination of the Fair Market Rent
to be paid by Tenant for the Premises during an Extended Term, then either
Landlord or Tenant (the “Initiating Party”) shall initiate the proceedings for
such determination by notice to the other, and by designating in such notice the
name and address of a commercial real estate broker, consultant or appraiser
willing to act in such determination, having at least ten (10) years’ experience
as an appraiser or real estate broker in the leasing of first-class office space
in the Boston Central Business District (hereinafter called a “Qualified
Appraiser”). Within thirty (30) days after receipt by the other party (the
“Responding Party”) of such notice, the Responding Party, by notice given to the
Initiating Party, shall designate the name and address of another Qualified
Appraiser willing so to act in such determination. If the Responding Party shall
fail, neglect or refuse within said 30-day period to designate another Qualified
Appraiser willing so to act, the Qualified Appraiser designated by the
Initiating Party shall alone conduct the determination of the Fair Market Rent
for the Premises during an Extended Term. If two Qualified Appraisers have been
designated as aforesaid, such two Qualified Appraisers shall appoint an
additional Qualified Appraiser (the “Third Qualified Appraiser”), who shall be
independent and who is willing so to act in such determination, and notice of
such designation shall be given both to the Initiating Party and to the
Responding Party. If the two Qualified Appraisers do not, within a period of
thirty (30) days after the appointment of the latter of them, agree upon and
designate a Third Qualified Appraiser willing so to act, either Qualified
Appraiser previously designated may request the Boston Office of the American
Arbitration Association (or any successor thereto, or if the same shall not
exist, by application to a court of competent jurisdiction) to designate a Third
Qualified Appraiser willing so to act and a Third Qualified Appraiser so
appointed shall, for all purposes, have the same standing and powers as though
the Third Qualified Appraiser had been seasonably appointed by the Qualified
Appraisers first appointed. In case of the inability or refusal to serve of any
person designated as a Qualified Appraiser, or in case any Qualified Appraiser
for any reason ceases to be such, a Qualified Appraiser to fill such vacancy
shall be appointed by the Initiating Party, Responding Party, the Qualified
Appraisers first appointed or the Boston Office of the American Arbitration
Association, as the case may be, whichever made the original appointment, or, if
the party which made the original appointment fails to fill such vacancy, upon
application of any Qualified Appraiser who continues to act or by the Initiating
Party, or the Responding Party to the Boston Office of the American Arbitration
Association (or any successor thereto, or if the same shall not exist, by
application to a court of competent jurisdiction), and any Qualified Appraiser
so appointed to fill such vacancy shall have the same standing and powers as
though appointed originally.

 

(b) The resulting board of Qualified Appraisers, forthwith upon their
appointment, shall (i) hear the parties to this Lease and their respective
witnesses, (ii) examine the records relating to the Building and such other
documents and records as may, in their judgment, be necessary and (iii)
determine the Fair Market Rent for the Premises to become applicable during an
Extended Term. The parties shall produce such records and documents as the
Qualified Appraisers may reasonably request in order to determine the fair
market rental of the Premises. In determining the Fair Market Rent for the
Premises during an Extended Term, the board of Qualified Appraisers shall take
into account all factors relevant to determination of a fair market rental value
of the Premises on the basis of a long-term lease, including but not

 

- 102 -



--------------------------------------------------------------------------------

limited to any advantage or disadvantage to Tenant or to Landlord in connection
with the following factors:

 

(A) The Qualified Appraisers shall ignore any increase in value to the Premises
created by Tenant’s Work or Alterations to the Premises, and the Premises shall
be deemed to contain a new “building standard” tenant installation which would
be the “building standard” for comparable space for lease in first class office
buildings in the Boston Central Business District, and the actual configuration
of the Premises shall not be considered in determining the Fair Market Rent;

 

(B) The size of the Premises, including any premium or discount relevant to the
market for such space and the availability of the same;

 

(C) Then current arms-length negotiated rentals, including inducements and
allowances, being charged to new (or renewal) tenants for renewals and
extensions which do not have pre-negotiated or limited contract rents for
comparable space in first class office buildings in the Boston Central Business
District;

 

(D) Neither party shall be deemed to be under any compulsion to rent or lease
space;

 

(E) The fact that the Extended Term shall provide for Base Operating Expenses
equal to the Operating Expenses for the Operating Year in which occurs the first
day of the applicable Extended Term.

 

(c) If, pursuant to the preceding provisions, there is only one Qualified
Appraiser, a determination of Fair Market Rent for the Premises by such sole
Qualified Appraiser shall be final and binding upon the parties. Where, however,
there exists a board of three Qualified Appraisers, as is contemplated hereby,
then the Fair Market Rent for the Premises shall be determined separately and
independently by each of the first two Qualified Appraisers (such determinations
being hereinafter referred to, individually, as an “Appraisal” and,
collectively, as the “Appraisals”). Each such appraisal shall set forth the Fair
Market Rent in detail.

 

(i) If such Appraisals vary from each other by 10% or less, then the arithmetic
average of such two Appraisals shall constitute the Fair Market Rent for the
Premises during an Extended Term.

 

(ii) If such Appraisals vary by more than 10%, then within ten (10) days after
submission of both Appraisals, the Third Qualified Appraiser shall select one of
such two Appraisals, and such selected Appraisal shall, in its entirety and
without regard to the other Appraisal, constitute the Fair Market Rent for the
Premises during an Extended Term. In making his selection, in no event shall the
Third Qualified Appraiser have any power to amend, modify, compromise, average
or blend either of the first two Appraisals, it being the intent of Landlord and
Tenant that the Third Qualified Appraiser shall simply select the one of such
two Appraisals which, in the judgment of the Third

 

- 103 -



--------------------------------------------------------------------------------

Qualified Appraiser, most accurately and fairly defines the fair market rental
value of the Premises based on the conditions hereinabove set forth.

 

(d) Each of Landlord and Tenant shall pay the costs and fees of the Qualified
Appraiser chosen by it, and Landlord and Tenant shall share the costs and fees
of the Third Qualified Appraiser. Each of Landlord and Tenant shall pay the
legal fees and expenses of their respective counsel.

 

21.4 RETROACTIVE ADJUSTMENTS. If, pursuant to the preceding provisions of this
Article 21, Fair Market Rent has not been determined as of the date the same is
to become effective, Tenant shall pay on account of Annual Fixed Rent the rent
specified by Landlord as the Fair Market Rent until such determination is made,
with necessary adjustments between Landlord and Tenant to be made retroactively,
by a cash payment (including interest on the adjusted amount due at the Lease
Interest Rate), on the first day of the month next succeeding a final
determination of the Fair Market Rent. Promptly after determination of the Fair
Market Rent, Landlord and Tenant shall execute a suitable instrument confirming
such adjustments, but failure to do so shall have no effect on the Fair Market
Rent or any such adjustments.

 

ARTICLE 22

 

OPTIONS TO EXPAND

 

22.1 EXPANSION.

 

(a) This Article 22 shall apply if and only if either (i) Tenant shall have
exercised the IP Extension Deletion Option and the IP Extension Deleted Space
shall have been deleted from the Premises, as provided in Section 3.3.6, or (ii)
Tenant shall have exercised the Minimum Area Deletion Option and the Minimum
Area Deleted Space shall have been deleted from the Premises, as provided in
Section 3.3.8. If this Article 22 is applicable, at any time upon request of
Tenant, Landlord shall advise Tenant of the scheduled expiration dates of space
scheduled to become available in the Building, to the extent then known by
Landlord, and shall permit Tenant to inspect such space.

 

(b) Provided that, at the time of each exercise (i) there then exists no Event
of Default or condition or state of facts which with the passage of time or
giving of notice, or both, would constitute an Event of Default, and (ii) this
Lease is then in full force and effect, Tenant shall have the option at four (4)
times specified below in subsection (b) (each, an “Expansion Option”) to expand
the floor area of the Premises by adding additional space (the “Expansion Option
Space”) in full floor increments only, up to the maximum amount of rentable
square feet designated in section (c) below. Tenant may elect to add Expansion
Option Space to its Premises if, but only if, not less than fifteen (15) months
before the commencement of the applicable Leeway Period (defined in subsection
(c) below), Tenant has given notice of its exercise of each respective Expansion
Option to Landlord.

 

(c) Provided Tenant has validly exercised an applicable Expansion Option,
Landlord shall have the flexibility of delivering possession of the Expansion
Option Space, (or

 

- 104 -



--------------------------------------------------------------------------------

portions thereof subject to the limitations hereinafter set forth in this
subparagraph), at any time within a twelve (12) month period (the “Leeway
Period”) specified below:

 

Leeway Period

--------------------------------------------------------------------------------

  

Approximate Maximum

Percentage of IP Extension Deleted Space or

Additional Space, as Applicable

--------------------------------------------------------------------------------

April 1, 2008 and April 1, 2009

   25%

April 1, 2010 and April 1, 2011

   25%

April 1, 2013 and April 1, 2014

   25%

April 1, 2015 and April 1, 2016

   25%

 

Each date on which Landlord delivers to Tenant portions of the Expansion Option
Space hereinafter shall be referred to as an “Expansion Option Delivery Date”.
Such delivery shall be made by Landlord giving Tenant notice(s), not less than
thirty (30) days prior to an Expansion Option Delivery Date, of (i) the
floor(s), or portions thereof, and (ii) the corresponding date(s) when, within
the applicable Leeway Period, Expansion Option Space, or portions thereof, will
first become available to Tenant.

 

The Expansion Option Space may be located on one or any combination of full
floors, as specified by Landlord, of the IP Extension Deleted Space or
Additional Space, as applicable. If the result of calculating the Maximum
Percentage of the IP Extension Deleted Space or Additional Space, as applicable,
is not exactly equal to the combination of full floors of space available for
delivery to Tenant upon exercise of any Expansion Option, then Landlord shall be
permitted to increase or to reduce the number of Rentable Square Feet in the
Expansion Option Space to be delivered to Tenant, so that Landlord shall deliver
full floors to Tenant, unless Tenant is willing to accept less than full floors.
In all events, the number of Rentable Square Feet that Tenant shall be permitted
to add in accordance with this Section 22.1 shall be exhausted when all of the
IP Extension Deleted Space or Additional Space, as applicable, shall have been
added to the Premises.

 

(d) For the purpose of interpreting succeeding provisions of this Article 22, a
reference to the term “Expansion Option Space” shall be deemed a reference to
any or all of the space which may be added to the Premises in accordance with
this Article 22, whichever is appropriate to the context.

 

(e) If Landlord is unable to deliver possession of all portions of any
particular Expansion Option Space at one time, Landlord shall have the right to
deliver portions thereof, and each such Expansion Option Space need not be
contiguous to the balance of such Expansion Option Space previously delivered,
or contiguous to the balance of the Premises. Landlord shall schedule the
expiration dates of leases entered into with other tenants in the Expansion
Option Space so that such tenants’ leases shall expire at times which shall
enable Landlord to deliver portions of the Expansion Option Space during the
applicable Leeway Period, and Landlord shall

 

- 105 -



--------------------------------------------------------------------------------

include in leases entered into with other tenants in the Expansion Option Space
commercially reasonable provisions for holdover penalties to be paid by such
tenants, and for the payment of fees and expenses of Landlord’s attorneys in
taking actions to evict such tenants.

 

(f) Notwithstanding the foregoing, if Landlord is unable to deliver possession
of any of the Expansion Option Space on the date specified in Landlord’s
notice(s) for reasons beyond Landlord’s reasonable control (including the
failure of an existing tenant or occupant to vacate such space, in which event
Landlord shall institute and maintain eviction proceedings against such holdover
tenant, so as to obtain possession of the space as promptly as possible under
the circumstances), Landlord shall use reasonable efforts and exercise due
diligence to deliver possession, and the applicable Expansion Option Delivery
Date shall be deemed to be the first day thereafter that possession is so
delivered. If Landlord shall be unable to deliver possession of any of the
Expansion Option Space before the expiration of the applicable Leeway Period
because of the failure of an existing tenant or occupant to vacate such space,
Tenant shall receive a credit against rent coming due under this Lease from and
after the expiration of the applicable Leeway Period in an amount equal one-half
(1/2) of the per diem amount of any holdover payment actually collected by
Landlord from the existing tenant of the Expansion Option Space (or the
applicable portion thereof) which exceeds the per diem rent payable by such
existing tenant during the last scheduled month of its lease term.
Notwithstanding anything to the contrary contained herein, the amount of any
credit due to Tenant hereunder shall be reduced by the actual out-of-pocket
costs including, without limitation, reasonable attorneys’ fees, incurred by
Landlord in collecting any holdover payment (to the extent such costs are not
collected from the existing tenant). Landlord shall use reasonable efforts to
collect all holdover payments due to Landlord from such existing tenant and, in
Landlord’s reasonable discretion, Landlord shall use reasonable efforts to
collect all costs of collecting all holdover payments from such existing tenant.
In addition, if any such delay in delivering any of the Expansion Option Space
continues for a period of more than six (6) months after the expiration of the
applicable Leeway Period, then Tenant shall have the additional remedy, to elect
by notice given to Landlord within ten (10) days after the expiration of such
six (6) month period, and while such failure to deliver continues, to terminate
Tenant’s obligations with respect to such portion of the Expansion Option Space
(but not otherwise with respect to the Premises) and this Lease shall cease and
determine with respect to such portion of the Expansion Option Space on the
thirtieth (30th) day after Tenant gives such notice, unless within such 30-day
period, Landlord has delivered possession of such Expansion Option Space as to
which delivery was delayed. The remedies of Tenant specified in this section (f)
shall be Tenant’s sole remedies at law and in equity with respect to such
delays.

 

(g) Landlord shall have no obligation to remove improvements made to any of the
Expansion Option Space prior to delivery to Tenant, whether or not made by
Landlord, nor shall Landlord have any obligation to prepare the space for
Tenant’s occupancy Tenant hereby acknowledging and agreeing that Expansion
Option Space shall be delivered, and Tenant shall accept possession thereof, in
its then “AS IS” condition, without representation or warranty by Landlord.

 

- 106 -



--------------------------------------------------------------------------------

22.2 RENT FOR EXPANSION OPTION SPACE.

 

(a) Effective as of each Expansion Option Delivery Date, the definition of
Premises shall be modified to include the applicable Expansion Option Space.
Also, effective as of ninety (90) days after each Expansion Option Delivery Date
(the “Expansion Option Rent Commencement Date”), (i) the Annual Fixed Rent shall
be increased by one hundred (100%) percent of the Fair Market Rent for the
applicable Expansion Option Space; and (ii) Tenant shall pay, as Additional
Rent, Tenant’s Share (adjusted to include the additional Expansion Option Space
added to the Premises) of the Tax Expenses and Excess Operating Expenses in
accordance with Article 6 of this Lease, except that the Base Operating Expenses
shall mean the actual Operating Expenses for the Operating Year in which the
applicable Expansion Option Rent Commencement Date occurs.

 

(b) Promptly after each Expansion Option Rent Commencement Date occurs, Landlord
and Tenant shall execute a suitable instrument confirming the Expansion Option
Rent Commencement Date and such adjustments, but failure to do so shall have no
effect on the Expansion Option Rent Commencement Dates or on any such
adjustments.

 

22.3 FAIR MARKET RENT. Fair Market Rent for the Expansion Option Space shall be
determined in the same fashion as Fair Market Rent for the Premises during an
Extended Term is determined, as provided in Section 21.3 hereof, except that
Landlord shall specify its determination of the Fair Market Rent for the
Expansion Option Space, or portions thereof, in each notice Landlord gives to
Tenant pursuant to the provisions of Section 21.3 hereof, and except that the
Qualified Appraisers shall include in their determination of Fair Market Rent an
allowance for tenant improvements if such an allowance would be customary
considering the then current market conditions and the condition of the
Expansion Option Space. But for the exceptions contained in the preceding
sentence, all other provisions for determining Fair Market Rent for the Premises
during an Extended Term shall apply, mutatis mutandis, in respect of a
determination of Fair Market Rent for the Expansion Option Space, or portions
thereof.

 

22.4 RETROACTIVE ADJUSTMENTS. If, pursuant to the preceding provisions of this
Article 22, Fair Market Rent has not been determined as of the date the same is
to become effective, Tenant shall pay on account of Annual Fixed Rent the rent
specified by Landlord as the Fair Market Rent until such determination is made,
with necessary adjustments between Landlord and Tenant to be made retroactively,
by a cash payment (including interest on the adjusted amount due at the Lease
Interest Rate), on the first day of the month next succeeding a final
determination of the Fair Market Rent.

 

22.5 TERM OF EXPANSION OPTION SPACE. The Term of the Expansion Option Space
shall be coterminous with the balance of the Premises demised under this Lease.
Tenant must exercise each option to extend the Lease Term with respect to all of
the space then included within the Premises, or so to be included, pursuant to
any exercised Expansion Option, by the time of the applicable Extended Term
Commencement Date.

 

- 107 -



--------------------------------------------------------------------------------

ARTICLE 23

 

OPTION TO ADD GARAGE SPACE

 

23.1 TENANT’S RIGHTS. Provided that, at the time of exercise of this option, (i)
there then exists no Event of Default or condition or state of facts which with
the passage of time or giving of notice, or both, would constitute an Event of
Default, and (ii) this Lease is then in full force and effect, Tenant shall have
the option (the “Garage Addition Option”) to add the Garage to the Premises.
Tenant may elect to add the Garage to the Premises, if, but only if, prior to
June 1, 2002, Tenant gives notice of its exercise of the Garage Addition Option
to Landlord.

 

23.2 CONDITION OF GARAGE. Provided that Landlord has completed the Base Building
Construction, the Garage shall be delivered, and Tenant shall accept possession
thereof, in its then “AS IS” condition, without any representation or warranty
by Landlord and without any obligation of Landlord to provide any Landlord’s
Contribution or any improvements thereto.

 

23.3 GARAGE COMMENCEMENT DATE. The Commencement Date with respect to the Garage
(the “Garage Commencement Date”) shall be the date upon which Landlord shall
have obtained a certificate of occupancy with respect to the Garage.

 

23.4 RENT FOR THE GARAGE.

 

(a) Effective as of the Garage Commencement Date, (i) the definition of Premises
shall be modified to include the Garage, except that the Garage shall not be
included in the calculation of Rentable Square Feet for the purpose of
determining Tenant’s Share; (ii) the Annual Fixed Rent shall be increased by one
hundred (100%) percent of the Fair Market Rent for the Garage, which shall
include any and all operating expenses and Taxes actually attributable to the
Garage; (iii) Landlord shall have no further responsibility for the cleaning,
operation or maintenance of the Garage, provided, however, that Landlord shall
be not be required to provide services to the Garage except to the extent
usually and customarily provided by owners of comparable buildings in Boston,
Massachusetts in connection with the lease of a garage to an independent
operator, and in all events ventilation, electricity and elevator service shall
be available to the Garage; (iv) Tenant shall be responsible for the operation
and maintenance of the Garage, and shall pay directly for all costs and expenses
associated therewith; and (v) Tenant shall pay to Landlord, as an additional
charge for electricity supplied to the Garage, an amount determined in
accordance with Article 16 of this Lease; provided, however, that if the Garage
is not separately metered, then such charge shall be equal to Landlord’s actual
costs of providing electricity to the Garage, as reasonably allocated by
Landlord based on a submeter or other reasonable allocation.

 

(b) Promptly after the Garage Commencement Date occurs, Landlord and Tenant
shall execute a suitable instrument confirming the Garage Commencement Date and
such adjustments, but failure to do so shall have no effect on the Garage
Commencement Date or on any such adjustments.

 

- 108 -



--------------------------------------------------------------------------------

23.5 FAIR MARKET RENT. Fair Market Rent for the Garage shall be determined
separately for the Garage in the same fashion as Fair Market Rent for the
Premises during an Extended Term is determined, as provided in Section 21.3
hereof, except that Landlord shall specify its determination of the Fair Market
Rent for the Garage in the notice Landlord gives to Tenant pursuant to the
provisions of Section 21.3 hereof, and except that the Qualified Appraisers
shall be experienced in the operation, leasing or evaluation of parking garages
in the City of Boston, and shall not include in their determination of Fair
Market Rent any allowance for tenant improvements. But for the exceptions
contained in the preceding sentence, all other provisions for determining Fair
Market Rent for the Premises during an Extended Term shall apply, mutatis
mutandis, in respect of a determination of Fair Market Rent for the Garage.

 

23.6 RETROACTIVE ADJUSTMENTS. If, pursuant to the preceding provisions of this
Article 23, Fair Market Rent for the Garage has not been determined as of the
date the same is to become effective, Tenant shall pay on account of Annual
Fixed Rent the rent specified by Landlord as the Fair Market Rent until such
determination is made, with necessary adjustments between Landlord and Tenant to
be made retroactively, by a cash payment (including interest on the adjusted
amount due at the Lease Interest Rate), on the first day of the month next
succeeding a final determination of the Fair Market Rent for the Garage.

 

23.7 TERM OF THIS LEASE WITH RESPECT TO THE GARAGE. The Lease Term with respect
to the Garage shall be for a term of five (5) years with options to extend the
Lease Term with respect to the Garage for three (3) additional terms of five (5)
years at the Fair Market Rent for the Garage as of the commencement of each such
extended term. In addition, if Tenant shall have extended the Lease Term for the
First Extended Term, then upon notice to Landlord given concurrently with the
notice extending the Lease Term for the First Extended Term, Tenant shall have
the right to further extend the Lease Term with respect to the Garage for two
(2) additional terms of five (5) years, each at the Fair Market Rent for the
Garage as of the commencement of each such extended term. Further, If Tenant
shall have extended the Lease Term for the Second Extended Term, then upon
notice to Landlord given concurrently with the notice extending the Lease Term
for the Second Extended Term, Tenant shall have the right to further extend the
Lease Term with respect to the Garage for two (2) additional terms of five (5)
years, each at the Fair Market Rent for the Garage as of the commencement of
each such extended term. Notice of the exercise of any option to extend the
Lease Term with respect to the Garage except for the first five (5) year term
during the Initial Term, First Extended Term, or Second Extended Term,
respectively (as to which notice shall be given as provided in Section 23.1, or
concurrently with the notice extending the Lease Term for the First Extended
Term, or for the Second Extended Term, respectively), shall be given to Landlord
at least twelve (12) months prior to the expiration of the then current five (5)
year term.

 

23.8 TENANT’S ELECTION NOT TO LEASE; EFFECT ON ARTICLE 26. If Tenant shall not
have validly exercised the Garage Addition Option, or, having validly exercised
the Garage Addition Option, if Tenant does not thereafter exercise any
particular option to extend the Lease Term with respect to the Garage, then
Tenant shall have no further rights under this Article 23 with respect to the
Garage, and Landlord shall be free to lease any or all of the Garage to any
party or parties, or to hire an operator or operators for the Garage, from time
to time on such terms and conditions as it may deem appropriate, subject only to
the limitations contained in Article 26 with respect to Tenant’s rights to lease
parking spaces. If Tenant shall have validly exercised the Garage Addition
Option, then Article 26 with respect to Tenant’s

 

- 109 -



--------------------------------------------------------------------------------

rights to lease parking spaces shall be deemed to be deleted from this Lease,
effective as of the date of Tenant’s exercise of the Garage Addition Option. If
at any time thereafter the Garage shall be deleted from the Premises, or if
Tenant shall elect not to exercise an option to extend the Lease Term as to the
Garage, then Article 26 shall again become part of this Lease, effective as of
the expiration of the Lease Term as to the Garage.

 

ARTICLE 24

 

RIGHT OF FIRST OFFER ON SALE

 

24.1 GRANT OF RIGHT OF FIRST OFFER. Provided that, at the time of exercise of
this right by Tenant (i) there then exists no Event of Default or condition or
state of facts which with the passage of time or giving of notice, or both,
would constitute an Event of Default, (ii) this Lease is then in full force and
effect, and (iii) Tenant or its Affiliates is in actual occupancy of at least
five hundred thousand (500,000) Rentable Square Feet of Office Space in the
Building (the “Occupancy Requirement”), Land lord hereby grants to Tenant a
right of first offer to purchase the Building and the Land (the “Right of First
Offer”) on the terms and conditions contained in this Article 24.

 

24.2 SALE AND REPLY NOTICES. If Landlord should, in Landlord’s sole and
exclusive judgment, at any time during the Initial Term of this Lease determine
that it would like to sell the Building and/or the Land to a third party buyer
which is not an Affiliate of Landlord or an Affiliate of any partner or member
of Landlord or any of their Affiliates, Landlord shall deliver to Tenant a
notice (the “Sale Notice”) thereof. The Sale Notice shall specify the interest
(the “Specified Interest”) in the Land and/or the Building that Landlord has
determined to sell. For purposes of this Article 24, “sell” or “sale” shall also
include an exchange of property or a master net lease of the Land and Building
in a single transaction for a term of sixty (60) years or more, or an assignment
or other transfer, in one or a related series of transfers resulting in a
transfer, of Landlord’s entire interest in the Land and/or the Building, or a
transfer or a related series of transfers which amount to a transfer of an
interest of fifty (50%) percent or more in Landlord other than to an Affiliate
of Landlord or an Affiliate of any partner or member of Landlord or any of their
Affiliates. Specifically excluded are a “sale” pursuant to a “sale/leaseback”
financing transaction or other financing transaction, provided that Landlord’s
and Tenant’s responsibilities to each other remain substantially the same.
Following the receipt of a Sale Notice, Tenant shall have the right to elect to
submit an offer to Landlord (“Tenant’s Purchase Offer”) to purchase the
Specified Interest in the Land and/or the Building in accordance with the
further provisions of this Article 24. Tenant shall give Landlord notice (the
“Reply Notice”) within ten (10) Operating Days after receipt of the Sale Notice
as to whether or not Tenant elects to prepare a Tenant’s Purchase Offer as
provided herein. If a Reply Notice is not received by Landlord within such ten
(10) Operating Day period, or if in the Reply Notice, Tenant declines to prepare
Tenant’s Purchase Offer, Tenant shall conclusively be deemed to have waived its
rights under this Article 24, and Landlord shall be free to sell the Specified
Interest in the Land and/or the Building to any buyer, provided that Landlord
accepts a bona fide offer to purchase Specified Interest in the Land and/or the
Building within twelve (12) months (and with a closing to take place within six
(6) months thereafter) after the earlier of (i) the expiration of the ten (10)
Operating Day period for Landlord to receive a Reply Notice, without a

 

- 110 -



--------------------------------------------------------------------------------

Reply Notice having been received by Landlord, or (ii) the receipt by Landlord
of a Reply Notice in which Tenant declines to prepare Tenant’s Purchase Offer.

 

24.3 TENANT’S PURCHASE OFFER. If Tenant properly elects within said ten (10)
Operating Day period in accordance with Section 24.2 to submit Tenant’s Purchase
Offer, then Landlord shall promptly thereafter make available to Tenant, for its
review, and to make copies thereof, at Tenant’s expense, at the usual office
where such records are kept, all leases of space in the Building, all
environmental reports in Landlord’s possession with respect to the Land and
Building, records of all Operating Expenses with respect to the Building for the
previous two (2) years, and copies of all licenses, permits, and notices of
violation (and information regarding curative action, if any, taken relative
thereto), so that Tenant may prepare Tenant’s Purchase Offer. If Landlord shall
have prepared an offering brochure with respect to the sale of the Land and
Building, Landlord shall provide Tenant with a copy thereof. Tenant shall keep
any such information provided by Landlord in confidence in accordance with a
confidentiality agreement to be executed between Landlord and Tenant prior to
Landlord’s permitting Tenant to review any such records or information. Tenant
shall also be permitted to make reasonable inspections of the Property and the
operating systems of the Building in a manner customary and appropriate for
similar transactions in the Boston Central Business District. If at any time
after commencing its diligence in order to prepare Tenant’s Purchase Offer,
Tenant decides that it shall not pursue such preparation of Tenant’s Purchase
Offer, Tenant shall promptly notify Landlord of Tenant’s decision, and upon
Landlord’s receiving notice thereof, Landlord shall be free to sell the Land and
Building to any buyer.

 

24.4 PURCHASE AND SALE. Tenant shall have sixty (60) days from the date of the
Sale Notice to deliver Tenant’s Purchase Offer to Landlord. During such sixty
(60) day period, or until receipt by Landlord of notice from Tenant that Tenant
has decided not to pursue preparation of Tenant’s Purchase Offer, if earlier, or
until Landlord shall deliver its Offer Decision Notice (which Landlord shall
deliver within thirty (30) days following receipt of Tenant’s Purchase Offer as
provided below), or Landlord’s thirty (30) day period to deliver an Offer
Decision Notice shall have expired, Landlord shall not offer for sale or
otherwise market the Land and Building. Tenant shall include with Tenant’s
Purchase Offer, and as a condition to the effectiveness thereof, a check payable
to Landlord in the amount of ten (10%) percent of the purchase price proposed in
Tenant’s Purchase Offer as a deposit. Such delivery of Tenant’s Purchase Offer
shall constitute an irrevocable offer to Landlord to purchase the Specified
Interest in the Land and/or Building for the purchase price stated in Tenant’s
Purchase Offer, subject to then usual and customary title and conveyance
standards and conditions applicable to the sale of large commercial office
buildings in the Boston Central Business District promulgated by the
Massachusetts Conveyancers’ Association, or any successor thereto. If there is
any dispute as to the then applicable title and conveyance standards and
conditions, either party may give a Dispute Notice to the other party, which
Dispute Notice shall specify in reasonable detail the respects in which such
party believes that there is a dispute as to the applicable title and conveyance
standards and conditions, and the dispute resolution mechanism of Article 30
shall become applicable. Landlord shall have thirty (30) days after submission
of Tenant’s Purchase Offer, to decide whether or not to accept Tenant’s Purchase
Offer, and to deliver a notice (the “Offer Decision Notice”) to Tenant either
accepting or refusing to accept the Purchase Offer. If Landlord accepts Tenant’s
Purchase Offer, Landlord shall be bound to sell, and Tenant shall be bound to
purchase, the Specified Interest in the Land and/or the Building for the
purchase price

 

- 111 -



--------------------------------------------------------------------------------

stated in Tenant’s Purchase Offer. If Landlord rejects Tenant’s Purchase Offer,
the deposit shall be promptly refunded to Tenant. Any interest earned on the
deposit shall be paid to the party ultimately entitled to receive the deposit.

 

24.5 CLOSING DATE. If Landlord shall accept Tenant’s Purchase Offer, the sale to
Tenant of the Specified Interest in the Land and/or the Building shall close on
the date which is no more than sixty (60) days after the date of Tenant’s
receipt of the Offer Decision Notice. If Landlord accepts Tenant’s Purchase
Offer, the deposit provided in Section 24.4 shall become non-refundable. In the
event of Tenant’s default with respect to such purchase, Landlord’s sole remedy
shall be to retain the deposit (i.e., ten (10%) percent of the purchase price)
as liquidated damages and not as a penalty, it being understood that Landlord’s
actual damages for non-performance by Tenant may be difficult to ascertain.

 

24.6 NON-ACCEPTANCE OF TENANT’S PURCHASE OFFER.

 

(a) In the event Landlord shall elect not to accept Tenant’s Purchase Offer
within the thirty (30) day period set forth in Section 24.4, then Landlord may
proceed to market and sell the Specified Interest in the Land and/or the
Building to any buyer free of Tenant’s rights under this Article 24, except as
hereinafter set forth. If Landlord shall thereafter (i) fail to sell the
Specified Interest in the Land and/or the Building for a price which is at least
equal to one hundred two (102%) percent of the price specified in Tenant’s
Purchase Offer, or (ii) fail to accept a bona fide offer to purchase the
Specified Interest in the Land and/or the Building within twelve (12) months
after the date of the Offer Decision Notice, and if Landlord continues to desire
to sell the Specified Interest in the Land and/or the Building, then the
provisions of Sections 24.1 through 24.5 shall again become applicable. If
Landlord sells the Specified Interest in the Land and/or the Building for a
price which is at least equal to one hundred two (102%) percent of the price
specified in Tenant’s Purchase Offer, pursuant to a bona fide offer to purchase
the Specified Interest in the Land and/or the Building which offer shall have
been accepted by Landlord within twelve (12) months after the date of the Offer
Decision Notice (and with a closing to take place within six (6) months
thereafter), then Tenant’s right of first offer as described in this Article 24
shall be deemed to have been waived with respect to such sale, but Tenant’s
right of first offer as provided herein shall nevertheless continue with respect
to any subsequent decision by any subsequent owner thereafter to sell the Land
and/or the Building during the Lease Term.

 

(b) At any time and from time to time, as reasonably requested by Landlord, upon
not less than ten (10) days’ prior notice, Tenant agrees to execute, acknowledge
and deliver to Landlord a statement in writing and in recordable form
certifying, if such be the case, that Tenant’s right of first offer provided in
this Article 24 has lapsed, or has been waived or is otherwise not applicable
with respect to any particular transaction, it being intended that any such
statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing.

 

24.7 INAPPLICABILITY. In no event shall the provisions of this Article 24 apply
to a sale pursuant to an exercise of a power of sale or a foreclosure by a
mortgagee or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee.

 

- 112 -



--------------------------------------------------------------------------------

ARTICLE 25

 

COMMUNICATIONS EQUIPMENT

 

25.1 RIGHT TO INSTALL COMMUNICATIONS EQUIPMENT.

 

(a) Landlord understands that during the Term Tenant may require communication
services in connection with the operation of Tenant’s business which would
necessitate the construction, installation, operation and use by Tenant of
communication antennae, microwave and/or satellite dishes, and other equipment
and facilities, including voice and wireless technology, with a height
conforming to all applicable governmental laws, rules and requirements, together
with related equipment, mountings and supports (collectively, the
“Communications Equipment”) on the roof of the Building. Landlord shall make
available to Tenant, at no additional charge, space on the roof of the Building
for the Communications Equipment (up to fifty (50%) percent of the total space
available on the roof in the aggregate) at one or more locations reasonably
designated by Landlord and reasonably acceptable to Tenant. Such space on the
roof shall be solely for use by Tenant, its Affiliates, subtenants or assignees
themselves (and not for resale purposes or for the use of any party other than
Tenant, its Affiliates, and the use of Tenant’s subtenants or assignees for
their own use and not for resale). Tenant’s use of the roof of the Building
shall be on a non-exclusive basis. All of the provisions of this Lease with
respect to Tenant’s obligations hereunder shall apply to the installation, use
and maintenance of the Communications Equipment, including, without limitation,
provisions relating to compliance with Legal and Insurance Requirements,
insurance, indemnity, repairs and maintenance, except that the roof space shall
not be included in the calculation of Rentable Square Feet for the purpose of
determining Tenant’s Share. The license granted to Tenant in this Article 25
shall not be assignable by Tenant separate and apart from this Lease. The
Communications Equipment shall be treated for all purposes of this Lease as if
the same were Tenant’s Property.

 

(b) The installation of the Communications Equipment shall constitute an
Alteration and shall be performed at Tenant’s sole cost and expense (including
without limitation, any costs and expenses in connection with reinforcing the
roof of the Building, if required) in accordance with and subject to the
provisions of Article 8 hereof. Tenant’s right to install the Communications
Equipment shall be subject to the reasonable approval of Landlord and Landlord’s
architect with respect to the plans and specifications for the Communications
Equipment, including, without limitation, the size, height, and dimensions of
the Communications Equipment, the aesthetics of the Communications Equipment and
any shielding or screening necessary or desirable to maintain the architectural
integrity of the Building, in Landlord’s reasonable opinion, the manner in which
the Communications Equipment is attached to the roof of the Building, and the
manner in which any cables, conduits or lines are run to and from the
Communications Equipment and the routing and manner of installation of cables,
conduits and lines through the Building core shafts to the Premises.

 

(c) Tenant shall have access to the roof and other areas of the Building where
Tenant’s cables and other items relating to the Communications Equipment are
installed whenever reasonably required for the purpose of installing,
maintaining, repairing, replacing and

 

- 113 -



--------------------------------------------------------------------------------

removing the Communications Equipment (including, but not limited to, access to
shaftways, conduits and mechanical equipment rooms reasonably necessary to
service the Communications Equipment), provided that in the event of an
emergency, Landlord will use reasonable efforts to provide Tenant with immediate
access to the roof and such other areas; provided, however, that only authorized
engineers, employees or property authorized contractors of Tenant, Federal
Communications Commission inspectors, or persons under their direct supervision
will be permitted to have access to the roof. Tenant shall exercise firm control
over the persons requiring access to the roof in order to keep to a minimum the
number of people having access to the roof and the frequency of their visits.

 

(d) Subject to the priority provisions of Subsection 28.1(f), Tenant shall use
and maintain the Communications Equipment so as not to cause any material
interference to other tenants in the Building or Communications Equipment Users
(as defined below), or damage to or interference with the operation of the
Building or Building systems, or materially interfere with the use of the
Building and roof by Landlord. Tenant shall maintain all of Tenant’s equipment
placed on or about the roof in proper operating condition and maintain same in
good condition as to appearance and safety, consistent with the operation of the
Building as a first class office building. Tenant shall keep its area on the
roof free of all trash or waste materials.

 

(e) Tenant, at Tenant’s sole cost and expense, shall paint and maintain the
Communications Equipment in white or such other color as Landlord shall
reasonably determine and shall install such lightning rods or air terminals on
or about the Communications Equipment as Landlord may require. Landlord may
require Tenant to screen the Communications Equipment in such a manner so that
it is not visible from any adjacent building as Landlord determines in its sole
discretion. Landlord shall have the right, in its sole discretion, to specify
the dimensions and materials to be used to screen the Communications Equipment,
in order to conform to Landlord’s aesthetic plans for the Building.

 

(f) Landlord agrees to put provisions in the leases, licenses or other relevant
agreements of all other tenants or other entities (a “Communications Equipment
User”) installing communications equipment on the roof along the following
lines, subject to such negotiated changes as Landlord may agree which are not
inconsistent herewith. Such Communications Equipment Users shall be required to
install and operate their communications equipment in a manner which will not
cause material interference to Landlord, Tenant or any other Communications
Equipment User. For purposes thereof, interference from the operation of
communications equipment shall be deemed to be material if it reduces the
operating efficiency of utility or any equipment, if it adversely affects the
purity of any frequency or signal or loss of information, or if it causes
interruption of the signal then used by Landlord, Tenant, or any other
Communications Equipment User for transmission or receiving purposes. If any
communications equipment cause such a material interference, such Communications
Equipment User will be required to change the frequency on which it transmits
and/or receives and to take any other steps necessary to eliminate the
interference. If said interference cannot be eliminated within a reasonable
period of time, such provision will require the Communications Equipment User to
remove the portion of its communications equipment from the roof that is causing
such interference. The lease or license with the Communications Equipment Users
shall provide that

 

- 114 -



--------------------------------------------------------------------------------

Tenant’s Communications Equipment shall have primacy over that of all other
Communications Equipment Users, so that in the event of interference conflict
between Tenant and any other Communications Equipment User, Tenant shall
prevail; provided, that if such interference conflict was created by a change in
equipment by Tenant, Tenant shall be required to implement any reasonable
alternative that may be available to resolve the same, but if there is no
reasonable and technologically feasible alternative, then Tenant’s change shall
prevail and all communications equipment which interferes with Tenant’s
Communications Equipment shall be removed from the roof. Landlord agrees to use
reasonable efforts to enforce such provisions against offending Communications
Equipment Users, including, without limitation, seeking specific performance of
the relevant portion of the lease or license with the Communications Equipment
Users, but Landlord shall be under no obligation to terminate the lease or
license of such Communications User, but may be required to terminate such other
Communications Equipment User’s right to use the roof.

 

25.2 REMOVAL. Tenant shall be responsible for the cost of installation,
operation, cleanliness, maintenance and removal of the Communications Equipment
and appurtenances, all of which shall remain the personal property of Tenant,
and shall be removed by Tenant at the expiration or earlier termination of this
Lease. Tenant shall be responsible to repair any damage caused to the roof or
any other part of the Building, which may be caused by the installation,
maintenance, operation, and removal of the Communications Equipment, including
the patching of any holes to match, as closely as possible, the color
surrounding the area where the Communications Equipment and appurtenances were
attached. Such maintenance and operation shall be performed in a manner to avoid
any interference with any other tenants, Communications Equipment Users, or
Landlord.

 

25.3 TENANT’S CONTRACTORS. In light of the specialized nature of the
Communications Equipment, Tenant shall be permitted to utilize the vendors and
contractors of its choice for installation, removal and repair of the
Communications Equipment. Notwithstanding the foregoing, Tenant shall provide
Landlord with prior notice of any such installation, removal or repair and
coordinate such work with Landlord in order to avoid voiding or otherwise
adversely affecting any warranties granted to Landlord with respect to the roof.
If necessary, Tenant, at its sole cost and expense, shall retain any contractor
having a then existing warranty on the roof to perform such work (to the extent
that it involves penetration of the roof), or, at Tenant’s option, to perform
the portion of such work which would affect the roof warranty in conjunction
with Tenant’s contractor. If Landlord contemplates roof repairs which require
the temporary removal or relocation of the Communications Equipment, or which
may result in an interruption of Tenant’s telecommunications service, Landlord
shall give Tenant at least ten (10) days prior written notice of such
contemplated work in order to allow Tenant to make other arrangements for such
services, provided that in the event of an emergency, Landlord shall not be
required to give Tenant ten (10) days prior written notice, but shall in good
faith, give Tenant as much notice as is reasonably possible considering the
nature of the emergency. In addition, if the roof repairs are not of an
emergency nature and Tenant reasonably requires more than ten (10) days in which
to make alternative service arrangements, Landlord will work together in good
faith with Tenant to agree upon an arrangement that allows Landlord to perform
such roof repairs on a timely basis without additional cost and allows Tenant an
adequate amount of time to make alternative service arrangements.
Notwithstanding the foregoing, (i) Tenant shall not be

 

- 115 -



--------------------------------------------------------------------------------

required to relocate its Communications Equipment unless the work in question
cannot reasonably be performed any other way, (ii) upon Tenant’s request,
Landlord shall give Tenant reasonably detailed information about the work in
question, and (iii) Landlord will not disconnect Tenant’s Communications
Equipment without Tenant’s prior written consent, but if Tenant does not grant
such consent within the time frames provided for above, Tenant shall exonerate
and indemnify Landlord from and against any and all liability arising out of any
delay in performing the roof repairs in question resulting therefrom.

 

25.4 LICENSE. Tenant shall obtain and keep in full force and effect and promptly
pay the cost of any tax, license, permit or other fees or charges imposed
pursuant to any legal requirements relating to the installation, maintenance or
use of the Communications Equipment, including, without limitation, all
applicable rules and regulations of the Federal Communications Commission and
the Federal Aviation Administration. Tenant acknowledges and agrees that the
privileges granted Tenant under this Article 25 shall merely constitute a
license and shall not, now or at any time after the installation of the
Communications Equipment, be deemed to grant Tenant a leasehold or other real
property interest in the Building or any portion thereof. The license granted to
Tenant in this Article 25 shall automatically terminate and expire upon the
expiration or earlier termination of this Lease and the termination of such
license shall be self-operative and no further instrument shall be required to
effect such termination.

 

ARTICLE 26

 

PARKING

 

26.1 NUMBER OF PARKING SPACES. During the Lease Term, Tenant shall be entitled
to contract for up to, but not in excess of, one parking space located in the
Garage (the “Garage”) to be constructed underneath the Building, for each 2,000
Rentable Square Feet contained within the Premises, but if such calculation
would result in a number which is not an integer, then the result shall be
rounded down to the next lowest integer, and of which one (1) out of every three
(3) parking spaces shall be on a self-parking basis (but not to exceed one
hundred (100) self-parking spaces) and Tenant will be issued a like number of
access cards therefor which will enable the holder thereof to gain access to the
Garage at all times except as otherwise provided in Section 26.4. In order to
contract for any of such parking spaces, Tenant shall give written notice to
Landlord on or before June 1, 2002 specifying the number of parking spaces for
which Tenant shall desire to contract with respect to the Premises. If any of
the Expansion Option Space is added to the Premises as provided in Article 22,
of if any Offered Space is added to the Premises as provided in Article 28, at
the time Tenant gives notice to Landlord of its exercise of its rights to add
the Expansion Option Space, or the Offered Space, as the case may be, Tenant
shall simultaneously give notice to Landlord of the number of additional parking
spaces for which Tenant desires to contract. Tenant may, from time to time,
reduce the number of parking spaces for which it has contracted by giving
written notice thereof to Landlord at least two (2) months prior to the desired
date of such contraction. If, at any time during the Lease Term, Tenant shall
not have contracted for the maximum number of parking spaces to which it is
entitled under this Section 26.1, or if Tenant has given back any parking
spaces, Tenant may, on a priority basis, contract for some or all of the
remainder of such parking spaces to which Tenant is entitled upon two (2)
months’ prior written notice to Landlord of Tenant’s desire to contract

 

- 116 -



--------------------------------------------------------------------------------

for such additional parking spaces. The monthly rent from time to time shall be
equal to the prevailing rate charged from time to time by Landlord, or the
operator of the Garage, as the case may be, but shall not exceed market rates
then charged for similar parking spaces in other first class office buildings in
the Boston Central Business District. Landlord’s failure or inability to provide
any such parking spaces, whether because of casualty, eminent domain, or for any
other reason beyond Landlord’s control, shall in no event entitle Tenant to
terminate this Lease.

 

26.2 VALET-PARKING. It is contemplated that the Garage will initially be
operated on a valet parking basis. No specific parking spaces will be reserved
for use exclusively by Tenant or any other tenant. To the extent that there are
any self-parking spaces, Landlord further contemplates that each user of the
Garage will have the right to park in any available parking space in accordance
with regulations of uniform applicability promulgated for all users of the
Parking by Landlord or the Garage operator. Notwithstanding the foregoing,
Landlord reserves the right at any time and from time to time to change the
operation of the Garage from a self-parking system to a valet system and vice
versa, so long as at least one (1) out of every three (3) of Tenant’s parking
spaces contracted for under Section 26.1 shall always be usable on a
self-parking basis. Levels P-1 and P-2 shall contain self-parking spaces.

 

26.3 PARKING RULES AND REGULATIONS. Tenant and its employees shall observe
reasonable safety precautions in the use of the Garage and shall at all times
abide by all rules and regulations promulgated by Landlord of the Garage
operator governing the use thereof, including the requirement that an
identification or parking sticker shall be displayed at all times in all cars
parked in the Garage. Such rules and regulations will not be discriminatorily
enforced. Any car not displaying such a sticker, if so required, may be towed
away or booted at the car owner’s expense.

 

26.4 HOURS OF OPERATION. Subject to the provisions of Section 14.3 of this
Lease, the Parking Area will remain open on Operating Days from 7:00 A.M. to
7:00 P.M., except that the holders of the access cards referred to in Section
26.1 shall be able to gain access to the Garage at all times.

 

26.5 LANDLORD NOT RESPONSIBLE. Landlord does not assume any responsibility for,
and shall not be held liable for, any damage or loss to any automobiles parked
in the Garage or to any personal property located therein, or for any injury
sustained by any person in or about the Garage, except if caused by any
negligence or willful misconduct of Landlord, its agents, servants and employees
acting within the scope of their authority. Landlord shall not, without
limitation of the foregoing, be liable for any act, omission or willful
wrongdoing of any independent operator operating the Garage.

 

ARTICLE 27

 

TENANT’S EMERGENCY GENERATORS

 

27.1 RIGHT TO INSTALL GENERATORS. Tenant shall have the right to install (in
accordance with the terms and conditions of this Lease with respect to
Alterations), operate and maintain emergency back-up generators, and equipment
and systems reasonably necessary for

 

- 117 -



--------------------------------------------------------------------------------

the proper operation and maintenance thereof and incidental thereto, including,
without limitation, an exhaust system and/or venting system and the necessary
cables and wires running to and from the Generators to the Premises,
(collectively, the “Generators”) and, if necessary, based upon the
specifications for such Generators, two (2) above- ground fuel Tanks (the
“Tanks”). The Tanks shall be located in the Garage, in a location designated by
Landlord and reasonably acceptable to Tenant, which shall not exceed 1,000
usable square feet on the P-5 level of the Garage. The Generators shall be
installed on the roof of the low rise portion of the Building, in a location
designated by Landlord and reasonably acceptable to Tenant. Such space for the
Generators and Tanks shall not be included in the area of the Premises and no
Fixed Rent or Additional Rent shall be payable therefor, but all of the other
provisions hereof shall apply thereto as if such space were a part of the
Premises. Notwithstanding anything to the contrary herein, Tenant’s right to
install the Generators shall be subject to Landlord’s reasonable approval of the
manner in which the Generators and Tanks are installed, the manner in which any
cables and wires are run to and from the Generators to the Premises, the manner
in which any lines are run from the Generators to the Tanks, and the measures
that will be taken to eliminate any vibrations or sound disturbances from the
operation of the Generators. Landlord shall have the right to require an
acceptable enclosure to hide or disguise the existence of the Generators and/or
Tanks and to minimize any adverse effect that the installation of the Generators
and/or the Tanks may have on the appearance of the Building. Tenant shall be
solely responsible for obtaining all necessary governmental and regulatory
approvals and for the cost of operating, maintaining and removing the Generators
and the Tanks. Tenant shall also be responsible for the cost of all utilities
consumed in the operation of the Generators.

 

27.2 INDEMNITY BY TENANT. Tenant shall be responsible for ensuring that the
installation, maintenance, operation, and removal of the Generators and Tanks
will in no way damage the Building. Tenant agrees to be responsible for any
damage caused to the Building in connection with the installation, maintenance,
operation, or removal of the Generators and Tanks and, in accordance with
Article 11 of this Lease, to indemnify, defend and hold Landlord harmless from
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable architects’ and attorneys’
fees which may be imposed upon, incurred by or asserted against Landlord in
connection with the installation, maintenance, operation or removal of the
Generators and the Tanks, including, without limitation, any environmental and
hazardous materials claims in connection with the installation, maintenance,
operation, or removal of the Generators and Tanks by Tenant or any of Tenant’s
agents, servants, contractors or employees. Landlord agrees Tenant may elect not
to remove the Generators and Tanks and related appurtenances at the end of the
Term hereof provided they are in good working order and unencumbered title
thereto is transferred to Landlord.

 

27.3 TENANT’S RESPONSIBILITIES REGARDING GENERATORS. Tenant shall be responsible
for the installation, operation, cleanliness, maintenance and removal of the
Generators, Tanks and appurtenances, all of which shall remain the personal
property of Tenant, and subject to the provisions of Section 27.2 hereof, shall
be removed by Tenant at its own expense at the termination of the Lease. Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
Generators, Tanks and appurtenances were attached. Such maintenance and
operation shall be performed in a manner to avoid any unreasonable

 

- 118 -



--------------------------------------------------------------------------------

interference with any other tenants or Landlord. Tenant agrees to maintain the
Generators and Tanks, including, without limitation, any enclosure installed
around the Generators and Tanks, in good condition and repair. Tenant shall be
responsible for performing any maintenance and improvements to any enclosure
surrounding the Generators and Tanks so as to keep such enclosure in good
condition.

 

27.4 ACCESS. Upon prior notice to Landlord (except in case of emergency where
only such notice as is reasonable under the circumstances shall be required),
Tenant shall have access on a twenty-four (24) hour per day and seven (7) day
per week basis to the Generators and Tanks and its surrounding area for the
purpose of installing, repairing, maintaining, and removing the Tenant’s
Generators and Tanks.

 

27.5 TESTING. Tenant shall only test the Generators before or after normal
business hours and upon prior notice to Landlord.

 

ARTICLE 28

 

FIRST RIGHT TO LEASE

 

28.1 TENANT’S RIGHTS. Provided that, at the time of each exercise (i) there then
exists no Event of Default or condition or state of facts which with the passage
of time or giving of notice, or both, would constitute an Event of Default, (ii)
this Lease is then in full force and effect, and (iii) Tenant satisfies the
Occupancy Requirement, if any Office Space in the Building shall become
available for lease, Landlord shall so notify Tenant, and shall identify the
space available (the “Offered Space”) and shall set forth the terms and
conditions on which it is willing to lease the Offered Space, including the rent
which Landlord is willing to accept for the Offered Space, and the date (the
“Offered Space Commencement Date”) on which the Offered Space shall become a
part of the Premises. Tenant may, by giving notice to Landlord within thirty
(30) days after receipt of such notice, time being of the essence, elect to
lease the Offered Space on the terms offered by Landlord, and Tenant’s election
to lease the Offered Space shall constitute a binding agreement to lease the
Offered Space on the terms offered by Landlord.

 

28.2 CONFIRMATION OF OFFERED SPACE COMMENCEMENT DATE. Promptly after the Offered
Space Commencement Date, Landlord and Tenant shall execute a suitable instrument
confirming the terms thereof, but failure to do so shall have no effect on
Tenant’s agreement to lease the Offered Space. Tenant shall pay, as Additional
Rent, Tenant’s Share (adjusted to include the additional Offered Space added to
the Premises) of the Excess Operating Expenses in accordance with Article 6 of
this Lease.

 

28.3 TENANT’S ELECTION NOT TO LEASE. If Tenant shall not elect to lease the
Offered Space within such 30-day period, then, except as expressly set forth
below in subsection 28.4, Tenant shall have no further rights under this Article
28 with respect to the Offered Space, and Landlord shall be free to lease any or
all of such space to any party or parties from time to time on such terms and
conditions as it may deem appropriate. Nothing herein shall be construed to
limit Tenant’s rights under this Article 28 with respect to space within the
Building other than the Offered Space. For purposes of the first sentence of
Section 28.1, the term

 

- 119 -



--------------------------------------------------------------------------------

“available for lease” shall not include the initial leasing of any portion of
the Building, any leasing pursuant to any option, commitment or right of first
refusal held by another tenant to expand the premises occupied by such other
tenant contained in its expiring lease, or the renewal or extension of an
expiring lease with a then existing tenant, pursuant to an option to renew or
extend contained in its lease.

 

28.4 RE-OFFER. If Tenant shall fail to elect to lease the Offered Space as
aforesaid, then notwithstanding anything to the contrary contained in the
preceding Subsections 28.1, 28.2 or 28.3, if Landlord shall thereafter fail to
execute a lease for the Offered Space within one (1) year of the expiration of
such 30-day response period, Landlord shall be required to re-offer the Offered
Space to Tenant pursuant to the preceding Subsections 28.1, 28.2 and 28.3.

 

28.5 DELAY IN DELIVERY OF POSSESSION. Notwithstanding anything to the contrary
contained in this Lease, in the event that Landlord is unable to deliver
possession of any of the Offered Space on the Offered Space Commencement Date as
set forth in Section 28.1, for reasons beyond Landlord’s reasonable control
(including the failure of an existing tenant to vacate such space, in which
event Landlord shall institute and maintain eviction proceedings against such
holdover tenant, so as to obtain possession of the space as promptly as possible
under the circumstances), Landlord shall use reasonable efforts to deliver
possession, and the Offered Space Commencement Date shall be deemed to be the
first day thereafter that actual possession is so delivered, and any delay in
such date shall be Tenant’s sole remedy at law or in equity.

 

28.6 SPACE DELIVERED “AS IS”. Landlord shall have no obligation to remove
improvements made to any of the Offered Space prior to delivery to Tenant,
whether or not made by Landlord, nor shall Landlord have any obligation to
prepare the space for Tenant’s occupancy Tenant hereby acknowledging and
agreeing that Offered Space shall be delivered, and Tenant shall accept
possession thereof, in its then “AS IS” condition, without representation or
warranty by Landlord.

 

ARTICLE 29

 

MANAGEMENT OFFICE

 

(a) Tenant agrees to sublease to Landlord, upon the same terms as set forth in
this Lease, including the rent and initial contribution, (or to delete from the
Premises), upon written notice from Landlord to Tenant, and upon such other
terms and conditions as are reasonably acceptable to Landlord and Tenant, not
more than two thousand five hundred (2,500) Rentable Square Feet of space in the
Building, which space shall be used solely for a building management office. The
space may be located either in the Retail Space or in the Office Space, with the
exact size and location of such space to be subject to approval by both Landlord
and Tenant, which shall not be unreasonably withheld, delayed or conditioned.

 

(b) If Tenant shall require the use of the space constituting the management
office, then upon reasonable notice to Landlord, Tenant shall have the right to
designate an alternative management office in the Building, either in the Retail
Space or in the Office Space. Any such

 

- 120 -



--------------------------------------------------------------------------------

move shall be at Tenant’s sole cost and expense, including the cost of improving
the new space to reasonably comparable finish and utility as the existing
management office, and the cost of the move. Tenant shall move Landlord and its
property to such new space in such manner as will minimize, to the greatest
extent practicable, any interference with the business or operations of Landlord
at the Building. Any materials, improvements and fixtures which can reasonably
be salvaged from the building management office shall be salvaged and used in
the relocated space.

 

ARTICLE 30

 

RESOLUTION OF DISPUTES

 

30.1 DISPUTE NOTICE. In the event there is a dispute between the parties
relating to the measurement of the Premises or the Building, or construction
mitigation measures as provided in Article 3, or the Shell Completion Date, as
provided in Sections 4.2 or 4.3, or with respect to Base Building Construction,
Landlord’s Work, Tenant’s Work, and the payment of Landlord’s Contribution in
accordance with Exhibit C, either party may send a notice to the other party
setting forth in reasonable detail the matters in dispute (a “Dispute Notice”).
If the dispute is not resolved within five (5) Operating Days after the date of
the giving of a Dispute Notice, then authorized representatives of each party
shall meet at a mutually agreeable time and place within ten (10) Operating Days
after the date of the giving of a Dispute Notice in order to endeavor, in good
faith, to resolve such dispute. In the event that they are unable to resolve the
dispute within twenty (20) days from the giving of a Dispute Notice with respect
to such dispute, then either party may submit the dispute to arbitration in
accordance with Section 30.2.

 

30.2 SELECTION OF ARBITRATORS. If the dispute cannot be resolved between
Landlord and Tenant pursuant to Section 30.1, then the dispute shall be
submitted to arbitration through the Boston office of the American Arbitration
Association. In no event shall arbitration be required unless specifically
provided in this Lease by specific reference to this Article 30. Within ten (10)
Operating Days after arbitration has been invoked, each party shall designate an
arbitrator by written notice to the other and the two so designated shall
(within a further period of five (5) Operating Days) select a third arbitrator
of similar expertise and experience to the two arbitrators so selected, as
appropriate considering the nature of the dispute. In the case of disputes
relating to the performance of any work in accordance with Exhibit C, the
arbitrators shall be reputable engineers, architects, or general contractors (as
appropriate, considering the nature of the dispute) with at least ten (10) years
experience in office building construction, including major build outs of office
space in the Greater Boston, Massachusetts area, and with no relationship to
either party. All arbitrators shall be selected within fifteen (15) Operating
Days of the submission of the dispute to arbitration. If the third arbitrator
has not been selected by that time, the third arbitrator shall be selected by
the Boston office of the American Arbitration Association.

 

30.3 ARBITRATION PROCEDURE. The arbitration shall be conducted pursuant to the
applicable statutes of the Commonwealth of Massachusetts in effect at the time,
and in the manner specified herein and to the extent not inconsistent with such
statutes and this section, in accordance with the Expedited Procedures included
within the Commercial Dispute Resolution

 

- 121 -



--------------------------------------------------------------------------------

Procedures of the American Arbitration Association at the time in effect. The
arbitration shall be held within ten (10) Operating Days after the selection of
the third arbitrator. If the arbitrators are able to reach a decision by
agreement of at least two (2) of the three (3) arbitrators, then such decision
shall be the decision of the arbitrators. If the three (3) arbitrators are not
able to reach a decision by agreement of at least two (2) of the three (3)
arbitrators, then the decision of the third arbitrator shall be the decision of
the arbitrators. The arbitrators shall issue their decision within ten (10)
Operating Days after the conclusion of the arbitration hearing. The arbitrators
shall have no power to vary or modify the provisions of this Lease or to award
damages and their jurisdiction is limited accordingly. Judgment upon the award
rendered may be entered in any court having jurisdiction thereof. Each party
shall bear the expense of its own counsel and witnesses and the arbitrator
appointed by it. Landlord and Tenant shall share equally the cost of arbitration
and the fees, if any, to be paid to the third arbitrator.

 

EXECUTED in one or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.2 above.

 

WITNESS:

     

LANDLORD:

       

KINGSTON BEDFORD JOINT VENTURE LLC

       

By:

 

OTR/MSGW Lincoln LLC, Manager

               

By:

 

/s/    JOHN B. HYNES III        

                   

--------------------------------------------------------------------------------

                                     

By:

 

/s/    JOHN B. HYNES III        

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

       

TENANT:

       

SSB REALTY LLC

                                  By:   /s/    THOMAS F. CATALDO        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

           

Name:

  Thomas F. Cataldo            

Title:

  President

 

- 122 -